                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



In Re: ResCap Liquidating Trust Litigation    Case No. 13-cv-3451 (SRN/HB)

___________________________________
                                             MEMORANDUM OPINION AND
This document relates to:                     ORDER ON MOTIONS FOR
                                               SUMMARY JUDGMENT
ResCap Liquidating Trust v. Primary
Residential Mortgage, Inc., No. 16-cv-4070
   TABLE OF CONTENTS1

I. INTRODUCTION ................................................................................................................. 1
II. BACKGROUND .................................................................................................................... 1
     A. Contractual Relationships ............................................................................................. 1
        1. General Rules of Interpretation ................................................................................ 4
        2. Knowledge, Reliance and Waiver ............................................................................ 5
        3. Specific Representations & Warranties .................................................................... 7
        4. Events of Default & Remedies ................................................................................. 8
        5. Repurchase ............................................................................................................... 9
        6. Indemnification ...................................................................................................... 10
     B. Mortgage Market & Bankruptcy Proceedings .......................................................... 11
        1. Housing Market Trends .......................................................................................... 11
        2. Proposed, Pre-Bankr. Original RMBS Settlement & Subsequent Bankr. Filing ... 12
        3. Global Bankr. Settlement Approved by Bankruptcy Court ................................... 14
        4. Plaintiff’s Requested Relief ................................................................................... 20
     C. Procedural History ....................................................................................................... 20
        1. First-Wave Actions ................................................................................................ 20
            a. Consolidated Action Common-Issue Summary Judgment Ruling ................... 21
            b. Trial & Trial Rulings ........................................................................................ 22
            c. Non-Consolidated RMBS Proceedings in this District..................................... 23
III. DISCUSSION ...................................................................................................................... 24
     A. Principles of Law of Contractual Indemnity ............................................................. 24
     B. Principles of Contract Interpretation ......................................................................... 28
     C. Summary Judgment ..................................................................................................... 30
     D. Threshold Inquiry of Plaintiff’s Contractual Indemnity Claim .............................. 34
        1. Reasonableness of RFC’s Bankruptcy Settlements ............................................... 34
             a. PRMI’s New Evidence Regarding the Reasonableness of the Settlements..... 39
             b. First-Wave Evidence Regarding the Reasonableness of the Settlements........ 44
        2. Whether RFC’s Bankruptcy Extinguished RFC’s Liabilities ................................ 48
        3. The Application of the Client Guide ...................................................................... 49
             a. Effect of Assetwise & Countrywide Documents on the Guides ...................... 49
        4. Rights in the Guides ............................................................................................... 55
             a. Sole Discretion................................................................................................. 55
             b. Indemnity for Liabilities and Losses ............................................................... 60
             c. Effect of RFC’s Alleged Wrongdoing on Recovery ........................................ 68
             d. Expired Loans .................................................................................................. 73
     E. Causation....................................................................................................................... 77
        1. Appropriate Causation Standard ............................................................................ 77
        2. ResCap’s Reliance on Proxy MLS Provided by Mr. Dudney ................................ 80


                                                                     i
            3.
           Trust Representations ............................................................................................. 83
            a. MLS Representation to Trusts ......................................................................... 84
            b. Default Representations to the Trusts .............................................................. 89
    F. PRMI’s Defenses .......................................................................................................... 92
       1. PRMI’s “Bad Faith” Defense ................................................................................. 92
       2. PRMI’s “Sole Cause” Defense ............................................................................. 107
       3. PRMI’s Knowledge and Reliance Defenses ........................................................ 112
       4. PRMI’s Statute-of-Limitations Defense............................................................... 117
       5. PRMI’s Assetwise & Countrywide Estoppel & Waiver Defenses ...................... 118
            a. Anecdotal Evidence ....................................................................................... 120
            b. Assetwise-Approved Loans ........................................................................... 124
            c. Countrywide-Approved Loans ...................................................................... 133
       6. PRMI’s Mitigation Defense ................................................................................. 135
    G. Damages ...................................................................................................................... 137
       1. Use of Statistical Sampling .................................................................................. 137
       2. Value Attributable to Servicing Claims ............................................................... 140
       3. Allocated Breaching Loss Methodology .............................................................. 140
            a. General Methodology .................................................................................... 140
            b. Application of the Allocated Breaching Loss Methodology ......................... 143
                (1) Additional Settling Trusts/Single, Unallocated Claim ........................... 144
                    (a) Supplemental Term Sheet ............................................................... 149
                    (b) Judge Glenn’s Findings of Fact ...................................................... 151
                    (c) Recovery Analysis .......................................................................... 156
                    (d) Trustee Declarations ....................................................................... 158
                    (e) Contemporaneous Evidence ........................................................... 158
                (2) Relative Strength of Claims and Defenses ............................................. 159
                    (a) Strength of Representations ............................................................ 162
                    (b) Strength of Defenses ....................................................................... 164
                (3) Non-Indemnifiable Claims ..................................................................... 167
                    (a) Ally Claims ..................................................................................... 169
                    (b) Allowed Fee Claim ......................................................................... 170
    H. Liability Overall ......................................................................................................... 172
IV. CONCLUSION .................................................................................................................. 173




                                                                   ii
SUSAN RICHARD NELSON, United States District Judge
I.       INTRODUCTION

         Before the Court is the Motion for Summary Judgment [Doc. No. 5221] filed by

Defendant Primary Residential Mortgage, Inc. (“PRMI”), and the Motion for Partial

Summary Judgment [Doc. No. 5274] filed by Plaintiff ResCap Liquidating Trust

(“ResCap”).1 For the reasons set forth below, Defendant’s motion is deferred in part, denied

in part, and denied in part as moot, and Plaintiff’s motion is granted in part and denied in part.

II.      BACKGROUND

         In December 2016, ResCap commenced this lawsuit against PRMI, asserting claims

of breach of contract and indemnification. This case is part of a second wave of lawsuits

brought by ResCap against numerous originating mortgage lenders. ResCap filed its initial

wave of such lawsuits in this District beginning in 2013.

      A. Contractual Relationships

         As in all of these cases, this lawsuit stems from the bankruptcy of the Minnesota

company formerly known as the Residential Funding Corporation (“RFC”).2 For several

years prior to RFC’s 2012 bankruptcy filing, RFC and PRMI participated in the residential


1
         The parties’ Daubert motions will be addressed in a separate order.
2
        RFC was a wholly owned subsidiary of GMAC Residential Holding Company,
LLC, which was in turn a wholly owned subsidiary of Residential Capital, LLC. (Compl.
[Doc. No. 1] ¶ 17.) Residential Capital, LLC was a wholly owned subsidiary of GMAC
Mortgage Group, LLC, which was in turn a wholly owned subsidiary of Ally Financial,
Inc. (Id.) Upon the approval of RFC’s Chapter 11 bankruptcy plan, discussed in greater
detail below, GMAC Residential Holding Company, LLC’s interest in RFC was canceled
and the ResCap Liquidating Trust (the “Trust”) succeeded to all of RFC’s rights and
interests and now controls RFC. (Id.)
                                                1
mortgage backed securities (“RMBS”) market. RFC functioned as a middleman. In its role

as a buyer, it purchased mortgages from banks and originating lenders such as PRMI. See In

re ResCap Liquidating Tr. Litig., 332 F. Supp. 3d 1101, 1117–18 (D. Minn. 2018) (“Common

SJ Order”); (Smallwood Decl. [Doc. No. 5225], Ex. 1 (Hawthorne Rpt. ¶¶ 17–18).)3 Then,

as a seller, RFC pooled together its RMBS, i.e., bundles of hundreds of home mortgage loans,

and sold them to securitization trusts (“the Trusts”). Common SJ Order, 332 F. Supp. at

1117–18, 1122–23; (Smallwood Decl. [Doc. No. 5225], Ex. 1 (Hawthorne Rpt. ¶¶ 17–18).)

The Trusts paid for the loans by issuing securities to investors, for which the mortgage loans

served as collateral. Common SJ Order, 332 F. Supp. at 1117. Some of these purchasers

required that the securities be insured by monoline insurers (the “Monoline Insurers”)4 as a

hedge against investment risk. See id. RFC additionally functioned as a “master servicer”



3
       Exhibits submitted in support of Defendant’s summary judgment motion, and in
opposition to Plaintiff’s motion, are attached to the Declarations of Jesse Smallwood [Doc.
No. 5225] (Exs. 1–38); [Doc. No. 5297] (Exs. DX-1–DX-60); [Doc. No. 5329] (Exs. 39–
48) (collectively, “Smallwood Decl.”). In addition, exhibits submitted in support
Defendant’s Daubert motion, and in opposition to Plaintiff’s Daubert motion, are attached
to the Smallwood Daubert Declarations [Doc. No. 5256] (Exs. 1–17); [Doc. No. 5316]
(Exs. DX-A–DX-S); [Doc. No. 5332] (Exs. 18–21) (collectively, “Smallwood Daubert
Decl.”).

       Exhibits submitted in support of Plaintiff’s summary judgment motion, and in
opposition to Defendant’s motion, are attached to the Declarations of Isaac Nesser [Doc.
No. 5278] (Exs. 1–32]; [Doc. No. 5310] (Exs. 33–40] (collectively, “Nesser Decl.”). In
addition, exhibits submitted in support of Plaintiff’s Daubert motion, and in opposition to
Defendant’s Daubert motion, are attached to the Declarations of Anthony Alden [Doc. No.
5285] (Exs. A–V); [Doc. No. 5319] (Exs. W–HH); [Doc. No. 5339] (Exs. II–NN)
(collectively, “Alden Decl.”).
4
       A monoline insurer undertakes to pay the principal and interest on a bond in the
event of a default. Common SJ Order, 332 F. Supp. 3d at 1123 n.10.
                                              2
for many of the securitizations, overseeing the work of the primary servicers. (Smallwood

Decl. [Doc. No. 5225], Ex. 1 (Hawthorne Rpt. ¶ 18).)

       As a seller, RFC entered into contracts with the Trusts in which it made representations

and warranties (“R&Ws”) concerning the underwriting quality and credit characteristics of

the mortgage loans. Common SJ Order, 332 F. Supp. at 1118; (Smallwood Decl., Ex. 1

(Hawthorne Rpt. ¶ 18.)

       In its role as a buyer of loans from originating lenders, or “Clients,” RFC and the

lenders, including PRMI, entered into agreements called “Client Contracts.” Common SJ

Order at 1118. The Client Contracts also incorporated the terms of longer, more detailed

agreements called “Guides.” (See, e.g., Nesser Decl., Ex. 1 (Mar. 30, 2000 Client Contract)

at 1.) RFC and PRMI entered into a Client Contract in March 2000, and a subsequent Client

Contract in June 2001. (Id., Exs. 1 (Mar. 30, 2000 Client Contract) & 2 (June 25, 2001 Client

Contract).) The Guide that the March 2000 Client Contract references is the AlterNet Guide,

(Nesser Decl., Ex. 1 (Mar. 30, 2000 Client Contract) at 1), while the Guide that the June 2001

Client Contract references is the Client Guide. (Id., Ex. 2 (June 25, 2001 Client Contract) at

1.) The March 2000 Client Contract stated that it could not be amended or modified orally,

and no provision could be waived or amended “except in writing signed by the party against

whom enforcement is sought.” (Id., Ex. 1 (Mar. 30, 2000 Client Contract) ¶ 2.) The June

2001 Client Contract stated that it could “only be amended in writing signed by both parties.”

(Id., Exs. 1 (Mar. 30, 2000 Client Contract) at & 2 (June 25, 2001 Client Contract).)

       As relevant to the parties’ arguments, the Court also notes one additional type of

agreement between RFC and corresponding lenders. At various times, originating lenders

                                              3
used RFC’s automated electronic loan underwriting program, Assetwise, when submitting

loans to RFC. Common SJ Order, 332 F. Supp. at 1136, 1175. The originating lenders

who used Assetwise, such as PRMI, signed the Assetwise Direct Criteria Agreement

(“Assetwise Agreement”).      (Nesser Decl., Ex. 6 (Jan. 19, 2001 Assetwise Agmt.);

Smallwood Decl., DX-40 (June 3, 2002 Assetwise Agmt.).)

       1. General Rules of Interpretation: Client Guide §§ 141 and 113

       While many of the provisions in the AlterNet Guide and Client Guide are materially

identical, (see Pl.’s App’x 1 [Doc. No. 5277-1] (Spreadsheet Comparing Client & AlterNet

Guide Provisions)), there are some differences. Section 141 of the January 1, 2003 Client

Guide—Section 113 in later versions from January 1, 2005 forward—provides “General

Rules of Interpretation” applicable to all provisions of the Client Guide. Some provisions in

the Client Guide’s “General Rules of Interpretation” are not present in the AlterNet Guide.

(See id. § 113(A)–(C).) In particular, Client Guide Section 141(A)/Section 113(A) addresses

the term “knowledge,” as that term is used in the Client Guide. (Id. § 113(A); Nesser Decl.,

Ex. 4 (Client Guide, Version 1-03-G01) § 141(A).) Section 141(B)/Section 113(B) addresses

RFC’s “sole discretion.” (Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide

Provisions) § 113(B); Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § 141(B).)

These provisions are not present in the AlterNet Guide.

       The Client Guide’s “knowledge” standard holds an originating lender/Client to a strict

standard of both actual and constructive knowledge:




                                             4
       (A) “Knowledge” Standard

       Whenever any representation, warranty, or other statement contained in this
       Client Guide is qualified by reference to a Client's “knowledge” or “to the
       best of” a party’s “knowledge”, such “knowledge” shall be deemed to
       include knowledge of facts or conditions of which Client, including (without
       limitation) any of its directors, officers, agents, or employees, either is
       actually aware or should have been aware under the circumstances with the
       exercise of reasonable care, due diligence, and competence in discharging its
       duties under this Client Guide and the Program Documents. All matters of
       public record shall be deemed to be known by the Client. Any representation
       or warranty that is inaccurate or incomplete in any material respect is
       presumed to be made with the knowledge of Client, unless Client
       demonstrates otherwise. “Due diligence” means that care which Client would
       exercise in obtaining and verifying information for a Loan in which Client
       would be entirely dependent on the Mortgaged Property or Mortgagor’s
       credit as security to protect its investment.

(Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § 141(A); Pl.’s App’x 1 (Spreadsheet

Comparing Client & AlterNet Guide Provisions) § 113(A).)

       Section 141(B)/Section 113(b) of the Client Guide vests RFC with broad authority to

make determinations of fact and decisions to act, stating:

       (B) GMAC-RFC’s Sole Discretion

       Whenever any provision of this Client Guide contract requires []RFC to
       make a determination of fact or a decision to act, or to permit, approve or
       deny another party’s action such determination or decision shall be made in
       []RFC’s sole discretion.

(Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § 141(B); Pl.’s App’x 1

(Spreadsheet Comparing Client & AlterNet Guide Provisions) § 113(B).)

       2. Knowledge, Reliance and Waiver: AlterNet Guide § 250 & Client Guide
          § A200

       In both the AlterNet Guide, Section 250, and the Client Guide, Section A200, the

originating lenders made substantively identical general R&Ws to RFC. They acknowledged

                                             5
that RFC purchased loans in reliance on the originating lenders’ R&Ws, and the originating

lenders agreed to assume liability for any misrepresentations for breaches, regardless of their

knowledge or RFC’s knowledge. (Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet

Guide Provisions) § A200; Nesser Decl., Ex. 3 (AlterNet Guide) § 250.) Moreover, the

originating lenders agreed that RFC could not waive any provisions of the AlterNet Guide or

the Client Guide unless it made such a waiver in writing:

       [AlterNet/Client] Representations and Warranties and Covenants5

       The [AlterNet Seller] Client acknowledges that [RFC] GMAC-RFC purchases
       Loans in reliance upon the accuracy and truth of the [AlterNet Seller’s] Client’s
       warranties and representations and upon the [AlterNet Seller’s] Client’s
       compliance with the agreements, requirements, terms and conditions set forth
       in the [AlterNet Seller] Client Contract and this [AlterNet] Client Guide.

       All such representations and warranties are absolute, and the [AlterNet Seller]
       Client is fully liable for any misrepresentation or breach of warranty regardless
       of whether it or [RFC] GMAC-RFC actually had, or reasonably could have
       been expected to obtain, knowledge of the facts giving rise to such
       misrepresentation or breach of warranty.

       The representations and warranties pertaining to each Loan purchased by
       [RFC] GMAC-RFC survive the Funding Date, any simultaneous or post-
       purchase sale of servicing with respect to the Loan and any termination of the
       [AlterNet Seller] Client Contract, and are not affected by any investigation or
       review made by, or on behalf of, [RFC] GMAC-RFC except when expressly
       waived in writing by [RFC] GMAC-RFC.

(Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions) § A200; Nesser

Decl., Ex. 3 (AlterNet Guide) § 250; Id., Ex. 4 (Client Guide, Version 1-03-G01) § A200.)




5
      Differences between the two guides are denoted with the AlterNet Guide’s text
appearing in brackets.
                                              6
       3. Specific Representations and Warranties: AlterNet Guide § 251-1 and
          Client Guide § A202

       AlterNet Guide Section 251-1 and Client Guide Section A202 both require

originating lenders to make specific R&Ws to RFC regarding “individual loans,” including

information about the loans’ eligibility and accuracy.      (Nesser Decl., Ex. 3 (AlterNet

Guide) § 251-1; id., Ex. 4 (Client Guide, Version 1-03-G01) § A202.) Among other things,

the originating lenders represent that they have: verified the accuracy of information used

by borrowers to obtain the loans, (id., Ex. 3 (AlterNet Guide) § 251-1(A); id., Ex. 4 (Client

Guide, Version 1-03-G01) § A202(A)); ensured the proper completion and execution of

loan forms, (id., Ex. 3 (AlterNet Guide) § 251-1(D); id., Ex. 4 (Client Guide, Version 1-

03-G01) § A202(D)); complied with applicable laws, (id., Ex. 3 (AlterNet Guide) § 251-

1(D); id., Ex. 4 (Client Guide, Version 1-03-G01) § A202(D)); ensured that no default or

other breach of loan terms existed in any loan, (id., Ex. 3 (AlterNet Guide) § 251-1(G); id.,

Ex. 4 (Client Guide, Version 1-03-G01) § A202(G)); confirmed the market value of the

mortgaged property, (id., Ex. 3 (AlterNet Guide) § 251-1(T); id., Ex. 4 (Client Guide,

Version 1-03-G01) § A202(T)); and, in the Client Guide, not sold any “high risk” loans to

RFC. (Id., Ex. 4 (Client Guide, Version 1-03-G01) § A202(J)(1)(d).)




                                             7
       4. Events of Default and Non-Exclusive, Cumulative Remedies: AlterNet
          Guide §§ 260–270 and Client Guide §§ A208—A210 6

       If originating lenders breach these R&Ws by committing an “Event of Default,”

both the AlterNet Guide and the Client Guide grant RFC wide-ranging recourse. Under

AlterNet Guide Section 270 and Client Guide Section A209, “Non-Exclusive, Cumulative

Remedies,” the Guides broadly provide that “RFC may exercise any remedy outlined in

this [] Guide,” as well as “[a]ny other rights which it may have at law or in equity deemed

appropriate to protect its interest.” (Nesser Decl., Ex. 3 (AlterNet Guide) § 270(A); Pl.’s

App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions) § A209(A); see also

(Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A209(A)) (stating, in

versions of the Client Guide dating from January 1, 2001, “[]RFC may exercise any remedy

outlined in this Client Guide or as allowed by law or in equity.”). Moreover, the Guides state

that RFC’s exercise of its remedies resulting from an originating lender’s default will not

prevent it from exercising one or more “other remedies in connection with the same Event

of Default ” and/or any other rights which it may have at law or in equity.” (Nesser Decl.,

Ex. 3 (AlterNet Guide) § A270(A); id., Ex. 4 (Client Guide Version 1-03-G01) § A220(A);

Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A209(A); Pl.’s App’x 1

(Spreadsheet Comparing Client & AlterNet Guide Provisions) § A209(A).)




6
       With respect to the Client Guide, these provisions are found in Section A210 of the
Client Guide, Version 1-03-G01, effective January 1, 2003, and Sections A208 and A209
of the Client Guide, Version 1-05-G04, effective November 21, 2005.

                                              8
       5. Repurchase: AlterNet Guide § 271 and Client Guide § A210 7

       The Guides provide RFC with several remedies, including repurchase and indemnity.

Under the repurchase provision of both the AlterNet Guide and Client Guide, if RFC

determines that an Event of Default has occurred with respect to a particular loan, it can

require the originating lender to repurchase the loan within 30 days of receiving notification

from RFC. (Nesser Decl., Ex. 3 (AlterNet Guide) § 271(C); id., Ex. 4 (Client Guide, Version

1-03-G01) § A221(A); Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04)

§ A210(A).) The repurchase provision sets forth a specific procedure and formula for

determining the repurchase price of a loan. (See Nesser Decl., Ex. 3 (AlterNet Guide)

§ 271(A)–(H); id., Ex. 4 (Client Guide, Version 1-03-G01) § A221(A)–(H); Smallwood

Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A210(A)–(H).)          In addition, it states,

“[]RFC is not required to demand repurchase within any particular period of time, and may

elect not to require immediate repurchase. However, any delay in making this demand does

not constitute a waiver by []RFC of any of its rights or remedies.” (Nesser Decl., Ex. 3

(AlterNet Guide) § 271(C); id., Ex. 4 (Client Guide, Version 1-03-G01) § A221(A);

Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A210).)             Even if RFC

determines that repurchase is not the appropriate remedy, under both the AlterNet Guide and

Client Guide, the originating lender is nevertheless obliged to pay RFC “all losses, costs and

expenses incurred by []RFC and/or the Loan’s Servicer as a result of an Event of Default,”



7
      In earlier versions of the Client Guide, the repurchase provision is found in Section
A221. (Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions)
§ A210(A); Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § A221(A).)
                                              9
including reasonable attorneys’ fees and related costs incurred in connection with any

enforcement efforts. (Nesser Decl., Ex. 3 (AlterNet Guide) § 271(C); id., Ex. 4 (Client Guide,

Version 1-03-G01) § A221(A); Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04)

§ A210(A).)

       6. Indemnification: AlterNet Guide § 274 and Client Guide § A212 8

       The Guides also provide RFC with wide-ranging indemnification in the event of an

originating lender’s default. The indemnification provision requires the originating lender

to indemnify RFC from “all losses, damages, penalties, fines, forfeitures, court costs and

reasonable attorneys’ fees, judgments, and any other costs, fees, and expenses resulting

from any Event of Default.” (Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet

Guide Provisions) § A212); Nesser Decl., Ex. 3 (AlterNet Guide) § 274; Smallwood Decl.,

Ex. 34 (Client Guide, Version 1-05-G04) § A212.)

       Versions of the Client Guide from December 1, 2005 forward provide examples of the

type of Client conduct requiring indemnification:

       This includes, without limitation, liabilities arising from (i) any act or failure
       to act, (ii) any breach of warranty, obligation or representation contained in
       the Client Contract, (iii) any claim, demand, defense or assertion against or
       involving []RFC based on or resulting from such breach, (iv) any breach of
       any representation, warranty or obligation made by []RFC in reliance upon
       any warranty, obligation or representation made by the Client contained in
       the Client Contract and (v) any untrue statement of a material fact, omission
       to state a material fact, or false or misleading information provided by the
       Client in information required under Regulation AB or any successor
       regulation.

8
       In earlier versions of the Client Guide, the indemnification provision is found in
either Section 274 or Section A223. (Pl.’s App’x 1 (Spreadsheet Comparing Client &
AlterNet Guide Provisions) § A212); Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01)
§ A223.)
                                              10
(Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions) § A212.)

       Versions of the Client Guide from July 1, 2002 forward contain additional language

regarding the loan originators’ broad indemnification obligations to RFC:

       In addition, Client shall indemnify []RFC against any and all losses,
       damages, penalties, fines, forfeitures, judgments, and any other costs, fees
       and expenses (including court costs and reasonable attorneys’ fees) incurred
       by []RFC in connection with any litigation or governmental proceeding that
       alleges any violation of local, State or federal law by Client, or any of its
       agents, or any originator or broker in connection with the origination or
       servicing of a Loan. With regard to legal fees or other expenses incurred by
       or on behalf of []RFC in connection with any such litigation or governmental
       proceeding, Client shall reimburse []RFC for such fees and expenses. . . .
       Except for notices for reimbursement, []RFC is not required to give Client
       notice of any litigation or governmental proceeding that may trigger
       indemnification obligations. Client shall instruct its officers, directors and
       agents (including legal counsel) to cooperate with []RFC in connection with
       the defense of any litigation or governmental proceeding involving a Loan.
       []RFC has the right to control any litigation or governmental proceeding
       related to a Loan, including but not limited to choosing defense counsel and
       making settlement decisions.

(Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions) § A212;

Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A212.) This particular

language is not present in the AlterNet Guide or in earlier versions of the Client Guide.

   B. Mortgage Market & Bankruptcy Proceedings

       1. Housing Market Trends

       Nationwide, the mortgage industry experienced a boom from approximately 2001 to

2003. Common SJ Order, 332 F. Supp. 3d at 1117. Immediately after that period, however,

the volume of originating loans began to decline due to rising long-term interest rates. Id. Not

long afterward, a second mortgage boom ensued. Id. But because the prime borrowing pool


                                              11
had been significantly depleted, “[l]enders provided mortgage loans to many high-risk

borrowers with questionable ability to repay, fueled in large part by the opportunity to

package and sell those mortgages into the growing market for [residential] mortgage-backed

securities (“[R]MBSs”).” Id. (quoting In re Barclays Bank PLC Securities Litig., No. 09 Civ.

1989 (PAC), 2017 WL 4082305, at *4 (S.D.N.Y. Sept. 13, 2017), aff’d, 756 Fed. App’x 41

(2d Cir. 2018)). Starting in 2007, the loans in RFC-sponsored and -serviced securitizations

experienced a high rate of default. (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 20.) In 2008,

the housing market collapsed, and the Trusts suffered substantial losses. (Id.)

       Shortly thereafter, various Trusts and Monoline Insurers sued RFC for breaching the

R&Ws that RFC had made when selling those entities (or their insureds) its RMBS, i.e.,

bundles of home mortgages. Common SJ Order, 332 F. Supp. 3d at 1122–24. In addition to

claims for breaches of the R&Ws, the Trusts and Monoline Insurers asserted claims of fraud

against RFC, as well as servicing-related claims arising from RFC’s sale of the allegedly

defective mortgage loans. Id. at 1123; (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 22.)

       2. Proposed, Pre-Bankruptcy Original RMBS Settlement and Subsequent
          Bankruptcy Filing

       On May 13, 2012, RFC entered into a proposed $8.7 billion settlement (“Original

RMBS Settlement”) of claims brought by two groups of RMBS Trust investors that had

holdings in approximately 392 securitization trusts. (Smallwood Decl., Ex. 1 (Hawthorne

Rpt.) ¶ 26.) Absent settlement, RFC’s then-expert Frank Sillman estimated that lifetime

losses for these trusts could have ranged between $45.6 billion to $49.8 billion. (Id., Ex. 14

(Bankr. Findings of Fact) ¶ 101.)


                                             12
       The following day, and as contemplated by the proposed Original RMBS Settlement,

RFC filed for Chapter 11 relief in the United States Bankruptcy Court for the Southern District

of New York (“Bankruptcy Court”). Common SJ Order, 332 F. Supp. 3d 1123. Shortly

thereafter, the Bankruptcy Court appointed an examiner to investigate RFC’s pre-petition

activities. (Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) ¶ 3.)

       Multiple entities filed RMBS-related proofs of claim with the Bankruptcy Court in

order to obtain damages. Common SJ Order, 332 F. Supp. 3d at 1124. This included six

RMBS Trustees with proofs of claim covering 1,000 trusts with a combined original

principal balance of over $226 billion. (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 100.)

Their most significant claims concerned alleged breaches of the R&Ws that RFC had made

in the Governing Agreements for the securitizations. (Id. ¶ 101.) Among their other

claims, RMBS Trustees also asserted common-law fraud or negligent misrepresentation

claims against RFC to the extent that it had actual or imputed knowledge that the mortgage

loans failed to comply with RFC’s R&Ws. (Id. ¶ 104.)

       Additionally, several Monolines filed 32 proofs of claim with the Bankruptcy Court,

asserting claims for tens of billions of dollars in actual and potential losses. (Id. ¶ 107.)

Like the RMBS Trustees’ claims, the Monolines’ claims generally alleged breaches of

R&Ws. (See id. ¶¶ 108–17.)

       After filing for bankruptcy, the debtors sought the approval of the proposed, pre-

bankruptcy Original RMBS Settlement pursuant to Federal Rule of Bankruptcy Procedure

9019. Common SJ Order, 332 F. Supp. 3d at 1124. However, some stakeholders opposed

the proposed Original RMBS Settlement, including the Official Committee of Unsecured

                                              13
Creditors, (“the Creditors’ Committee”), a committee appointed to represent all general

unsecured creditors. (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 27; id., Ex. 14 (Bankr.

Findings of Fact) ¶ 102.)     Some objectors found the proposed settlement amount

unreasonably high, (id., Ex. 1 (Hawthorne Rpt.) ¶ 127), while others found it too low. (Id.

¶ 128.) The parties engaged in substantial discovery and extensively litigated issues

concerning the approval of the proposed Original RMBS Settlement. (Id. ¶¶ 118–30.)

       3. Global Bankruptcy Settlement Approved by Bankruptcy Court

       In light of the objections, the Bankruptcy Court encouraged a new round of global

settlement negotiations. (Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) ¶ 102.)

United States Bankruptcy Judge Martin Glenn, who oversaw the bankruptcy proceedings,

appointed another sitting federal bankruptcy judge to serve as a mediator, and additionally

authorized Lewis Kruger as the Chief Restructuring Officer to negotiate a settlement of the

claims against Plaintiffs. Common SJ Order, 332 F. Supp. 3d at 1124.

       On May 13, 2013, RFC, the RMBS Trustees, the Monolines MBIA and FGIC, and

others, agreed to the terms of a bankruptcy plan support agreement 9 (the “Plan Support

Agreement”) and the accompanying Plan Term Sheet.              (Smallwood Decl., Ex. 1

(Hawthorne Rpt.) ¶ 142.) After further negotiations, the parties filed an agreed-upon

Supplemental Term Sheet on May 23, 2013. (Id.) The RMBS Trustee portion of the Global


9
       As its name suggests, a plan support agreement (or “PSA”) is pre- or post-petition
contract between the debtor and certain creditors, in which the parties agree to support a
proposed reorganization plan, subject to specific terms or conditions. “[P]lan support
agreements . . . are meant to lock up support for a proposed plan in advance of the plan
confirmation hearing.” Isaac Sasson, Judicial Review of Plan Support Agreements: A
Review and Analysis, 9 N.Y.U. J.L. & LIBERTY 850, 851–52 (2015).
                                            14
Settlement included the claims of the 392 ResCap-sponsored trusts that originated between

2004 and 2007 and participated in the proposed Original RMBS Settlement, as well as

hundreds of additional trusts (the “Additional Settling Trusts”) that were not part of the

proposed Original RMBS Settlement. (Id. ¶ 149.) The Supplemental Term Sheet provides

that “all RMBS Trust Claims of the Original Settling Trusts and the Additional Settling

Trusts shall be fully and finally allowed as non-subordinated unsecured claims in the

aggregate amount of $7.051 billion for the Original Settling Trusts and in the aggregate

amount of $250 million for the Additional Settling Trusts (collectively, the ‘Allowed

RMBS Trust Claims’) and allocated . . . [$7.091 billion] to the RFC Debtors.”        (Id.;

Smallwood Decl., Ex. 12 (PSA); Smallwood Daubert Decl., DX-B (Suppl. Term Sheet) at

5.)

       Pursuant to the Plan Support Agreement and Term Sheets, RFC and the Creditors’

Committee filed a proposed Chapter 11 Bankruptcy Plan (as amended, “the Chapter 11

Plan”), and a disclosure statement. (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 145.)

Almost all of the creditors that voted on the Chapter 11 Plan (95.7%) voted to accept it.

(Id., Ex. 14 (Bankr. Findings of Fact ¶¶ 1, 265).)

       Among the Chapter 11 Plan’s defined terms, “‘RMBS Settlement’ means, as part of

the Global Settlement, the settlement that provides for the allowance, priority, and

allocation of the RMBS Trust Claims, through approval of the Original RMBS Settlement

Agreements as expanded, modified and superseded as set forth in Article IV.C of the Plan.”

(Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan) at 30.) It also states that “‘RMBS Trust

Claims means all claims . . . of the RMBS Trusts[.]” (Id.) Similarly, “RMBS Trusts” is

                                             15
defined as “all residential mortgage backed securitization trusts, net interest margin trusts

and similar residential mortgage backed trusts for which the Debtors serve as sponsor,

depositor, servicer, master servicer or in similar capacities, or as Loan Group in such

RMBS Trust, as applicable.” (Id.)

       With respect to the RMBS Trustees’ claims, the Chapter 11 Plan states that upon

the Bankruptcy Court’s entry of a confirmation order, that order “shall constitute approval

of the RMBS Settlement, on the terms set forth herein.” (Nesser Decl., Ex. 25 (Second

Am. Ch. 11 Plan) § IV.C.2 at 58.) It further states that “[t]he Original RMBS Settlement

Agreements are hereby expanded to include all RMBS Trusts holding RMBS Trust Claims

and are otherwise modified as set forth herein.” (Id. at 59.) As to the settlement amount,

the Bankruptcy Plan provides that “[e]ntry of the Confirmation Order shall constitute

approval of the Allowed amount of the RMBS Trust Claims . . . in the aggregate amount[]”

of approximately $7.1 billion against the RFC Debtors. 10 (Id.)

       In December 2013, Judge Glenn issued both his 133-page Findings of Fact

regarding the confirmation of the proposed Chapter 11 Plan and the Confirmation Order

itself. (See Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) at 1, ¶¶ 18–50) (approving

Second Am. Ch. 11 Plan); Nesser Decl., Ex. 26 (Bankr. Confirm. Order).) In his Findings

of Fact, Judge Glenn noted the parties’ respective risks and their time-consuming efforts

to reach an informed resolution:


10
       Additionally, the Plan reflected resolution of the Monolines’ claims against RFC as
follows: MBIA ($1.45 billion), FGIC ($415 million), Ambac ($22.8 million), and Syncora
($7 million) (collectively, the “Monoline Settlements,” and collectively with the RMBS
Settlement, the “Settlements”). (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 32.)
                                             16
       The settlement reflects a reasonable balance between the litigation’s
       possibility of success and the settlement’s future benefits. Each party to the
       negotiations that led to the settlement had access to a wealth of information
       gathered over the course of months-long investigations conducted by the
       Committee and the voluminous materials made available from the
       Examiner’s investigation. To facilitate settlement negotiations, the parties
       reviewed extensive document discovery, briefed the merits of the claims, and
       exchanged written and oral presentations regarding their legal positions.

(Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) ¶ 239) (citations omitted).

       He further noted that the parties found the Settlements reasonable, stating, “With

the knowledge accumulated in this process, each party independently determined that the

settlement of the Estates’ claims against the Ally Released Parties reflected a reasonable

resolution of the claims.” (Id.) Moreover, Judge Glenn found that “each [individual]

settlement was reasonable, (id. ¶ 178), that the Chapter 11 Plan proponents had exercised

reasonable business judgment in entering into the Plan Documents, which he also deemed

“fair and reasonable.” (Id. ¶ 51 & n.11.)

       As to the individual components comprising the Global Settlement, he found that

the new RMBS Settlement resolved: “(1) alleged and potential claims for breaches of

R&Ws held by all RMBS Trusts; (2) all alleged and potential claims for damages arising

from servicing; and (3) any cure claims . . . .” (Id. ¶ 103).) Absent settlement, Judge Glenn

recognized the significant financial risks in litigating the parties’ claims:

       The potential losses for RMBS Trusts asserting breaches of representations
       and warranties range from $42.4 billion to $43.2 billion, excluding losses
       that are insured by a Monoline. Of that amount, $32.9 billion are historical
       losses to Debtor-sponsored trusts, and $1.45 billion represent historical
       losses in non-Debtor sponsored trusts that correspond to the percentage of
       loans in those trusts sold by the Debtors. The additional forecasted losses
       range from $7.76 billion to $8.4 billion for the Debtor-sponsored RMBS
       Trusts, and $300 to $400 million for the portion of non-Debtor-sponsored

                                              17
       RMBS Trusts corresponding to the portion of loans sold by the Debtors.
       Absent settlement, the likely amount of recoverable damages for the RMBS
       Trusts’ representation and warranty claims, after consideration of legal
       defenses and litigation costs, ranges from $7.38 billion to $8.6 billion. This
       range does not account for servicing claims and cure claims.

(Id. ¶ 106) (internal citations omitted). Judge Glenn further stated that but for the approval

of the RMBS Settlement, the R&W claims “would have to be asserted, litigated and

liquidated on an individual basis.” (Id. ¶ 118.)        And if these claims were litigated

individually, Judge Glenn found that they “would be subject to significant litigation risks

and factual and legal defenses.” (Id.) Additionally, because litigating these claims would

be an expensive and time-consuming undertaking, he concluded that doing so “would

deplete the Debtors’ estates, and might result in diminished recoveries to all creditor

constituencies, including the RMBS Trusts.” (Id.)

       In addition to the RMBS Trusts’ R&W claims, the mediation also included the

RMBS Trusts’ Servicing Claims. (Id. ¶ 119.) Certain RMBS Trustees retained the

financial advisory firm of Duff & Phelps, LLC (“Duff & Phelps”) to identify and quantify

their claims. (Id. ¶¶ 113–14).) Duff & Phelps sought to quantify Plaintiffs’ liability as a

servicer with respect to:    (1) misapplied and miscalculated payments; (2) wrongful

foreclosure and improper loss mitigation practices; and (3) extended foreclosure timing

issues caused by improper or inefficient servicing conduct such as falsified affidavits,

improper documentation, and improper collection practices. (Id. ¶ 119.) Judge Glenn

noted Duff & Phelps’ finding that the debtors’ potential liability as a servicer under these

three bases could be as high as $1.1 billion, but that asserting such claims would involve

“significant risk and uncertainty.” (Id.) Under the Plan, the servicing-related claims,

                                             18
settled as “RMBS Cure Claims,” were allowed in an aggregate amount of $96 million.

(Id.) Judge Glenn noted that of the total RMBS component of the Global Settlement, the

servicing related claims, “RMBS Cure Claims,” were settled and allowed in an aggregate

amount of $96 million. (Id.)

       Judge Glenn made similar findings regarding Plaintiffs’ financial exposure for the

Monolines’ claims. (Id. ¶¶ 126–37, 143–54, 213–15.) He stated that absent a settlement,

Plaintiffs were “almost certain to become embroiled in additional, complex litigation with

the Monolines over the validity, amount and possible subordination of their asserted

claims.” (Id. ¶ 213.)

       Judge Glenn found that the Settlements resulted from good faith, arms-length

negotiations, were in the best interests of the parties and claimholders, (id. ¶¶ 51), were

proposed in good faith and in conformity with the Bankruptcy Code, (id. ¶¶ 18–26, 27, 51,

121–22), and, as noted, were reasonable. (Id. ¶¶ 51, 178, 201, 239.) The Bankruptcy

Settlements also contemplated further recovery for the investors who acquired RFC’s rights

against the correspondent lenders. (See Nesser Decl., Ex. 26 (Bankr. Confirm. Order) ¶ 48)

(authorizing the creation of a “Liquidating Trust,” into which RFC was to transfer and

assign its assets, and preserving the Liquidating Trust’s (and Estates’) causes of action);

id., Ex. 25 ( Second Am. Ch. 11 Plan) at 75.)

       In light of his findings, in December 2013, Judge Glenn approved the Chapter 11

Plan. (Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) at 1.) He likewise approved

the Global Settlement, set forth in Article IV of the Chapter 11 Plan, and each component



                                            19
of the Global Settlement, including the RMBS Settlement. (Nesser Decl., Ex. 26 (Bankr.

Confirm. Order) ¶¶ 7, 9.)

       4. Plaintiff’s Requested Relief

       ResCap seeks relief here based on 539 loans that PRMI sold to RFC, which were

included in the Global Settlement, and had actual or expected losses. (Id., Ex. 5 (At-Issue

Loan Spreadsheet).) ResCap’s reunderwriting expert, Dr. Butler, opines that over 60% of

these loans in a 150-loan sample contained at least one material underwriting breach of

PRMI’s R&Ws that materially and adversely affected the loan’s credit risk. (Id., Ex. 9

(Butler Rpt.) at Ex. 2; Pl.’s Mem. [Doc. No. 5276] at 3.) ResCap further contends that at

least 45% of the sampled loans materially breach the R&Ws that RFC made to an RMBS

Trustee or Monoline. (Nesser Decl., Ex. 9 (Butler Rpt.) at Ex. 2; Pl.’s Mem. at 3.)

Plaintiff’s damages expert, Dr. Snow, calculates a damages claim of approximately $5.5

million. (Nesser Decl., Ex. 8 (Snow Suppl. Rpt.) at App’x A.2, Figure 7.)

   C. Procedural History

       1. First-Wave Actions

       RFC’s creditors formed the ResCap Liquidating Trust to sue the dozens of banks and

mortgage lenders that had sold RFC the loans bundled into RFC’s securities, on grounds that

those lenders breached their (corresponding) R&Ws to RFC, and thus caused RFC to breach

its R&Ws to the Trusts and Monoline Insurers, which, in turn, contributed to RFC incurring

$9 billion in liabilities. Common SJ Order, 332 F. Supp. 3d at 1144. As noted, beginning in

2013, ResCap began filing cases in the First Wave of litigation in this District.



                                              20
       In January 2015, the judges of the District agreed to consolidate the then-59 active

ResCap cases before the undersigned judge, Magistrate Judge Keyes, and Magistrate Judge

Bowbeer. (Jan. 27, 2015 Consolidation Order [Doc. No. 100] at 3); In re RFC & Rescap

Liquidating Tr. Action, 399 F. Supp. 3d 827, 833 (D. Minn. 2019). The First Wave of cases

in the Consolidated Action then proceeded through joint discovery for the next three years,

with this Court holding frequent case management conferences with all participating counsel.

   a. Consolidated Action Common-Issue Summary Judgment Ruling

       In April 2018, ResCap and the remaining nine defendants in the Consolidated Action

(the other 50 defendants had settled), filed dueling summary judgment motions on “common

issues,” as well as Daubert motions. (See [Doc. Nos. 3194, 3243, 3251, 3253, 3264, 3421,

3518, 3602, 3713, 3720, 3884, 3889, 3894, 3909].) Many of the parties’ arguments in the

First-Wave, common-issue summary judgment motions are also raised by the parties here.

       On August 15, 2018, the Court issued its summary judgment opinion on common

issues in the First Wave of cases in the Consolidated Action. Common SJ Order, 332 F. Supp.

3d 1101. The decision resolved some issues in favor of ResCap, other issues in favor of the

remaining defendants, and left yet other issues for jury determination. For instance, the Court

ruled that ResCap had sole discretion under the Client Guide to determine R&W breaches,

that ResCap could prove its case with statistical sampling, and that ResCap could seek

indemnification for the liabilities it incurred during the bankruptcy, rather than just out-of-

pocket losses. See id. at 1151, 1154, 1158. The Court also ruled in the defendants’ favor on

certain issues, including the exclusion of two of the three damages models that ResCap

proffered (both of which provided for substantially higher damages than the model the Court

                                              21
found acceptable), and a ruling that much of ResCap’s breach of contract claim was time-

barred. See id. at 1189, 1198, 1205.11

      b. Trial & Trial Rulings

         Of the First-Wave cases in the Consolidated Action, the first and only case to proceed

to trial was ResCap’s case against Home Loan Center, Inc. (“HLC”), ResCap Liquidating Tr.

v. Home Loan Center, Inc., 14-cv-1716 (SRN/HB). The HLC trial took place from October

15 to November 7, 2018. At the conclusion of the defendant’s case, following substantial

briefing and oral argument, the Court granted JMOL to ResCap on several issues, including

the reasonableness of the settlements and HLC’s equitable estoppel defense. (See generally

In re ResCap Liquidating Tr. Litig. (“HLC JMOL Order”), 399 F. Supp. 3d 804 (D. Minn.

2019). However, the Court allowed the question of the Client Guide’s applicability to go to

the jury, along with the determination of what amount of damages, if any, HLC owed ResCap.

Id.

         The jury returned a $28.7 million verdict in favor of ResCap, representing

approximately 70% of the damages that Plaintiff’s expert, Dr. Snow, testified was a

conservative estimate of the damages to be allocated to HLC.12 (See HLC Trial Tr. [Doc. No.

4719] at 2098 (Snow) (stating that, under his Allocated Breaching Loss damages model,



11
     ResCap later agreed to drop its breach of contract claim as to all remaining First-
Wave defendants. (See Oct. 4, 2018 Stipulation [Doc. No. 4513].)
12
        Following rulings on the award of attorneys’ fees, preverdict prejudgment interest,
and postverdict prejudgment interest, the Court directed entry of judgment against HLC in
the total amount of $68,484,502.06, inclusive of the jury’s award of damages. (See ResCap
Liquidating Tr. v. Home Loan Ctr., Inc., 14-cv-1716, June 21, 2019 Order [Doc. No. 83].)
                                               22
nearly $41.3 million was the most likely, conservative and reliable estimate of damages to be

allocated to HLC).)

    c. Non-Consolidated RMBS Proceedings in this District

        Also relevant here are two proceedings that were not part of the Consolidated Action,

but arose from the same general underlying facts: Residential Funding Co., LLC v. Universal

American Mortgage Co., LLC, 13-cv-3519 (PAM/HB), and Residential Funding Company,

LLC v. First Mortgage Corporation, 13-cv-3490 (SRN/HB). In UAMC, Judge Magnuson

issued a ruling on the parties’ cross motions for summary judgment and motions to exclude

expert opinions. Residential Funding Co. v. Univ. Am. Mortg. Co. (“UAMC”), No. 13-cv-

3519 (PAM/HB), 2018 WL 4955237 (D. Minn. Oct. 12, 2018). Judge Magnuson’s ruling

was generally consistent with the Common SJ Order, differing only in that his ruling was

more favorable to ResCap. He found, on summary judgment, that the Bankruptcy Settlement

was reasonable as a matter of law, id. at *5, and that provisions in the Client Guide precluded

the affirmative defense of waiver and estoppel. Id. at *7–8. The parties to the UAMC matter

settled their disputes prior to trial.

        In First Mortgage, a case that was formerly part of the Consolidated Action until June

2018, the Court ruled on the parties’ cross motions for summary judgment in December 2018.

Residential Funding Co. v. First Mortgage (“First Mortg.”), No. 13-cv-3490 (SRN/HB),

2018 WL 6727065 (D. Minn. Dec. 21, 2018). As to ResCap’s motion for summary judgment

on the reasonableness of the Bankruptcy Settlement, the Court cited to overwhelming

evidence in the HLC record. Id. at *5. Finding the same facts equally applicable, and no new

evidence from First Mortgage raising a disputed fact question, the Court granted ResCap’s

                                              23
motion. Id. at *6. In addition, the Court found that ResCap’s Allocated Breaching Loss

damages methodology “provides a reasonable, non-speculative basis to allocate the

Settlements.” Id. at *9. Ultimately, the parties settled the case prior to trial.

III.    DISCUSSION

        Prior to addressing the parties’ arguments, the Court reviews general principles of

the law of contractual indemnity, and foundational rules of contract interpretation, as they

are helpful to the analysis of many of the parties’ arguments.

     A. Principles of Law of Contractual Indemnity

        Under the common law indemnity doctrine, “[a] right of indemnity arises when a

party seeking indemnity has incurred liability due to a breach of a duty owed to it by the

one sought to be charged, and such a duty may arise by reason of a contractual obligation.”

Rice Lake Contracting Corp. v. Rust Env’t & Infrastructure, Inc., 616 N.W.2d 288, 291

(Minn. Ct. App. 2000). 13      As such, common law indemnity is considered an equitable

remedy. See Zontelli & Sons, Inc. v. City of Nashwauk, 373 N.W.2d 744, 755 (Minn. 1985)

(“Indemnity is, however, an equitable doctrine that does not lend itself to hard-and-fast

rules, and its application depends upon the particular facts of each case.”); see also

Lambertson v. Cincinnati Welding Corp., 257 N.W.2d 679, 685 (Minn. 1977)



13
        The Minnesota Supreme Court draws no distinction between common law
indemnity claims whether the underlying duty is established under tort principles or
express contract terms. Zontelli & Sons, Inc. v. City of Nashwauk, 373 N.W.2d 744, 755 n.6
(Minn. 1985) (citing Restatement of Restitution § 85 (Am. Law Inst. 1937)) (“Although we
have previously recognized indemnity to reimburse a party only for a liability arising from
a tort, the principles underlying the rules are the same for a liability arising out of a
contract.”).
                                                24
(“Contribution and indemnity are variant common-law remedies used to secure restitution

and fair apportionment of loss among those whose activities combine to produce injury.”);

Hendrickson v. Minn. Power & Light Co., 104 N.W.2d 843, 846–47 (Minn. 1960),

(“Indemnity is the remedy securing the right of a person to recover reimbursement from

another for the discharge of a liability which, as between himself and the other, should have

been discharged by the other. . . . In the modern view, principles of equity furnish a more

satisfactory basis for indemnity.”), overruled in part on other grounds by Tolbert v. Gerber

Indus., Inc., 255 N.W.2d 362 (Minn. 1977); Shore v. Minneapolis Auto Auction, Inc., 410

N.W.2d 862, 866 (Minn. Ct. App. 1987) (“Indemnification is a flexible, equitable remedy

designed to accomplish a fair allocation of loss among parties. Such a remedy should be

used to achieve fairness as applied to a particular set of facts.”).

       “In the contractual context,” however, “a claim based on an express indemnification

provision is a legal, rather than equitable, claim.” Johnson v. Johnson, 902 N.W.2d 79, 85

(Minn. Ct. App. 2017); see also Hendrickson, 104 N.W.2d at 848 (expressly recognizing

that a duty to indemnify can arise “[w]here there is an express contract between the parties

containing an explicit undertaking to reimburse for liability of the character involved”).

“Indeed, when the duty to indemnify arises from contractual language, it generally is not

subject to equitable considerations; rather, it is enforced in accordance with the terms of

the contracting parties’ agreement.” 41 Am. Jur. 2d Indemnity § 13 (2019).

       Under Minnesota law, and as more specifically described throughout this Order,

“[a]n indemnity agreement is a contract, which is to be construed according to the

principles generally applied in the construction or interpretation of other contracts.”

                                              25
Buchwald v. Univ. of Minn., 573 N.W.2d 723, 726 (Minn. Ct. App. 1998); see also Grand

Trunk W. R.R., Inc. v. Auto Warehousing Co., 686 N.W.2d 756, 761 (Mich. Ct. App. 2004)

(“Contractual indemnity is an area of law guided by well-settled general principles.

Nonetheless, each case must ultimately be determined by the contract terms to which the

parties have agreed.”). An indemnity contract is “to be given ‘a fair construction that will

accomplish its stated purpose.’” Sorenson v. Safety Flate, Inc., 235 N.W.2d 848, 852

(Minn. 1975) (quoting N.P. Ry. Co. v. Thornton Bros. Co., 288 N.W. 226, 227 (Minn.

1939)).

       In these claims of contractual indemnity, the threshold question is whether that for

which the indemnitee seeks indemnification—whether it be losses, damages, or

liabilities—falls within the language of the contract. This initial inquiry involves not only

interpreting the indemnity contract to determine its scope, but also evaluating whether the

facts of the case fit within that scope. See Art Goebel, Inc. v. N. Suburban Agencies, Inc.,

567 N.W.2d 511, 515 (Minn. 1997) (holding that unambiguous contract language required

three conditions to be met before one party would indemnify another, that one of those

conditions was not met, and hence that there was no duty to indemnify); see also 41 Am.

Jur. 2d Indemnity § 13 (describing the “threshold question [of] whether the fact situation is

covered by the indemnity contract” as requiring “only a straightforward analysis of the

facts and the contract terms”).




                                             26
       Assuming that the facts fall within the indemnity contract, particular issues arise

when a party seeks indemnity for a settlement, as is the case here. 14 Although “the right to

recover indemnity is not lost by reason of any settlement with the claimant,” Altermatt v.

Arlan’s Dep’t Stores, 169 N.W.2d 231, 232 (Minn. 1969) (per curiam), where one party

seeks to recover from another “for a settlement ‘entered into before trial . . . , the party

seeking indemnification must show the settlement was reasonable and prudent.’” Jackson

Nat’l Life Ins. Co. v. Workman Sec. Corp., 803 F. Supp. 2d 1006, 1012 (D. Minn. 2011)

(emphasis added) (quoting Osgood v. Med., Inc., 415 N.W.2d 896, 903 (Minn. Ct. App.

1987)). “The test as to whether the settlement is reasonable and prudent is what a

reasonably prudent person in the position of the defendant would have settled for on the

merits of plaintiff’s claim.” Miller v. Shugart, 316 N.W.2d 729, 735 (Minn. 1982). As

more thoroughly explained below, what is reasonable and prudent “involves a

consideration of the facts bearing on the liability and damage aspects of plaintiff’s claim,

as well as the risks of going to trial.” Id. With respect to the considerations of the

underlying liability, “[t]he party seeking indemnification need only show it could have

been liable under the facts shown at trial not whether they would have been liable.”

Jackson, 803 F. Supp. 2d at 1012 (citing Glass v. IDS Fin. Servs., Inc., 778 F. Supp. 1029,

1083 (D. Minn. 1991)). Indeed, “[r]easonableness . . . is not determined by conducting the



14
       As noted by the Eighth Circuit, indemnity cases involving pre-trial settlements can
be particularly challenging to analyze. See Neth. Ins. Co. v. Main St. Ingredients, LLC,
745 F.3d 909, 913 n.4 (8th Cir. 2004) (“If indemnity is based on a settlement, then
indemnity can be more difficult to analyze”) (quoting 22 Britton D. Weimer, et al., Minn.
Prac., Insurance Law & Practice § 3:2 (2013)).
                                             27
very trial obviated by the settlement.” Alton M. Johnson Co. v. M.A.I. Co., 463 N.W.2d

277, 279 (Minn. 1990).

   B. Principles of Contract Interpretation

       There is no dispute that Minnesota law applies to the interpretation of the Client

Contracts, the AlterNet Guide and the Client Guide, as well as to RFC’s breach of contract

and indemnity claims. (See Nesser Decl., Ex. 1 (Mar. 30, 2000 Client Contract) ¶ 10)

(“This Contract shall be governed by, and construed and enforced in accordance with,

applicable federal laws and the laws of the State of Minnesota”); id., Ex. 2 (June 25, 2001

Client Contract) ¶ 13) (same). When construing a contract under Minnesota law, a court’s

“primary goal . . . is to determine and enforce the intent of the parties.” Loftness Specialized

Farm Equip., Inc. v. Twiestmeyer, 818 F.3d 356, 361 (8th Cir. 2016) (quoting Motorsports

Racing Plus, Inc. v. Arctic Cat Sales, Inc., 666 N.W.2d 320, 323 (Minn. 2003)). Where

the contracting parties’ intention is ascertainable from the language of a written contract,

the construction of the contract is for the court. Chergosky v. Crosstown Bell, Inc., 463

N.W.2d 522, 526 (Minn. 1990). If the parties’ intent is unambiguously expressed, “[t]he

language found in a contract is to be given its plain and ordinary meaning.” Turner v. Alpha

Phi Sorority House, 276 N.W.2d at 63, 67 (Minn. 1979); Bass v. Ring, 9 N.W.2d 234, 236

(1943)). While courts apply the plain and ordinary meaning of contractual terms to the

interpretation of a contract, those terms are construed in the context of the entire contract.

Quade v. Secura Ins., 814 N.W.2d 703, 705 (Minn. 2012) (citing Emp’rs Mut. Liab. Ins.

Co. of Wis. v. Eagles Lodge of Hallock, Minn., 165 N.W.2d 554, 556 (1969)).



                                              28
       In construing a contract, courts attempt to harmonize all of the contract’s provisions.

Chergosky, 463 N.W.2d at 525. Also, “[b]ecause of the presumption that the parties

intended the language used to have effect,” courts “attempt to avoid an interpretation of

the contract that would render a provision meaningless.” Id. at 526.

       “A contract is ambiguous if, based on the language alone, it is reasonably

susceptible of more than one interpretation.” Art Goebel, 567 N.W.2d at 515. “If there is

ambiguity, extrinsic evidence may be used, and construction of the contract is a question

of fact for the jury unless such evidence is conclusive.” Hickman v. SAFECO Ins. Co. of

Am., 695 N.W.2d 365, 369 (Minn. 2005) (citing Donnay v. Boulware, 144 N.W.2d 711,

716 (1966)). While ambiguity in a contract can be construed against the drafter, see, e.g.,

Staffing Specifix, Inc. v. TempWorks Mgmt. Servs., 913 N.W.2d 687, 693 (Minn. 2018)),

courts should do so only after attempting to “determine the parties’ intent behind an

ambiguous term, using extrinsic evidence if available.” Id. at 694. Moreover, “this rule

has less application as between parties of equal bargaining power or sophistication,” Re-

Sols. Intermediaries, LLC v. Heartland Fin. Grp., Inc., No. A09-1440, 2010 WL 1192030,

at *3 (Minn. Ct. App. Mar. 30, 2010), and where both parties are represented by

sophisticated legal counsel during the formation of the contract. Porous Media Corp. v.

Midland Brake, Inc., 220 F.3d 954, 960 (8th Cir. 2000).

       As a general matter, Minnesota upholds principles of freedom of contract, in which

“parties are generally free to allocate rights, duties, and risks,” Lyon Fin. Servs. v. Ill. Paper

& Copier Co., 848 N.W.2d 539, 545 (Minn. 2014), and “[c]ourts are not warranted in

interfering with the contract rights of parties as evidenced by their writings which purport

                                               29
to express their full agreement,” Cady v. Bush, 166 N.W.2d 358, 362 (Minn. 1969). Indeed,

“[w]here the parties have contracted to create duties that differ or extend beyond those

established by general principles of law, and the terms of the contract are not otherwise

unenforceable, the parties must abide by the contractual duties created.” Grand Trunk W.

R.R., 686 N.W.2d at 761. Terms of those contract provisions must “be given their ordinary

meaning, as well as the interpretations adopted in prior cases.” Ritrama, Inc. v. HDI-

Gerling Am. Ins. Co., 796 F.3d 962, 969 (8th Cir. 2015) (quoting Boedigheimer v. Taylor,

178 N.W.2d 610, 613 (Minn. 1970)).

     C. Summary Judgment

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ ” if it may affect the outcome of the lawsuit.

TCF Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). Likewise, an

issue of material fact is “genuine” only if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). The moving party bears the burden of establishing a lack of genuine issue of

fact, Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), and the Court must view the

evidence and any reasonable inferences in the light most favorable to the nonmoving

party. 15 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In


15
       However, where the moving party seeks summary judgment on an affirmative
defense, the nonmoving party “must . . . come forward with evidence to support [its]
affirmative defenses in its opposition.” Residential Funding Co. v. Terrace Mortg. Co.,
850 F. Supp. 2d 961, 964 (D. Minn. 2012), aff’d, 725 F.3d 910 (8th Cir. 2013).
                                             30
responding to a motion for summary judgment, however, the nonmoving party may not

“‘rest on mere allegations or denials,’ but must demonstrate on the record the existence of

specific facts which create a genuine issue for trial.” Krenik v. Cty. of Le Sueur, 47 F.3d

953, 957 (8th Cir. 1995).

       Plaintiff seeks summary judgment on the following: (1) issues decided in Wave

One; (2) issues decided in HLC, UAMC, or First Mortgage; (3) that the Guides’ R&Ws

and remedies govern PRMI’s at-issue loans; (4) that certain trust rep breaches contributed

to RFC’s liability; (5) that the RMBS Trust Settlement allowed a single unallocated claim;

and (6) that PRMI is liable to ResCap not only on the specific loans in question, but also

as to indemnity generally. (See Pl.’s Mem. at 4–21.)

       As to the first category—issues decided in Wave One—ResCap requests that the

Court find that: (1) the Client Guide grants Plaintiff sole discretion to determine Events of

Default as to all circumstances, including as to (a) materiality and (b) Events of Default in

the Global Sample; (2) the indemnity provisions in the Client Guide and AlterNet Guide

impose a contributing cause standard of causation, not a proximate cause standard, and to

establish causation, Plaintiff is simply required to show that Defendant’s Events of Default

increased RFC’s risk of loss to the RMBS Trusts and Monolines; (3) Plaintiff is entitled to

indemnity for liabilities, not just losses; (4) the Guides’ remedies apply to foreclosed and

liquidated loans, and do not terminate with the “life of the loan”; (5) RFC’s alleged

wrongdoing does not bar recovery; (6) RFC’s bankruptcy neither extinguished the Allowed

Claims nor Defendants’ indemnity obligations for them; (7) the Allocated Breaching Loss

methodology provides a reasonably certain basis for assessing and allocating damages that

                                             31
is not speculative, remote, or conjectural, and is a highly sophisticated methodology for

determining damages; (8) the Guides preclude knowledge- and reliance-based defenses,

requiring the dismissal of Defendant’s 16th (reliance), 17th (knowledge), 28th

(acquiescence), 29th (ratification), and 33rd (diligence) defenses; (9) RFC’s purchase of

Assetwise-approved loans did not constitute a blanket waiver of RFC’s rights to enforce

the Guides and their remedies; (10) Plaintiff’s indemnity claim is timely; and (11) statistical

sampling is appropriate. (Id. at 4–7.)

       With respect to the issues decided in HLC, UAMC, or First Mortgage, Plaintiff

seeks summary judgment on the following eight issues: (1) to prove an estoppel defense,

Defendant may not seek to introduce anecdotal, hearsay evidence that simply reflects

generalized variances from RFC’s underwriting criteria, but rather, it must offer evidence

of a stated departure from the provisions and remedies of the Guides as to specific

Defendant loans or specific bulk transactions, made by a person with authority at RFC; (2)

there can be no waiver of the provisions of the Guides unless RFC expressly made such a

waiver in writing; (3) the Assetwise Agreement did not displace the Guides, and no

reasonable fact finder could read the Assetwise Agreement as a stand-alone agreement; (4)

the methods that Plaintiff’s expert Mr. Dudney used to obtain missing mortgage loan

schedule (“MLS”) information were reliable, and basing an R&W breach on such proxy

data from a third-party source is entirely permissible; (5) there is no evidence that RFC was

the sole cause of significant non-indemnifiable liability; (6) RFC’s Bankruptcy Settlements

were reasonable and in good faith; (7) RFC reasonably attributed little to no value to

servicing claims; (8) the 15th defense in Defendant’s answer, which is the affirmative

                                              32
defense of mitigation based on purported servicing deficiencies, must be dismissed with

prejudice because the Bankruptcy Court specifically allocated as between servicing and

other claims, and Defendant can cite no evidence providing that the Bankruptcy Settlement

should have been less than it was and, therefore, Defendant’s allocated share should be less

than it is, due to the failure of those settling the case to reasonably consider alleged

servicing errors. (Id. at 7–9.)

       Defendant moves for summary judgment on the following issues: (1) Plaintiff’s

allocation methodology fails under UnitedHealth Group, Inc. v. Executive Risk Specialty

Ins. Co., 870 F.3d 856 (8th Cir. 2017), aff’g, 47 F. Supp. 3d 863 (D. Minn. 2014), and, 941

F. Supp. 2d 1029 (D. Minn. 2013); (2) Plaintiff may not seek indemnity for its negligence

or fraud; (3) Plaintiff may not seek indemnity for RFC’s liabilities; (4) Plaintiff is barred

from recovering damages on “expired” loans; (5) Plaintiff’s indemnity claim related to the

MBIA Settlement fails; (6) Plaintiff’s claim for RFC’s attorney’s fees fails; and (7)

Plaintiff’s breach of contract claim fails. (See Def.’s Mem. [Doc. No. 5223] at 8–39.)

       Because several of the issues in the parties’ cross-motions for summary judgment

overlap, the Court finds it appropriate to address the issues topically, rather than to address

each motion in turn. Accordingly, the Court will address the motions in tandem and decide

whether, as to each issue raised, either party is entitled to judgment as a matter of law.




                                              33
     D. Threshold Inquiry of Plaintiff’s Contractual Indemnity Claim 16

        1. Reasonableness of RFC’s Bankruptcy Settlements

        ResCap argues that, as a matter of law, RFC’s Bankruptcy Settlements were

reasonable and made in good faith. (Pl.’s Mem. at 8.) ResCap urges the Court to grant

summary judgment on this issue given that this Court, following the HLC trial, held twice

that the same settlements were reasonable and made in good faith. (Id.) (citing HLC JMOL

Order, 399 F. Supp. 3d at 812–819; First Mortg., 2018 WL 6727065, at *4–6).) PRMI

acknowledges both rulings.      (Def.’s Opp’n [Doc. No. 5295] at 32.)           PRMI also

acknowledges that Judge Magnuson ruled on this very issue in UAMC, and that Judge

Glenn ruled on this issue in the bankruptcy proceedings, both holding that the settlements

were reasonable. (Id. at 32–35.) But, PRMI contends that (1) new evidence supports its

position that the settlements were unreasonable; (2) certain evidence presented at the HLC

trial raises triable issues of fact regarding the reasonableness of the settlements; and (3)

Judge Magnuson was wrong in relying on Judge Glenn’s “hearsay findings” on the

reasonableness of the settlements. (Id.)




16
       PRMI also urges the Court to dismiss Plaintiff’s breach of contract claim. (Def.’s
Mem. at 33–34.) While ResCap responds that it is premature to dismiss its claim at this
stage, (Pl.’s Opp’n [Doc. No. 5309] at 30), it acknowledges that Plaintiff withdrew its
contract claim in Wave One before the HLC trial. [See Doc. No. 4513.] Thus, resolving
this apparent conflict now appears unnecessary, because ResCap plans to update the Court
regarding whether it consents to dismissal of its contract claim here. (Pl.’s Opp’n at 30.)
Accordingly, at this time, the Court will defer any ruling on this issue until Plaintiff
provides the Court with such an update, which Plaintiff is ordered to do by the pretrial
conference in this case. [See Doc. No. 5350].
                                            34
       PRMI also separately moves for partial summary judgment on this issue, but with

respect to only the MBIA Settlement. (Def.’s Mem. at 31–33.) PRMI asserts that ResCap

cannot prove this settlement was reasonable under Minnesota law in order to obtain

indemnity for the MBIA Settlement. (Id. at 32.) To obtain indemnity, PRMI alleges that

it is “necessary for Plaintiff to show the settling parties could have been liable for the

settlement amount had the case gone to trial.” (Id.) The parties here do not dispute that

MBIA settled its claims against six ResCap entities for $3.619 billion collectively as

follows: $719 million from ResCap; $1.45 billion from GMACM; and $1.45 billion from

RFC, RFMSII, RAMP and Homecomings (all part of the RFC debtor group). (See Alden

Decl., Ex. T (Hawthorne Rpt.) ¶ 32)); (Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan)

§ IV.D.) PRMI alleges that “no Minnesota court could find that a settlement of $3.619

billion is reasonable where [MBIA’s] complaint alleged only $2.2 billion collectively

against [these] six related entities.” (Def.’s Mem. at 31–33.)

       As the parties correctly observe, after the HLC trial, the Court ruled twice on this

very issue. 17 HLC JMOL Order, 399 F. Supp. 3d at 814; First Mortg., 2018 WL 6727065,

at *4–6. In determining whether the bankruptcy settlements were entered into in good faith

and for a reasonable amount, the Court applied the test set forth in Miller, 316 N.W.2d at

735, requiring “objective proof of good faith and reasonableness.” HLC JMOL Order, 399

F. Supp. 3d at 813 (“An objective analysis of good faith and reasonableness, in turn requires



17
       PRMI is correct that in the August 15, 2018 Consolidated Summary Judgment
Order, the Court denied Plaintiff’s motion on these issues. Common SJ Order, 332 F. Supp.
3d at 1157. The Court cited the need for a full-record on such a fact-intensive inquiry. Id.
                                             35
an analysis of what the parties knew or could have known at the time of the settlement;

knowledge obtained years later, of new facts or new law, cannot inform the reasonableness

of the settlement at the time it was made.”). In the JMOL Order, this Court found that the

record contained the following uncontroverted evidence that the settlements were entered

in good faith and reasonable:

   • First, the bankruptcy settlements were entered into after a lengthy mediation

      conducted by a federal bankruptcy judge, Judge James Peck.

   • Second, an independent Chief Restructuring Officer, Lewis Kruger, presided over

      the mediation and ultimately approved the settlements. He testified at trial that his

      goal was to achieve “a consensual deal that treated creditors fairly and established

      claims of creditors in a way that was appropriate,” and emphasized that his decision

      to enter into the settlements was informed by his discussions with his advisors and

      with all of RFC’s principal creditor constituencies.

   • Third, RFC’s expert in the bankruptcy case, Mr. Frank Sillman, testified that the

      settlements reached were reasonable.

   • Fourth, the RMBS Trusts’ expert, Mr. Allen Pfeiffer, testified that the settlements

      reached were reasonable.

   • Fifth, all constituencies to RFC’s bankruptcy supported the settlements, including

      parties such as the Creditors’ Committee that opposed the original RMBS Trust

      settlement.   For instance, Mr. John Dubel, the chairperson of the Creditors’

      Committee, testified that litigating these issues would have involved great

      uncertainty and “numerous complex and novel issues of fact and law.”
                                           36
     • Sixth, the RMBS Trusts supported the settlements.

     • Seventh, ResCap's expert witness, Mr. Hawthorne, an experienced RMBS litigator

        and an expert on RMBS litigation, testified that the settlements were entered into in

        good faith and were reasonable.

     • Eighth, Judge Glenn, who presided over RFC’s bankruptcy in the Southern District

        of New York, approved the settlements after having rejected an earlier proposed

        settlement.

Id. at 814–815 (noting further that it was “undisputed” that the “factual evidence arising

out of the settled litigation was highly complex, involving analyses of over 100,000 loans

and RFC’s accordant exposure to many billions of dollars in damages.”)

        And in the face of this “overwhelming, uncontroverted evidence of good faith and

reasonableness,” the Court determined that no reasonable juror could find the settlements

anything but reasonable, because “[t]o do so [they] would have to disagree with: (1) every

professional to consider the issue, (2) the experts on both sides of the bankruptcy . . . and

(3) every constituency with an interest in the settlements, including the Creditors’

Committee, the RMBS Trusts, and the only expert to opine on the issue in [the HLC] case,

Mr. Hawthorne.” Id. at 819. 18

        Yet PRMI now asserts that it intends to present, at trial, several experts who raise

triable issues of fact regarding the reasonableness of RFC’s settlements. (Def.’s Opp’n at



18
       Following this determination, this Court found the facts above from the HLC record
equally applicable in First Mortgage, and determined no new evidence raised a disputed fact
question. 2018 WL 6727065 at *6.
                                             37
32–35.) ResCap, by contrast, relies on one expert, experienced RMBS litigator Donald

Hawthorne, to opine on the reasonableness of the settlements. In a 236-page report, Mr.

Hawthorne, who also testified at the HLC trial, opined on the reasonableness of these

settlements by “analyzing RFC’s potential exposure, litigation risks, and the legal strengths

of RFC’s claims and defenses, together.” HLC JMOL Order, 399 F. Supp. 3d at 816

(emphasis in original); (see also Alden Decl., Ex. T (Hawthorne Rpt. ¶ 34).)             Mr.

Hawthorne also evaluated the settlement amounts against “various benchmarks” available

to RFC when it entered into the settlements. (Alden Decl., Ex. T (Hawthorne Rpt. ¶ 34).)

       To challenge certain strands of Mr. Hawthorne’s analysis on which he bases his

reasonableness conclusion, PRMI intends to rely on four separate experts, including the

expert testimony of an experienced RMBS litigator David Woll. (Def.’s Opp’n at 32–35.)

ResCap responds that PRMI’s “purported new evidence is unavailing” because no PRMI

expert (1) opines on reasonableness; or (2) considers litigation risks or costs. (Pl.’s Reply

[Doc. No. 5337] at 8.) As to the MBIA settlement specifically, ResCap alleges that the

“purported new evidence is irrelevant.” (Id.) ResCap further alleges that while PRMI

offers one MBIA-related argument, this argument was rejected before by the Court. (Id.)

       The Court agrees with ResCap. Even assuming PRMI’s new evidence is admissible,

it is not probative of the reasonableness of RFC’s settlements. As explained further below,

PRMI challenges Plaintiff’s view of the legal strength of RFC’s defenses at the time it

entered the settlements. But two accomplished RMBS litigators, such as Messrs. Woll and

Hawthorne, could disagree about the strengths of RFC’s defenses at the time of settlement

without impacting a fact finder’s conclusion as to whether the claims were settled for a

                                             38
reasonable amount. As in any negotiated settlement between parties, RFC’s settlements

appropriately reflect a middle ground between differing opinions of counsel about the legal

risk of the claims. Viewing the strength of RFC’s legal defenses in a vacuum, therefore,

does not inform the Court about the reasonableness of the compromise or the “reasonable

range of potential recoveries.” HLC JMOL Order, 399 F. Supp. 3d at 813. Additionally,

the testimony of PRMI’s other experts, even when considered “collectively” as PRMI urges

the Court to do (Def.’s Opp’n at 34), raises no triable issues of fact that the settlements

were unreasonable.

       Finally, as to PRMI’s evidence that it acknowledges was introduced at the HLC trial,

the Court sees no basis to depart from its prior ruling. The Court addresses PRMI’s

evidence below.

          a. PRMI’s New Evidence Regarding the Reasonableness of the Settlements

       At the outset, the Court notes that, while the party seeking indemnity for a settlement

must prove the settlement was reasonable and entered in good faith, the issue does not turn

on whether there was “a single correct or perfect settlement.” HLC JMOL Order, 399 F.

Supp. 3d at 813; (see also Def.’s Opp’n at 33.) As this Court explained following the HLC

trial, “Minnesota precedent makes clear that the issue is whether the settlement for which

a party seeks indemnification fell within a reasonable range of potential recoveries.” HLC

JMOL Order, 399 F. Supp. 3d at 813 (internal citation omitted). In evaluating objective

indicia of good faith and reasonableness, the fact finder must consider whether a

reasonable, prudent person would have entered into the settlement based on:



                                             39
       (i)     an analysis of the defendant’s potential exposure at trial,

       (ii)    the strengths and weaknesses of the claims and defenses, both factually and

               legally,

       (iii)   the risks of proceeding to trial, and

       (iv)    the costs and burdens of litigation.

Id. (internal citation omitted). Keeping these principles in mind, the Court addresses

PRMI’s new evidence on the reasonableness of RFC’s settlements.

       First, PRMI seeks to challenge Mr. Hawthorne’s view of the legal strength of two

of RFC’s defenses when it entered into the settlements. For the first RFC-defense, PRMI

alleges that “Messrs. Woll, Schwarcz, and Burnaman and Ms. Keith explain that RFC’s

trust-level representations were not nearly as strong as Mr. Hawthorne suggests.” (Def.’s

Opp’n [Doc. No. 5309] at 34.) For instance, Mr. Woll opines that “many of the RFC

securitizations” did not include a “compliance with guidelines” representation (a

“Compliance Rep”) and a “no fraud or misrepresentation” representation (a “No Fraud

Rep”). (See, e.g., Smallwood Decl., Ex. 26 (Woll Rpt.) ¶ 10.) According to PRMI, the

lack of certain trust-level representations for RFC securitizations “significantly weakened

[] repurchase claims relating to these securitizations and strengthened RFC’s defenses.”

Id. The second RFC-defense that PRMI challenges is the strength of RFC’s statute-of-

limitations defense. PRMI asserts that, “contrary to Mr. Hawthorne’s opinion”, Mr. Woll

explains that “a reasonable defendant in RFC’s position would have concluded it had a

significant likelihood of success on its statute-of-limitations defense.” (Pl.’s Opp’n at 34.)



                                              40
       In analyzing RFC’s legal defenses, Mr. Woll confirmed that he is not “offering an

opinion that [a] $7 billion allowed claim was unreasonable in light of the litigation risks

that RFC faced at the time of settlement.” (Alden Decl., Ex. Q (Woll Dep.) at 207.) Mr.

Woll opines, however, that “[a]ll other things being equal, a reasonable defendant in RFC’s

position during the settlement period would have ascribed a lower settlement value” to

claims on securitizations that (i) did not include a Compliance Rep or a No Fraud Rep;

and/or (ii) were subject to the six-year statute-of-limitations defense. (Smallwood Decl.,

Ex. 26 (Woll Rpt.) ¶ 10).) Mr. Woll appears to concede, however, that “all other things”

were not equal for the claims that RFC was attempting to settle. (Alden Decl., Ex. Q (Woll

Dep.) at 224–225.) In fact, Mr. Woll admits that if RFC did not settle, RFC would still

have to defend against “breach claims” that potentially included stronger trust-level

representations. (Id. at 224.)

       As to the statute-of-limitations defense, while Mr. Woll opines that, if successful,

the defense had the ability to eliminate “more than 300 of the 506 trusts covered by the

settlements,” this Court finds that Mr. Woll, again, provides no analysis on the impact this

defense had on a reasonable range for settlement. (Smallwood Decl., Ex. 26 (Woll Rpt.

¶ 8); see also Alden Decl., Ex. Q. (Woll Dep.) at 15) (“Q. Are you challenging Mr.

Hawthorne’s conclusion that the RMBS trustee settlement was reasonable? A. Insofar as

is set forth in my report, I disagreed with Mr. Hawthorne’s assessment of the strength of

the claims. I am disagreeing with him . . . with respect to those aspects.”). The impact on

the settlement range could be determined, in part, on an assessment of the expected losses

of those trusts, but Mr. Woll did not assess the expected losses, nor did he otherwise

                                            41
compare the statute-of-limitations defense with other litigation risks, including other

potential claims and defenses. (Smallwood Decl., Ex. 26 (Woll Rpt. ¶ 8).)

       Thus, even if the Court credits Mr. Woll’s opinion over Mr. Hawthorne’s opinion,

there is no evidence in the record, expert or otherwise, that suggests that the settlements

were unreasonable. Mr. Woll’s analysis of two legal defenses in a vacuum, at most, reflects

a middle ground between differing opinions of counsel about potential litigation risk of the

settled claims, rather than the reasonableness of RFC’s compromise. That the claims in

fact settled for an amount significantly below RFC’s exposure showcases the lack of

probative value of Mr. Woll’s testimony on this issue.

       Indeed, Mr. Woll does not dispute that RFC’s exposure surpassed $42 billion. HLC

JMOL Order, 399 F. Supp. 3d at 815. In the face of this high potential for liability, RFC

settled its liability for approximately $7.1 billion, comprising a relatively small percentage

of RFC’s overall exposure. This substantial discount strongly suggests, as Mr. Woll’s

expert testimony would corroborate (Smallwood Decl., Ex. 26 (Woll Rpt.) ¶ 10), that at

the time of settlement, the parties must have believed that RFC had meritorious defenses

and the RMBS Trusts and Monolines had litigation risk going forward. HLC JMOL Order,

399 F. Supp. 3d at 816 n.9. So, even accepting Mr. Woll’s testimony in its entirety, this

Court cannot conclude, one way or the other, whether the strength of certain legal defenses

is probative of the reasonableness of RFC’s settlements at the time of settlement, especially

since Mr. Woll disavows any analysis of RFC’s “$7 billion allowed claim” in light of the




                                             42
litigation risks at issue. 19 (Alden Decl., Ex. Q (Woll Dep.) at 207); see also HLC JMOL

Order, 399 F. Supp. 3d at 818 (citing Sip-Top, Inc. v. Ekco Grp., Inc. 86 F.3d 827, 830 (8th

Cir. 1996) (“When the record contains no proof beyond speculation to support the verdict,

judgment as a matter of law is appropriate.”)).

       The record therefore suggests that Mr. Woll cannot rebut, beyond mere speculation,

the overwhelming evidence that RFC’s Settlements were reasonable and made in good

faith. See HLC JMOL Order, 399 F. Supp. 3d at 817 (finding a “non-movant’s case cannot

rest solely upon [] speculation and conjecture lacking in probative evidentiary support.”)

(internal citation omitted). For all these reasons, the Court holds that Mr. Woll’s expert

testimony does not raise triable issues of fact regarding whether RFC’s settlements fall

within a “reasonable range of potential recoveries.” Id. at 813.

       And upon further review, the Court finds that none of PRMI’s other experts

considered litigation risks or costs when assessing RFC’s defenses in the context of RFC’s

settlements. (Smallwood Decl., DX-17 (Keith Rpt.) ¶¶ 109–54; id., DX-44 (Burnaman

Rpt.) ¶¶ 55–92.) For instance, as to the strength of RFC’s trust-level representations, PRMI

expert Steven Schwarcz also testified he is not opining on whether RFC had liability, or

whether a party in RFC’s position should have perceived no risk on certain trust-level


19
        Additionally, the Court notes that Mr. Woll’s specific criticisms about the relative
strength of RFC’s defenses do not appear to apply to the MBIA Settlement. Mr. Woll
acknowledged that MBIA’s claims did not have statute-of-limitations issues. (Alden Decl.,
Ex. Q. (Woll Dep.) at 108; (see also Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 489).)
Similarly, MBIA’s securitizations contained trust-level representations that PRMI’s
experts believed were stronger than the trust-level representations contained in other trusts.
(See, e.g., Smallwood Decl., Ex. 26 (Woll Rpt.) ¶¶ 80 n.69, 88) (MBIA securitizations had
Compliance Rep and lacked Fraud Disclaimer).)
                                             43
representations. (Id., DX-49 (Schwarcz Dep.) at 55.) The legal risk that certain trust-level

representations presented was also disclaimed by PRMI expert Kori Keith. (See id., DX-

14 (Keith Dep.) at 56 (“I don’t make legal distinctions or offer legal opinions. So to the

extent that something was a legal issue, I would have relied on counsel.”).) Thus, the Court

finds the new evidence that PRMI intends to offer at trial, even when considered

“cumulatively,” does not raise triable issues of fact regarding whether RFC’s settlements

were reasonable.

          b. Evidence Raised in First-Wave Actions Regarding the Reasonableness
             of the Settlements

       Second, PRMI seeks to introduce evidence presented at the HLC trial to raise triable

issues of fact regarding the reasonableness of RFC’s settlements. PRMI intends to rebut

Mr. Hawthorne’s analysis that RFC’s settlements were “reasonable by comparing it to

other RMBS settlements[.]” (Def.’s Opp’n at 34.) Yet, as PRMI appears to concede, this

evidence was presented at the HLC trial by the same expert PRMI relies on now, Phillip

Burnaman. (Id.) During the HLC trial, this Court found that “Mr. Burnaman expressly

disqualified himself as an expert on reasonableness on at least three different occasions.”

HLC JMOL Order, 399 F. Supp. 3d at 816.

       Nonetheless, “entirely setting aside his credibility,” this Court determined that Mr.

Burnaman’s testimony was “simply not probative of reasonableness.” Id. In fact, this

Court specifically found his analysis of other settlements irrelevant to whether RFC’s

settlements were reasonable:

       If the other settlements to which Mr. Burnaman testified were considered in
       the context of the changing law at the time, such as the law on causation and

                                            44
       the law on the statutes of limitations, one could then evaluate whether they
       were comparable. But because Mr. Burnaman expressly disavowed such
       analysis, no reasonable juror could conclude, one way or the other, whether
       those settlements were comparable or not and therefore whether they were
       probative of the reasonableness of the RMBS Trust settlement in this case.

Id. at 816–17. PRMI provides no basis for this Court to depart from its prior ruling. Indeed,

Mr. Burnaman confirmed that he would not change anything about his testimony in the

HLC trial, and he was not offering an opinion that the RFC settlements were unreasonable.

(Smallwood Decl., DX-48 (Burnaman Dep.) at 16–18.)

       PRMI also urges this Court not to follow Judge Magnuson’s holding in UAMC that

the very same settlements were reasonable, because the decision improperly relied on

Judge Glenn’s “hearsay findings” concerning the reasonableness of the settlements.

(Def.’s Opp’n at 34–35.) PRMI alleges that Judge Glenn’s hearsay findings are “not

admissible to prove reasonableness.” (Id.) Even assuming PRMI is correct, PRMI appears

to overlook this Court’s own holding in the First-Wave actions that “Judge Glenn’s order

approving the bankruptcy settlements is distinct from Judge Glenn’s finding that the

settlements were reasonable; the former was admissible for its legal effect (and as an

objective indicia of good faith), while the latter was inadmissible as hearsay.” HLC JMOL

Order, 399 F. Supp. 3d at 814 n.8 (emphasis added). Again, the Court “solely relie[s] on

the fact that Judge Glenn approved the settlements, and that [ResCap’s expert] Mr.

Hawthorne considered that approval indicative of reasonableness and good faith.” 20 Id.


20
       Indeed, during oral argument for the present motion, ResCap correctly reiterated
that “a Bankruptcy Court cannot approve a settlement unless it is reasonable, and it must
take into account the chance of success on the litigation.” (See Dec. 2, 2019 Hr’g Tr. [Doc.
No. 5352] at 65–66.)
                                             45
       Nonetheless, PRMI continues to urge this Court, as the fact finder here, to determine

that the settlements were unreasonable despite Judge Glenn’s approval of the settlements.

But, to do so, the Court, this time around, would have to disagree with: (1) its own two

holdings after the HLC trial; “[(2)] every professional to consider the issue, [(3)] the experts

on both sides of the bankruptcy the experts on both sides of the bankruptcy . . . , and [(4)]

every constituency with an interest in the settlements, including the Creditors’ Committee,

the RMBS Trusts, and the only expert to opine on the issue in [the HLC] case, Mr.

Hawthorne.” See HLC JMOL Order, 399 F. Supp. 3d at 819.

       As to the MBIA Settlement, as explained above, the Court finds none of PRMI’s

“new” evidence probative of the reasonableness of RFC’s settlements. However, PRMI

argues, as contended in the First-Wave actions, that the MBIA Settlement is unreasonable

for indemnification purposes, entitling “PRMI judgment relating to that settlement.”

(Def.’s Opp’n at 35; see also Def.’s Mem. at 31–33.) PRMI alleges that it is entitled to

judgment because “no Minnesota court could find that a settlement of $3.619 billion is

reasonable where the complaint alleged only $2.2 billion collectively against six [ResCap]

entities.” (Def.’s Mem. at 32.) ResCap responds that PRMI seeks summary judgment on

grounds that this Court rejected. (Pl.’s Reply at 28–29) (citing In re ResCap Liquidating

Tr. Litig., 2018 WL 4929393, *3 (D. Minn. Oct. 11, 2018)).

       The Court agrees with ResCap.          In previously assessing the admissibility of

evidence regarding the MBIA Settlement, this Court held that “the law permits Plaintiff to

seek indemnification from [First-Wave defendants] for a portion of MBIA’s full Allowed

Claim against RFC [for $1.45 billion], unhindered by any partial recoveries MBIA may

                                              46
have received from ResCap or GMAC Mortgage.” See In re ResCap Liquidating Tr. Litig.,

2018 WL 4929393 at *3.

       Moreover, this Court relied on the Ivanhoe doctrine and Minnesota law 21 in

concluding that evidence concerning MBIA’s recovery against other ResCap debtors is

irrelevant. Id. at *2. As the Court explained, a creditor in bankruptcy is entitled to

allowance of its full claim against a debtor, even if that creditor has claims against or

recovers from other entities on the same debt or obligation. Id.; see also Ivanhoe Bldg. &

Loan Ass’n v. Orr, 295 U.S. 243, 245–47 (1935). Because this Court found no evidence

in the record of a risk of “double recovery” by MBIA, this Court held that Plaintiff was not

barred from seeking indemnification for a portion of MBIA’s full Allowed Claim against

RFC. In re ResCap Liquidating Tr. Litig., 2018 WL 4929393 at *2 (finding no evidence

suggesting “that MBIA had come anywhere close to receiving full satisfaction on its claims

at the time of the settlement, whether from RFC [or other ResCap entities] . . . or has

received such a recovery since.”). PRMI does not seek to introduce evidence to the

contrary about MBIA’s recovery. Plaintiff therefore need not demonstrate reasonableness

of such settlements, as PRMI contends. (Def.’s Mem. at 32–33.) PRMI moreover points

to no new authority that would require this Court to reconsider applying its previous ruling

to PRMI.




21
       PRMI suggests that this Court did not consider this question under Minnesota law.
(Def.’s Mem. at 32–33.) In light of the plain language of the ruling, the Court finds no
merit to PRMI’s suggestion.
                                            47
       Accordingly, the Court denies PRMI’s motion for summary judgment on this issue

and grants summary judgment to ResCap that the RFC Bankruptcy Settlements were

reasonable and in good faith.

       2. Whether RFC’s Bankruptcy Extinguished RFC’s Liabilities

       ResCap next seeks summary judgment that RFC’s Bankruptcy Settlement did not

extinguish the Allowed Claims or PRMI’s indemnity obligations for them. (Pl.’s Mem. at

6.) In support, ResCap again cites to the Common SJ Order, which in turn cited to a June

2015 decision by this Court holding that “although the estate of a debtor normally ceases

to exist once a Chapter 11 plan is confirmed,” it is also true that the “termination of a

bankruptcy estate is expressly subject to the terms and provisions of the confirmed plan,

which need not state in explicit terms that the bankruptcy estate is to continue in existence.”

332 F. Supp. 3d at 1142 (citations omitted) (internal quotation marks omitted). Regarding

RFC’s Bankruptcy Settlement, the Court held that the Confirmation Order and Plan

approving the settlement “contemplated the very relief that [RFC] seek[s] in this

consolidated action” by authorizing the creation of a “Liquidating Trust” (i.e., ResCap) in

which “RFC was to transfer and assign its assets, and they preserved the Liquidating

Trust’s (and Estates’) causes of action[.]” Id. PRMI’s only response to this motion is a

bare assertion—in its motion for summary judgment that RFC be barred from seeking

indemnification in light of its negligence or intentional misconduct—that “RFC’s liabilities

were released and extinguished in bankruptcy.” (Def.’s Opp’n at 14; see also Def.’s Mem.

at 27 (incorporating prior briefing as to the extinguishment question).)



                                              48
       The Court grants ResCap’s motion for summary judgment on this issue: RFC’s

Bankruptcy Settlement did not extinguish the Allowed Claims. See Common SJ Order,

332 F. Supp. 3d at 1141–45 (holding that “the applicable language [of the confirmation

order and bankruptcy plan for RFC] in this case did not extinguish the Allowed Claims

themselves or Defendants’ obligation to indemnify [RFC] for them”).            PRMI only

incorporates its prior briefing on the issue, and offers no basis to depart from the Court’s

prior ruling. The Court sees no basis to reach a different conclusion. Accordingly,

ResCap’s motion for summary judgment on this issue is granted.

       3. The Application of the Client Guide

           a. The Documentation Surrounding Assetwise- or Countrywide-Based
              Loans Does Not Amend, Supersede, or Narrow the Guides

       ResCap seeks a ruling affirming this Court’s prior orders in the HLC case that the

Assetwise Agreement was not a stand-alone agreement that constituted a blanket waiver of

the Client Guide’s provisions, nor did it supersede the Client Guide. (Pl.’s Mem. at 6–7.)

It also affirmatively moves for summary judgment that the Guides govern all of the At-

Issue loans; essentially, the inverse of its first request. (Id. at 9–12.)

       As to the first request, ResCap points to this Court’s Common SJ Order, in which

the Court held that “Defendants are barred—by the contract that the parties signed—from

arguing that RFC’s purchase of Assetwise-approved loans constitutes a blanket waiver of

RFC’s rights to enforce the Client Guide and its remedies.” 332 F. Supp. 3d at 1178.

ResCap also cites to one of this Court’s orders issued later in the HLC case, in which the

Court noted that it had “rejected [at summary judgment] Defendants’ generalized argument


                                               49
that RFC waived its rights altogether to enforce the Client Guide simply by using

Assetwise.” (HLC Oct. 1, 2018 Order [Doc. No. 4497] at 3.)

       In response, PRMI asserts that ResCap is attacking “strawmen” and that PRMI is

not arguing that RFC’s purchase of Assetwise-approved loans was a “blanket waiver” of

RFC’s rights to enforce the Client Guide, or that the Assetwise agreement was a “stand-

alone agreement.” (Def.’s Opp’n at 16–17.) Rather, PRMI asserts that the Assetwise

agreement worked “in conjunction with other agreements to make [Assetwise] available to

PRMI, set PRMI’s monthly fee to use the system, and identify the subset of representations

that would continue to be PRMI’s responsibility.” (Id. at 17.)

       Accordingly, it appears that PRMI does not contest ResCap’s particular request for

summary judgment that RFC’s purchase of Assetwise-approved loans did not constitute a

“blanket waiver” of RFC’s right to enforce the Client Guide’s remedies. As such, because

the Court sees no reason to depart from its prior holding on this issue, see 332 F. Supp. 3d

at 1178, ResCap’s motion for summary judgment is granted, and PRMI is barred from

arguing that RFC’s purchase of Assetwise-approved loans was a general “blanket waiver”

of RFC’s right to enforce the Client Guide’s R&Ws and remedies.

       As to the second request, ResCap seeks a ruling that the Guides, along with their

R&Ws and indemnification remedies, apply to all At-Issue Loans, including Assetwise-

approved loans and a single sample loan that was originated to underwriting criteria of

Countrywide, which was also an originating lender. (Pl.’s Mem. at 9.) It appears to the

Court that PRMI concedes that the AlterNet Guide or Client Guide apply to all loans other

than those underwritten pursuant to Assetwise or originated to Countrywide’s underwriting

                                            50
criteria. (See Alden Decl., Ex. L (Keith Rpt.) ¶¶ 32 (“AlterNet Seller Guide applied to

loans sold . . . pursuant to the March 30, 2000 Client Contract.”), 44 (“[W]ith the exception

of the Countrywide pool . . . loans sold after the execution of the June 25, 2001 Client

Contract were sold pursuant to the RFC Client Guide.”). Setting aside, for a moment, those

loans originated to Assetwise or Countrywide, there is no genuine dispute of material fact

that the Guides governed all other loans, and ResCap’s motion on that point is granted.

       As to the Assetwise- and Countrywide-based loans, PRMI makes two arguments.

First, PRMI argues that while not displacing the Guides entirely, Assetwise- and

Countrywide-based loans functionally amended the Guides by subjecting PRMI to a

reduced set of R&Ws consistent with the Assetwise Agreement and the Countrywide

underwriting parameters. (Def.’s Opp’n at 16–18.) Pointing to the underlying documents,

such as the Assetwise Agreement itself, PRMI contends that all of the R&Ws in the Guides

were superseded by the Assetwise Agreement, except for the seven listed in the Agreement,

which “remained PRMI’s responsibility.” (Id.) The Assetwise Agreement provided that

the following “items” continued to be the originating lender’s responsibility:

              1.   Accurate Calculation of Income and Assets
              2.   Fraud and Misrepresentation
              3.   Appraisal Requirements (as defined in the [] Client Guide)
              4.   Title Requirements
              5.   Non-arm’s Length Transactions
              6.   Non-Warrantable Condos
              7.   1031 Exchanges

(Nesser Decl., Ex. 6 (Jan. 19, 2001 Assetwise Agmt.) at 1; Smallwood Decl., DX-40 (June

3, 2002 Assetwise Agmt.) at 1.) PRMI’s corporate representative characterized them as

“streamlined” R&Ws. (See Nesser Ex. 11 (Zitting Dep.) at 462, 464.)

                                             51
       However, ResCap correctly notes that Assetwise was RFC’s internet-based,

automated underwriting tool. (Nesser Decl., Ex. 6 (Jan. 19, 2001 Assetwise Agmt.) at 1;

Smallwood Decl., DX-40 (June 3, 2002 Assetwise Agmt.) at 1.) In contrast to the 584-

page AlterNet Guide and the 683-page Client Guide, (see Nesser Decl., Exs. 3 (AlterNet

Guide); 4 (Client Guide, Version 1-03-G01), the Assetwise Agreement was a two-page

document, signed only by the originator, limited to: (1) installation of Assetwise and

training; (2) R&Ws; and (3) performance/volume expectations. (Nesser Decl., Ex. 6 (Jan.

19, 2001 Assetwise Agmt.) at 1; Smallwood Decl., DX-40 (June 3, 2002 Assetwise Agmt.)

at 1.). Furthermore, ResCap points out that the Assetwise Agreement could not amend the

Guides, as it was not signed by RFC, as the Client Contracts require. (Pl.’s Mem. at 10.)

RFC employee Ann Leigh Richardson, who provided the Assetwise Agreements to PRMI,

testified that she was authorized to offer the Assetwise Agreements for PRMI’s acceptance,

(Smallwood Decl., DX-2 (Richardson Dep.) at 41–42), however, ResCap correctly

observes that the Client Contracts require RFC’s signature for any modifications to the

agreements. (Nesser Decl., Exs. 1 (Mar. 30, 2000 Client Contract) ¶ 2 & 2 (June 25, 2001

Client Contract) ¶ 3.)

       As ResCap also notes, the Client Contracts fail to incorporate by reference the

Assetwise Agreement. Instead, as relevant here, they reference the AlterNet Guide and the

Client Guide. (Nesser Decl., Ex. 1 (Mar. 30, 2000 Client Contract) §§ 1 (“[RFC] has

approved [PRMI] to sell Loans to . . . [RFC] under the Guide(s) checked below.”), 3(b)

(“[PRMI] makes the [R&Ws] set forth in the Guides.”); id., Ex. 2 (June 25, 2001 Client

Contract) §§ 1, 4) (same). The 2001 Client Contract also contains a merger clause,

                                           52
expressly stating that it “restates, amends, and supersedes any and all prior Contracts or

agreements between the parties except [subservicing agreements].” (Id., Ex. 2 (June 25,

2001 Client Contract) § 9.) It further provides, “This Contract . . . constitutes the entire

understanding between the parties and supersedes all other agreements, covenants,

[R&Ws], understandings and communication.” (Id., Ex. 2 (June 25, 2001 Client Contract),

§ 13.) Thus, even assuming for the sake of argument PRMI’s position that the Assetwise

Agreement was the operative governing agreement as of January 19, 2001, five months

later, the June 25, 2001 Client Contract would have superseded it, by its express terms.

       Moreover, both the AlterNet Guide and the Client Guide contain an R&W section

providing that PRMI is “fully liable for any misrepresentation or breach of warranty

regardless of whether it or RFC actually had, or reasonably could have been expected to

obtain, knowledge of the facts giving rise to such misrepresentation or breach of warranty.”

(Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions) § A200; Nesser

Decl., Ex. 3 (AlterNet Guide) § 250; Id., Ex. 4 (Client Guide, Version 1-03-G01) § A200.)

Moreover, PRMI’s R&Ws “survive the Funding Date . . . , and are not affected by any

investigation or review made by, or on behalf of, RFC except when expressly waived in

writing by RFC.”      (Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide

Provisions) § A200; Nesser Decl., Ex. 3 (AlterNet Guide) § 250; Id., Ex. 4 (Client Guide,

Version 1-03-G01) § A200) (emphasis added).

       In addition, beginning with the January 1, 2001 Client Guide, the parties agreed that

RFC could only waive the default of PRMI’s obligations “by a written waiver specifying

the nature and terms of such waiver.” (Pl.’s App’x 1 (Spreadsheet Comparing Client &

                                            53
AlterNet Guide Provisions) § A209(B); Nesser Decl., Ex. 4 (Client Guide, Version 1-03-

G01) § A220; Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A209.)

       Furthermore, beginning with the January 1, 2003 Client Guide, in Section

A410/Section G401(b), the parties expressly agreed that the specific use of Assetwise did

not relieve PRMI from its obligations under the Client Guide, stating, “[PRMI is] still

bound by the [R&Ws] as detailed in this Guide.” (Pl.’s App’x 1 (Spreadsheet Comparing

Client & AlterNet Guide Provisions) § G401(B); Nesser Decl., Ex. 4 (Client Guide,

Version 1-03-G01) § A410.) The Client Guide further states that “use of Assetwise does

not relieve Clients of Loan eligibility and underwriting requirements set forth in this Client

Guide.” (Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions)

§ G401(B); Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § A410.)

       PRMI’s second argument about the reduced R&Ws surrounding the Assetwise- and

Countrywide-based loans is based on “testimony from individuals who executed the

agreement, testimony about PRMI’s responsibilities when using [Assetwise], and evidence

of subsequent commitments that not only reference [Assetwise], but require its use.”

(Def.’s Opp’n at 18.) Based on that evidence, PRMI argues that issues of disputed fact

preclude granting ResCap’s motion as it relates to Assetwise-approved loans. (Id.) This

argument, however, bears on PRMI’s defenses of estoppel and waiver rather than the

affirmative applicability of the Guides. Therefore, the Court will address this argument in

its discussion of PRMI’s defenses, infra § III(F)(5). Barring the defenses of waiver and

estoppel, discussed below, the Guides apply to all At-Issue loans.



                                             54
       4. Rights in the Guides

       As the Court has previously observed, the Guides grant RFC “wide-ranging

discretion and recourse.” Common SJ Order, 332 F. Supp. 3d at 1120 (discussing Client

Guide). As relevant here, the Court addresses RFC’s rights under the Guides to: (1)

exercise its sole discretion in determining Events of Default; (2) seek indemnification for

its liabilities and losses; (3) obtain relief despite its own alleged wrongdoing; and (40 obtain

relief for certain “expired loans.”

           a. Sole Discretion

       ResCap seeks summary judgment that the Client Guide grants it “sole discretion”

to determine all Events of Default in all circumstances, including as to materiality and any

Events of Default in the global sample. (Pl.’s Mem. at 4.) ResCap points to this Court’s

Common SJ Order, in which the Court held “[b]ased on the plain language of the [Client

Guide] the parties willingly signed . . . the Client Guide grants RFC sole discretion to

determine Events of Default in all circumstances” as stated in Section 113(B) of the Guide.

332 F. Supp. 3d at 1153. The Court noted that Section 113(B) “grants RFC sole,

unreviewable discretion to make determinations of fact” which includes and involves

“declaring Events of Default.” Id.; (Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01)

§ 141(B) (renumbered in 2003 version of Client Guide).) The Eighth Circuit, affirming

another prior decision of this Court on the subject, also held that the Client Guide gives

RFC sole discretion to determine Events of Default. See Residential Funding Co., LLC v.

Terrace Mortg. Co. (Terrace II), 725 F.3d 910, 916 (8th Cir. 2013).



                                              55
       ResCap also points to several clarifying orders that extend or otherwise explain the

reach of the Common SJ Order’s holding to encompass determinations of the materiality

of breaches, as well as determinations of Events of Default in the global sample. (Pl.’s

Mem. at 4.) Specifically, ResCap cites to this Court’s October 1, 2018 Order in the HLC

case which held that because RFC has sole discretion under the Client Guide (as discussed

in the Common SJ Order), it also possessed sole discretion to determine breaches of loans

in the global sample because such a determination “is integral to [RFC]’s proof of breaches

in this case and the proper allocation of responsibility to [Defendant] . . . .” (HLC Oct. 1,

2018 Order at 9–10.) With respect to materiality, ResCap cites to First Mortg., 2018 WL

6727065, at *14 in which this Court held that the determination of whether a breach under

the Client Guide is “material” is “part of the exercise of RFC’s sole discretion to determine

breaches.”

       PRMI contends that the Court should reject ResCap’s motion for several reasons.

First, it argues that ResCap does not have sole discretion with respect to loans sold under

the AlterNet Guide due to the lack of any “sole discretion” provision. (Def.’s Opp’n at 8.)

       Second, PRMI revives the same argument made by defendants in the Common SJ

Order and asserts that the Court should depart from its prior ruling regarding ResCap’s

“sole discretion” under the Client Guide because Section 113(B)—the Client Guide

provision underlying the Court’s prior ruling—is “not an independent grant of power” but

rather a “General Rule[] of Interpretation.” (Id. at 9.) In PRMI’s view, Section 113(B)

only provides a rule for interpreting other “provisions” of the Client Guide. (Id.) PRMI

also contends that Section 113(B) applies only if another provision explicitly requires RFC

                                             56
to make a determination of fact or a decision to act; put another way, the section is triggered

only if a provision “requires” RFC—and not some other decisionmaker—to make a

determination. (Id.) Much like the defendants in the Common SJ Order, PRMI cites to the

Terrace decisions previously issued by this Court and argues that to the extent RFC

possessed sole discretion, it was only over decisions to require repurchase under Section

A210, which contains conditional language that “[i]f [RFC] determines that an Event of

Default has occurred . . . the Client agrees to repurchase the loan.” (Def.’s Opp’n at 9–10

(citing Smallwood Decl., Ex. 35).) In contrast, PRMI asserts, there is no triggering

“determines” language in the indemnity provisions of the Client Guide, which means that

the question of whether a breach has occurred for indemnity purposes remains with the fact

finder. (Id. at 10.) 22




22
       PRMI also argues that the Court ruled in the first wave Common SJ Order that RFC
does not have the discretion to determine whether RFC breached its separate
representations to trusts or monoline insurers. (Def.’s Opp’n at 11 (citing Common SJ
Order, 332 F. Supp. 3d at 1168–69).) That is not a correct recitation of this Court’s ruling.
The Court held that summary judgment was inappropriate—not that RFC lacked such
discretion—as to whether RFC’s pool-wide Credit Grade and Documentation Program
R&Ws were functionally equivalent to underwriting representations (and whether RFC
was entitled to damages resulting from alleged breaches of those representations) because
both parties offered experts on the point, setting up a fact question for the fact finder.
Common SJ Order, 332 F. Supp. 3d at 1168–69. Later at trial, however, the Court noted
that defendants had not provided any evidence raising a genuine dispute for the jury on the
question and granted ResCap judgment as a matter of law with respect to causation. HLC
JMOL Order, 399 F. Supp. 3d at 822.

      In any event, ResCap does not seek summary judgment that it had sole discretion to
determine whether it breached its representations to any trusts or monoline insurers.
Accordingly, PRMI’s argument on this point is irrelevant.
                                              57
       The Court grants ResCap’s motion for summary judgment on this issue and affirms

its prior rulings that RFC possessed the sole discretion under the Client Guide to make

factual determinations including whether an Event of Default has occurred. The “sole

discretion” clause has been present in the Client Guide—and therefore applicable to PRMI

through the Client Contract between RFC and PRMI—since June 2001. (See Nesser Decl.,

Ex. 2 (June 25, 2001 Client Contract) at 1.) Its language is plain and unambiguous:

“Whenever any provision of this Client Guide contract requires []RFC to make a

determination of fact or a decision to act, or to permit, approve or deny another party’s

action such determination or decision shall be made in []RFC’s sole and absolute

discretion.” 23   (Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § 141(B)

(renumbered in 2003 version of Client Guide) (emphasis added).) This language grants

RFC the “sole, unreviewable discretion to make determinations of fact” which includes

determining that “an Event of Default has occurred.” Common SJ Order, 332 F. Supp. 3d

at 1153. Once such a determination has been made—which necessarily encompasses

determining whether the fact being determined is “material,” see First Mortg., 2018 WL

6727065, at *14—other sections of the Client Guide provide noncumulative,

nonexhaustive remedies that RFC may exercise under the Guide. (See Nesser Decl., Ex. 4




23
       With respect to “sole discretion,” the 2003 Client Guide uses identical language to
the 2001 Client Guide. (See Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet
Guide Provisions) § 113.) The only change to that language occurred in 2005, when the
term “absolute” was removed. (Compare id., with Smallwood Decl., Ex. 34 (Client Guide,
Version 1-05-G04) § 113.)
                                           58
(Client Guide, Version 1-03-G01) §§ A221(A)–(D) (repurchase obligations – later

renumbered to A210(A)–(D)), 274 (indemnification – later renumbered to A212).) 24

       PRMI’s arguments regarding “sole discretion” after June 2001 are merely attempts

to revive an interpretation of the Client Guide previously rejected by the Court. The Court

previously rejected PRMI’s contention that RFC possessed “sole discretion” only as to

provisions of the Client Guide with “triggering” language requiring RFC to make a

determination as a “strained reading” of the Guide’s language. Common SJ Order, 332 F.

Supp. 3d at 1153.       Section 113(B)’s language, the Court held, was “clear [and]

unambiguous” and granted RFC “sole, unreviewable discretion to make determinations of

fact.” Id. The language of Section A210—and Section A212 for that matter—“simply

speak[s] of remedies that RFC may exercise under the contract,” and each “presupposes

that RFC has [sole discretion] and then simply sets forth the [originator’s] obligations once

the discretion has been exercised.” Id. at 1153–54. The Court sees no reason to depart

from its prior holding on this point.




24
        PRMI asserts as an additional argument that the Court should not hold that sole
discretion rests with ResCap regarding the five loans sold between January and June 2001
because the Client Guide was not yet incorporated into the parties’ contractual agreements.
(Def.’s Opp’n at 8.) PRMI is correct that there is no “sole discretion” clause in any pre-
2001 agreement between RFC and PRMI. (See Pl.’s App’x 1 (Spreadsheet Comparing
Client & AlterNet Guide Provisions) § 113(A)–(C) (noting that Plaintiff was unable to
locate a “sole discretion” provision in any versions of the Client Guide or other documents
prior to January 1, 2001).) However, PRMI’s assertion as to the five loans sold between
January and June 2001 is effectively conceded by ResCap, which notes it is not seeking a
ruling that five sampled loans sold between that time period are covered by the Client
Guide. (See Pl.’s Mem. at 3 n.1.)
                                             59
       Accordingly, ResCap’s motion for summary judgment as to RFC’s “sole discretion”

under the Client Guide’s language is granted. 25

          b. Indemnity for Liabilities and Losses

       ResCap next argues that this Court should hold, as a matter of law, that Plaintiff

may seek indemnity for its liabilities and losses, as opposed to only losses. (Pl.’s Mem. at

5.) In support, ResCap points to this Court’s Common SJ Order, in which the Court held

that both the pre- and post-December 2005 versions of the Client Guide require originators

to indemnify RFC for losses and liabilities, and not just actual losses incurred. 332 F.

Supp. 3d at 1158 (“At the outset, this Court concludes, as a matter of law, that the post-

December 2005 Client Guide requires Defendants to indemnify RFC for the liabilities as

well as for out-of-pocket losses.”), 1159 (“The Court reaches the same conclusion as to the

pre-December 2005 Client Guide.”). PRMI also moves for summary judgment on this

issue, but requests that the Court depart from its prior order and hold, as a matter of law,

that the pre-December 2005 Client Guide and AlterNet Guide do not provide loan-level

indemnification for “liabilities.” (Def.’s Mem. at 27.) 26

       It is undisputed by the parties that loan-level indemnification is governed by

Sections A212 and A202(II) of the Client Guide. The pre-December 2005 version of


25
        To the extent that the parties dispute whether a standard of “bad faith” or
“reasonableness” apply to the exercise of RFC’s sole discretion, that issue is addressed in
detail at infra § III(F)(1) of this Order.
26
       Alternatively, PRMI argues that because RFC’s liabilities were released and
extinguished in bankruptcy, this point is moot. (Def.’s Mem. at 27.) The Court addresses
PRMI’s arguments regarding the purported release and extinguishment of claims through
RFC’s bankruptcy supra at § III(D)(2).
                                             60
Section A212 required originators to indemnify RFC from “all losses, damages, penalties,

fines, forfeitures, court costs and reasonable attorneys’ fees, judgments, and any other

costs, fees and expenses” including “any claim” against RFC based on or resulting from a

“breach of any [R&W] or obligation made by []RFC in reliance upon any [R&W or]

obligation” made by the originator. Common SJ Order, 332 F. Supp. 3d at 1159–60. The

post-December 2005 version of Section A212 is substantially similar, but expressly adds

the term “liabilities.”    Id. at 1158.     Finally, Section A202(II)—which remained

substantially the same in every version of the Guides—states that originators “recognize[d]

that it [wa]s []RFC’s intent to securitize some or all of the loans sold to []RFC” and that

they agree to “indemnify and hold []RFC harmless from and against any loss,

damage, . . . reasonable attorneys’ fees, judgment, . . . or liability incurred by []RFC” as a

result of any material misstatement or omission by an originator, or for any claim, demand,

defense, or assertion against or involving RFC based on an originator’s breach of R&Ws.

Id. at 1161.

       The Court held that the post-December 2005 language encompassed indemnity for

both losses and liabilities because (1) the term “judgments” was used in addition to

“losses,” indicating coverage beyond losses alone; (2) the language expressly encompassed

indemnity for “liabilities,”; and (3) the term “claim,” under Minnesota law, encompassed

both losses and liabilities. Id. at 1158–59. As to the pre-December 2005 version of Section

A212—which lacked the express term “liabilities”—the Court held that it too encompassed

both losses and liabilities because the section had always included indemnity for judgments

(which encompassed liabilities), and distinguished between “losses” and “claims” (which

                                             61
include liabilities). Id. at 1159–61. 27 Finally, the Court held that Section A202(II)

provided an alternative basis for holding that ResCap could pursue both losses and

liabilities because its plain language obligates originators to indemnify RFC for

“any . . . liability incurred by []RFC as a result of any material misstatement in or omission

from any information provided by [defendants] to []RFC.” Id. at 1162.

       PRMI also moves for summary judgment on this issue, but requests that the Court

depart from its prior order and hold, as a matter of law, that the pre-December 2005 Client

Guide and AlterNet Guide did not provide loan-level indemnification for “liabilities.”

(Def.’s Mem. at 27.) PRMI contends that the Court should have construed the pre-

December 2005 version of Section A212 against the drafter (RFC) in accordance with a

Minnesota Supreme Court case, Staffing Specifix, Inc., 913 N.W.2d at 694, which states

that even among parties of relatively equal sophistication and bargaining power, the

doctrine of contra proferentem applies. (Def.’s Mem. at 28.) PRMI also argues that the

term “claim” in the pre-December 2005 version of Section A212 does not authorize

indemnity for liabilities because the term “claim” is just one possible occurrence that may

cause losses, damages, or penalties, which, if caused, would then be subject to

indemnification. (Id.) Similarly, PRMI cites Ziino v. Baker, 613 F.3d 1326, 1328–29 (11th

Cir. 2010), in asserting that the Court erred in relying on the term “judgments” because

while the Bankruptcy Court’s order approving the Allowed Claims against RFC constitutes


27
      The Court also rejected defendants’ assertion that because RFC drafted the contract,
the Court was required to construe the pre-December 2005 version of Section A212 against
RFC because the parties were sophisticated, experienced, and were both represented by
counsel when negotiating the contract. Common SJ Order, 332 F. Supp. 3d at 1161.
                                             62
a “final judgment,” it is not a “money judgment” triggering indemnification obligations.

(Def.’s Mem. at 29.) PRMI also asserts that the addition of the term “liabilities” in 2005

is evidence that it was not contemplated by the Client Guide prior to that point, and that

the term was added specifically to expand indemnity provisions in light of the Securities

and Exchange Commission’s promulgation of Regulation AB. (See Def.’s Opp’n at 1–15.)

Finally, PRMI asserts that the Court’s alternative basis for its ruling, under Client Guide

Section A202(II), was erroneous because that provision only covers claims based on

misstatements or misrepresentations made about PRMI itself, not about any loans. (Def.’s

Mem. at 30.)

       The Court grants ResCap’s motion for summary judgment, denies PRMI’s request

for summary judgment, and holds, in accordance with its prior ruling, that both the pre-

and post-December 2005 language of Section A212 (and, relevant here, the 1997 AlterNet

Guide) require PRMI to indemnify ResCap for both liabilities and actual losses. As an

initial matter, the Court sees no reason—and PRMI offers none—to depart from its ruling

with respect to the post-December 2005 language of Section A212. Indeed, the post-

December 2005 language expressly encompasses indemnification for “liabilities.” (See

Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A212.)             Accordingly,

ResCap is granted summary judgment as to the post-December 2005 language of Section

A212 of the Client Guide, and PRMI’s request on that point (to the extent it is inconsistent

with such a holding) is denied.

       Turning to the pre-December 2005 language in Section A212—which had remained

essentially unchanged since RFC and PRMI’s initial AlterNet Guide in 1997, (see id., Ex.

                                            63
35 (AlterNet Guide Excerpt re: Indemnity) § 274)—the Court finds PRMI’s arguments

about why it should depart from its prior ruling to be unpersuasive. First, regarding the

canon of contra proferentem, the Court was aware of the Minnesota Supreme Court’s

decision in Staffing Specifix when it issued the Common SJ Order; indeed, the case is cited

in the order itself. See Common SJ Order, 332 F. Supp. 3d at 1131 (citing Staffing Specifix,

Inc., 913 N.W.2d at 694). In Staffing Specifix, the Minnesota Supreme Court discussed the

“canon of contra proferentem” and noted that “[i]n cases involving parties of relatively

equal sophistication and bargaining power, we have always treated contra proferentem as

a supporting—not deciding—rationale, even if we have not said explicitly that extrinsic

evidence must be considered before ambiguous terms are construed against the drafter.”

913 N.W.2d at 693 (emphasis added). The Court went on to say that it has “applied the

rule of contra proferentem only after an attempt is made to determine the parties’ intent

behind an ambiguous term, using extrinsic evidence if available.” Id. at 694. Accordingly,

“[o]nly if a preponderance of the evidence does not prove the parties’ intent should the jury

construe ambiguous terms against the drafter.” Id. (emphasis added). As such, while

Staffing Specifix certainly stands for the proposition that contra proferentem may apply

where the parties are relatively equal in terms of negotiating power—a proposition not

inconsistent with this Court’s Common SJ Order—the case does not stand for the

proposition that contractual ambiguity and the absence of extrinsic evidence requires the

canon to be wielded as a dispositive sword. Rather, the canon functions as a supporting

basis for interpreting a contract in one way absent any indication to the contrary.



                                             64
       Yet, as the Court previously noted, there are indications to the contrary contained

within the pre-December 2005 language.            First, Section A212 has always included

indemnity for “judgments,” and while the Bankruptcy Court’s approval of the Settlements

between RFC and the Trusts and Monoline insurers may not have been an executable

money judgment for the purposes of Federal Rule of Civil Procedure 69—which is the only

relevant point of law established by PRMI’s supporting caselaw, Ziino, 613 F.3d at 1328–

29—that does not mean the judgment is not a liability. Indeed, allowed claims in a final

bankruptcy judgment are “valid liabilities,” see In re Palisades at West Paces Imaging

Center, LLC, 501 B.R. 896, 906 (N.D. Ga. 2013), even though they are not automatically

enforceable through a writ of execution pursuant to Fed. R. Civ. P. 69.

       Second, PRMI’s argument about the term “claim”—that it is a mere subset of

losses—is a prior argument rejected by this Court in the Common SJ Order as inherently

ungrammatical and leading to a harsh and absurd result. 332 F. Supp. 3d at 1160. To the

contrary, the use of the terms “losses” and “claims” in the pre-December 2005 language

suggest that the indemnity provisions encompass both actual losses and claims of loss. Id.

As explained by the Court, these terms show that the parties intended that the indemnity

provisions encompass liabilities in addition to actual losses. See Lamps Plus, Inc. v.

Varela, 139 S. Ct. 1407, 1417 (2019) (“Unlike contract rules that help interpret the meaning

of a term, and thereby uncover the intent of the parties, contra proferentem is by definition

triggered only after a court determines that it cannot discern the intent of the parties.”

(emphasis added)).



                                             65
       Third, PRMI’s assertion that the term “liabilities” was added in 2005 because of the

SEC’s Regulation AB, and that prior to that point the language did not cover “liabilities,”

misses the mark. PRMI’s own exhibit—a December 1, 2005 Bulletin provided by RFC to

PRMI explaining changes being made to Section A212—shows two changes made to

Section A212: (1) the addition of the term “liabilities,”; and (2) later on in the paragraph,

the addition of indemnity for “any untrue statement of a material fact, omission to state a

material fact, or false or misleading information provided by the Client in information

required under Regulation AB or any successor regulation.” (See Smallwood Decl., DX-

39 (Dec. 1, 2005 RFC Bulletin re: Changes to Client Guide) at 4 (emphasis added).) The

term “liabilities” is not connected to, or inherently intertwined with, the update later in the

same paragraph that specifically references Regulation AB.            PRMI’s assertion that

“liabilities” must necessarily have been added because of Regulation AB simply does not

follow when the only other change to Section A212 explicitly references Regulation AB

and updates the section to include indemnity for untrue statements, omissions, or false and

misleading information provided to RFC in violation of Regulation AB. The Court is still

persuaded, as it previously mentioned, that the addition of the term “liabilities” was mere

clarification of—and not a substantive addition to—Section A212 of the Client Guide.

Common SJ Order, 332 F. Supp. 3d at 1161.

       Finally, assuming that Staffing Specifix requires the application of the canon of

contra proferentem to the pre-December 2005 version of Section A212 because it is

ambiguous, Section A202(II) provides an alternative basis for requiring PRMI to

indemnify RFC’s wrongdoing. Section A202(II) requires originators to indemnify RFC

                                              66
for “any loss, damage . . . reasonable attorneys’ fees, judgment . . . or liability incurred”

by RFC as a result of “any material misstatement in or omission from any information

provided by the [originator] to []RFC; or from any claim, demand, defense or assertion

against or involving []RFC based on or grounded upon” such misstatements, omissions, or

breaches by RFC made in reliance on the originator’s misstatements or omissions. (See

Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § A202(JJ) (later renumbered to

A202(II) in late 2003).) That language has been present in the AlterNet Guide and

succeeding Client Guides since 1997, (see Nesser Decl., Ex. 3 (AlterNet Guide) § 251-

1(MM); see also Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide

Provisions) § A202(II) (noting variation and origin of language in that provision)), and

accordingly serves as a valid alternative basis for holding PRMI to its indemnity

obligations.

       And although PRMI argues that Section A202(II) only requires indemnification for

misrepresentations or omissions related to information about PRMI itself, (see Def.’s Mem.

at 30), that is merely an attempt to resuscitate an argument previously rejected by the Court

as being too narrow under the Client Guide’s language. See Common SJ Order, 332 F.

Supp. 3d at 1162 (rejecting narrow interpretation of § A202(II) in Client Guide because the

term “any” did not limit the potentially false information provided by defendants to

information about defendants themselves). PRMI offers no reason for this Court to depart

from its prior holding. Accordingly, Section A202(II) is an independent basis for ResCap

to seek indemnity for its liabilities and losses. Id.



                                              67
       In summary, consistent with its prior order, the Court holds that ResCap is entitled

to summary judgment on this issue and that under either Section A212 or Section A202(II)

of the Client Guide (and any prior versions of those sections that apply) ResCap may

recover for both its liabilities and its losses. PRMI’s motion to the contrary is denied.

          c. Effect of RFC’s Alleged Wrongdoing on Recovery

       ResCap seeks summary judgment that any alleged wrongdoing by RFC does not bar

recovery against PRMI. (Pl.’s Mem. at 5.) In support, ResCap cites to this Court’s

Common SJ Order, in which the Court held that Sections A202(II) and A212 “clearly and

unequivocally express the parties’ intent to transfer liability to [d]efendants for RFC’s own

acts of negligence.” 332 F. Supp. 3d at 1134. The Court also held because there was no

“threshold finding that RFC engaged in fraud or other misconduct with respect to the

claims underlying the [bankruptcy] [s]ettlments, and the Client Guide expressly permit[s]

RFC to seek indemnification for its own negligence” there was “no public policy violation

in permitting [ResCap] [from] seek[ing] indemnification for [those] claims.” Id. at 1137.28

       PRMI moves for summary judgment on this issue, and requests that this Court

depart from its prior ruling and hold that ResCap may not seek indemnity for settling

unproven allegations that RFC engaged in negligence and fraud. (Def.’s Mem. at 22.) It

argues that the Client Guide does not unequivocally authorize RFC to seek indemnity for

negligence because, strictly construed, the Client Guide’s provisions are not specific



28
      ResCap also cites to First Mortgage and UAMC in support. Those decisions
reached the same conclusion on this issue. See First Mortg., 2018 WL 6727065, at *13;
UAMC, 2018 WL 4955237, at *8.
                                             68
enough to encompass negligence. (Id. at 22–23.) Rather, PRMI contends that Sections

A202(II) and A212, which require indemnification for any “breach of any representation,

warranty or obligation,” refer to “breach of contract by RFC[.]” (Id. at 23 (citations

omitted) (emphasis in original).) With respect to fraud, PRMI asserts that the Court erred

by failing to address, as a threshold question, whether the Client Guide even contemplated

indemnity for fraud. (Id.)

       PRMI also argues that the Court erred in holding that Minnesota’s public policy

against indemnity for fraud is inapplicable where a party settles prior to adjudication of

liability. (Id. at 22–23.) It asserts that the Court’s citation to St. Paul Fire & Marine Ins.

v. Perl, 415 N.W.2d 663 (Minn. 1987) (“[T]here has never been a finding of illegal or even

intentional misconduct . . . [so the public policy] issue need not be reached[.]”) takes the

case out of context, and argues that securities fraud cases instruct that allowing indemnity

for settling fraud would be equivalent to treating a party as if it had been adjudicated as

free of liability. (Def.’s Mem. at 26 (citation omitted).) Because ResCap has provided no

evidence that it would not have been found liable for fraud, PRMI asserts, public policy

bars ResCap from seeking indemnity from PRMI. (Id. at 26–27.)

       ResCap responds by asserting that the Common SJ Order held that the indemnity

provisions in the Client Guide need not specifically identify negligence or fraud to cover

such claims. (Pl.’s Opp’n at 25.) Moreover, ResCap asserts that the Client Guide requires

indemnity for fraudulent actions for the same reasons it requires indemnity for negligent

actions; the language is broad enough to encompass it. (Id. at 18 n.13.) The fact that fraud

claims require a showing of scienter does not remove them from the reach of the indemnity

                                             69
provisions because Section A200 of the Client Guide requires the originator to expressly

acknowledge their indemnity obligations regardless of RFC’s knowledge of any breaches

of the Guides’ R&Ws. (Id. at 18–19, n.13.) Finally, ResCap contends that PRMI’s reliance

on federal securities cases is inapposite because they involve different federal public

policy, and in any event, PRMI has no evidence that RFC engaged in any misconduct

whatsoever. (Pl.’s Opp’n at 19–21.)

       The Court declines to depart from its prior holding on this issue, and grants summary

judgment to ResCap that its alleged wrongdoing—whether based on theories of negligence

or fraud—does not bar it from seeking indemnity from PRMI. The Court’s prior decision

was based on the language of Section A202(II) and A212 of the Client Guide. Common

SJ Order, 332 F. Supp. 3d at 1133. Section A202(II)—which has bound the parties since

1997, (see Pl.’s App’x (Spreadsheet Comparing Client & AlterNet Guide Provisions)

§ A202(II))—states that PRMI agreed to indemnify RFC for “any claim, demand, defense

or assertion against or involving []RFC based on or ground upon, or resulting from such

misstatement or omission [by PRMI] or a breach of any representation, warrant or

obligation made by []RFC in reliance [PRMI’s] misstatement or omission.” Common SJ

Order, 332 F. Supp. 3d at 1133 (citation omitted) (emphasis in original). Similarly, Section

A212—also present in some form since the beginning of the parties’ business relationship,

(see Pl.’s App’x (Spreadsheet Comparing Client & AlterNet Guide Provisions) § A212))—

required PRMI to indemnify RFC for “liabilities resulting from ‘any breach of any

representation, warranty or obligation made by []RFC in reliance upon any warranty,

obligation or representation made by the [PRMI] contained in the Client Contract[.]’ ”

                                            70
Common SJ Order, 332 F. Supp. 3d at 1133 (citation omitted). These provisions “expressly

apprised Defendants of their indemnification obligations for RFC’s own negligent

conduct.” Id. at 1133–34 (citation omitted).

      The Court previously rejected several of the arguments raised here. It rejected an

assertion that the indemnification provisions in Sections A202(II) and A212 were limited

to underlying claims of breach of contract, and not negligence. Id. at 1134. The language

of the Client Guide, the Court noted, broadly encompassed any claim for any breach of any

“representation, warranty or obligation” made by RFC (Section A212), as well as any

claim against RFC based on or grounded upon, or resulting from, defendants’

“misstatement or omission or a breach of any representation, warranty or obligation made

by []RFC in reliance upon such misstatement or omission” (Section A202(II)), including

negligence claims. Id. PRMI offers no meaningful reason to depart from the Court’s prior

holding. Accordingly, the Court rejects that argument again here.

      The Court also found that alleged fraud by RFC was indemnifiable, and that

defendants’ assertions that such a provision was void as to intentional misconduct were

misplaced. Id. at 1134–35. Specifically, the Court noted in the absence of a judgment or

finding of intentional conduct on the part of the indemnitee (i.e. RFC)—a finding

indisputably absent here—mere claims of intentional misconduct, denials of motions to

dismiss fraud claims, or acknowledgment by RFC of the potential risk of a fraud judgment

were insufficient to create a threshold finding that RFC engaged in fraud or other

intentional misconduct for indemnification purposes. Id. at 1135–37. PRMI’s assertion

that the Court improperly construed the Minnesota Supreme Court’s decision in St. Paul

                                           71
Fire & Marine Insurance Company is meritless; indeed, that case clearly holds that where

there “has never been a finding of illegal or even intentional misconduct” by the party

seeking indemnity, the question of whether attempted indemnification for intentional

misconduct violates public policy “need not be reached” at all. 415 N.W.2d at 667. The

Court will not rewrite Minnesota law regarding the applicability of its public policy

exceptions.

       PRMI’s citations to federal securities cases rely on different public policy

considerations—unique to the federal system—and therefore do not override unequivocal

Minnesota law. For example, PRMI’s citation to Perry v. Duoyuan Printing, Inc., 232 F.

Supp. 3d 589 (S.D.N.Y. 2017), vacated in aid of settlement, 2018 WL 6803721 (S.D.N.Y.

Sept. 25, 2018)—in which the court held that settlement of fraud or intentional misconduct

claims did not bar the court from voiding an indemnity provision—is inapt because the

underlying policy considerations were uniquely federal: “[I]n the unique context of federal

securities law, underwriters [the party seeking indemnification] are part of an important

regulatory mechanism not to be undermined . . . [such that] ‘the policy of encouraging the

settlement of litigation . . . must bow to the aforesaid federal securities law principles.’ ”

Id. at 594–95 (citations omitted) (emphasis added). Similarly, PRMI’s reference to

Donaldson Lufkin & Jenrette Securities Corp. v. Star Technologies, Inc., 561 N.Y.S.2d

371, 374 (N.Y. Sup. Ct. 1990) is inapplicable because the holding by the court there was

also based on “federal [securities] policy”; indeed, the court noted that “[a]lthough the law

favors resolution of disputes, allowing a wrongdoer to obtain indemnity because he pays



                                             72
before a jury verdict rather than afterward would not encourage the reasonable care

required of underwriters under federal law.” Id. at 373–74 (emphasis added).

      In sum, the Court affirms its prior rulings on this issue. Accordingly, ResCap’s

motion for summary judgment that it may seek indemnity regardless of any alleged

wrongdoing on its part is granted, and PRMI’s motion to the contrary is denied.

          d. Expired Loans

      Another common basis on which the parties move for relief is whether Plaintiff may

recover for certain foreclosed upon and liquidated loans, an issue previously decided by

this Court in Wave One. (Def.’s Mem. at 30–31; Pl.’s Mem. at 5); Common SJ Order, 332

F. Supp. at 1137–1141. PRMI seeks partial summary judgment—grounded on the same

construction of the same contractual provision raised by First-Wave defendants—as to

Plaintiff’s claims for PRMI loans sold to RFC that were foreclosed upon, or as PRMI calls

them, “expired” loans. (Def.’s Mem. at 30–31.) PRMI points to Section A209(C) of the

Client Guide, which states:

      [ ]RFC’s remedies for breach of the [R&Ws] and covenants shall survive the
      sale and delivery of the Loan to [ ]RFC and funding of the related purchase
      price by [ ]RFC, and will continue in full force and effect for the remaining
      life of the Loans, notwithstanding any termination of this Client Guide and
      the related Funding Documents, or any restrictive or qualified endorsement
      on any mortgage Note or assignment of mortgage or Loan approval or other
      examination of or failure to examine any related mortgage Loan file by [
      ]RFC.

(Smallwood Decl., Ex. 34 (Client Guide, Version 1-05-G04) § A209(C) (emphasis added).




                                           73
       PRMI appears to assert that this provision controls the time period, subject to any

tolling agreements, in which RFC could file lawsuits arising from a breach of the R&Ws.

(Def.’s Mem. at 30.) PRMI argues, as defendants contended in the First-Wave actions,

that this provision provides a discrete survival period for RFC to assert a remedy beyond

the date of sale, at which point, RFC’s right to seek recovery would have allegedly expired

as a matter of law. (Id. (incorporating prior briefing from Wave One).) PRMI asserts that

once the “life of the Loans” ceases to exist, which appears to be upon foreclosure,

Plaintiff’s right to assert a claim related to the loans also allegedly ceased to exist. (Id.)

       This Court held, however, as a matter of law, that Plaintiff’s remedies extend to

foreclosed and liquidated loans. Common SJ Order, 332 F. Supp. at 1137–41 (“[T]he plain

language of Section A209(C) does not implicate the time in which RFC must file a claim

for relief, nor does it eliminate, wholesale, RFC’s right to make a claim related to

foreclosed or liquidated loans.”) PRMI does not point to any new authority or findings that

would necessitate this Court to reconsider its prior ruling.

       PRMI in fact overlooks other Client Guide provisions that reinforce the conclusion

that Section A209(C) does not impose a time limitation different from the six-year statutory

period. Although a loan’s existence, under Minnesota law, typically ends upon foreclosure

(although not always), Common SJ Order, 332 F. Supp. at 1140, the Client Guide did not

so strictly limit RFC’s remedies. For example, with respect to the right to repurchase,

Section A210(B) states, “[ ]RFC may demand that a Client repurchase, and Client must

repurchase, a Loan after foreclosure. . .” Id. And, language in Section 205(C) of the Client



                                              74
Guide, extending RFC’s remedies to the “latest of” several events, contemplates losses

related to foreclosure because these loans have not yet been “paid in full”:

       Client’s representations, warranties and covenants with respect to each Loan,
       and [ ]RFC’s remedies for Client’s breach of such representations, warranties
       and covenants with respect to each Loan will continue in full force and effect
       until the latest of: (i) the date such Loan has been irrevocably paid in full,
       (ii) the date the last limitations period for bringing claims against [ ]RFC or
       its successors or assigns concerning the subject matter of Client’s
       representations and warranties with respect to such Loan expire under all
       applicable law, and (iii) the date any claim, suit or other proceeding against
       [ ]RFC or its successors or assigns concerning the subject matter of Client's
       representations, warranties and covenants with respect to such Loan have
       been conclusively determined or settled and all applicable appeals have been
       exhausted.

Id. Additionally, PRMI appears to ignore that RFC’s repurchase formula factored in the

calculation of liquidation proceeds, which is equal to the sum of: (1) the actual principal

balance of the loan at the time of repurchase; (2) all interest and fees incurred in recovering

on the loan; (3) a buy-out fee; (4) RFC’s potential additional purchase amounts; (5) minus

the amount of any proceeds realized by the owner of the loan upon the final liquidation of

the loan. Id. Because PRMI’s interpretation is inconsistent with other provisions of the

Client Guide, it conflicts with the principle that contracts are to be construed as a whole,

and with harmonization of all provisions. Id. (citing Chergosky, 463 N.W.2d at 525–26).

       And, as further elaborated by this Court, several Client Guide provisions would be

nullified under PRMI’s reading of Section A209(C). Id. at 1141; (see also Pl.’s App’x 1

(Spreadsheet Comparing Client & AlterNet Guide Provisions) §§ 113(A) & (B) (providing

that RFC had “sole” discretion to determine Events of Default) A200 (providing that RFC’s

R&Ws were not affected by any investigation or review made by RFC unless expressly


                                              75
waived in writing); A210 (disclosing no requirement that RFC anticipate breaches or

demand repurchase of the loans within any particular time).) 29 For instance, if RFC’s clock

to bring a suit ended after foreclosure when a loan was defective enough to require PRMI

to repay losses RFC incurred, this time limitation could invade RFC’s “sole and exclusive

discretion” to make the call itself. And if delaying after discovering a defect would risk

waiving RFC’s right to demand repayment for foreclosed loans, this limitation would

prejudice RFC’s right not to investigate any loan documentation. Common SJ Order, 332

F. Supp. at 1141. Imposing a time limitation would, in effect, render these other bargained-

for terms meaningless. Id. (“The Client Guide does not require RFC to anticipate breaches

or, demand repurchase within any particular time period, if at all. Again, courts are to

avoid any contract interpretation that would render a provision meaningless.”) (internal

citation and quotation marks omitted)).

       Finally, PRMI appears to single out one statement from this Court’s Order to

suggest that this Court limited the scope of Plaintiff’s available remedies under Section

A209(C) to liabilities and losses incurred during the life of a loan. (Def.’s Mem. at 30, n.

8.) This Court, however, made clear that Section A209(C) “does not [] preclude recovery


29
        Because PRMI relies on the Client Guide, Version 1-05-G04, effective November
21, 2005, as its basis to seek partial summary judgment on ResCap’s claim for “expired”
loans, (see Def.’s Mem. at 30–31; see also Smallwood Decl., Ex. 34 (Client Guide, Version
1-05-G04)), the Court compares Section 209(C) of the Client Guide with other provisions
from this version of the Client Guide. PRMI has cited no specific provisions in earlier
versions of the Client Guide that would necessitate the Court to alter its prior holding on
this issue in Wave One. Thus, slight differences in language between the provisions cited
above and earlier versions of the Client Guide, (see Pl.’s App’x 1 (Spreadsheet Comparing
Client & AlterNet Guide Provisions)), do not impact the Court’s holding. Common SJ
Order, 332 F. Supp. at 1137–1141.
                                            76
for RFC’s losses and liability on foreclosed or liquidated loans.” Common SJ Order, 332

F. Supp. at 1141. And, as PRMI concedes, this Court further clarified that Section A209(C)

“does not vitiate RFC’s right to seek relief simply because a loan ended in foreclosure prior

to the Settlements.” Id. at 1138; (Def.’s Mem. at 30 n.8.) This interpretation of Section

A209(C), as discussed above, is consistent with other provisions of the Client Guide that

expressly preserve RFC’s remedies for foreclosed and liquidated loans.

       The Court therefore finds no basis to alter its prior ruling on this issue. Common SJ

Order, 332 F. Supp. at 1137–41. Section A209(C) of the Client Guide does not limit the

scope of remedies for foreclosed or liquidated loans. The Court denies PRMI’s motion for

summary judgment on this issue and grants summary judgment to ResCap that its remedies

extend to foreclosed and liquidated loans.

   E. Causation

       The parties raise several arguments related to the proof of causation in this case,

including the appropriate causation standard to be applied to ResCap’s claims, ResCap’s

reliance on proxy MLS data provided by its expert, Mr. Dudney, and the effect of certain

representations that RFC made to the Trusts, i.e., “trust reps,” on its risk of loss and

liability. Each is discussed in turn.

       1. Appropriate Causation Standard

       ResCap seeks summary judgment that the appropriate causation standard applicable

to its indemnity claims against PRMI is “contributing cause” causation, and not a

“proximate cause” standard. (Pl.’s Mem. at 5.) In support of its request, ResCap points to

the Common SJ Order, in which the Court held that the contract terms of the Client Guide

                                             77
required ResCap to “show that the losses and liabilities for which [it] seek[s] indemnity

have a ‘cause and result relationship’ with, or a ‘causal connection’ to, Defendants’

breaches of R & Ws or Events of Default.” 332 F. Supp. 3d at 1164 (citations omitted).

The Client Guide’s relevant sections—A212 and A202(II)—regarding indemnity use the

phrases “resulting from,” “arising from,” and “incurred . . . as a result of,” which under

Minnesota law are synonymous as meaning “causally connected with, not proximately

caused by.” Id. (citation omitted) (internal quotation marks omitted); (Nesser Decl., Ex. 4

(Client Guide, Version 1-03-G01) §§ A202(JJ) (later renumbered to A202(II) in late 2003),

274 (later renumbered to A212 in late 2003); Pl.’s App’x 1 (Spreadsheet Comparing Client

& AlterNet Guide Provisions) §§ A202(II), A212.) Accordingly, the Court held that the

Client Guide’s language “does not require that [ResCap] show that any individual

Defendant’s breaches were the sole cause of [ResCap]’s liabilities and losses—it merely

requires that [ResCap] show that an individual Defendant’s breaches were a contributing

cause of those liabilities and losses.” Common SJ Order, 332 F. Supp. 3d at 1164 (citation

omitted) (emphasis in original). This decision was affirmed by the Court in another order

involving a different defendant. See First Mortg., 2018 WL 6727065, at *10 (noting the

Court finds “no basis to depart” from the prior determination and holding that “contributory

cause is the applicable causation standard” under the Client Guide).

       PRMI’s response recycles prior arguments already rejected by the Court. It asserts

that ResCap is required to show “but-for” causation, namely that PRMI’s alleged breaches

were a “but for” cause of the claims RFC settled in bankruptcy. (Def.’s Opp’n at 12.)

Further, PRMI contends that to the extent ResCap cites to First Mortgage for the

                                            78
proposition that the applicable causation standard is merely whether PRMI increased the

risk of loss, PRMI asserts that ResCap is misrepresenting First Mortgage by conflating a

dispute over “materiality” of breaches with “causation” between breaches and damages.

(Id. at 12–13.)

       The Court sees no basis to depart from its prior orders on this issue. The same

language regarding the causation standard for indemnity—which the Court previously

ruled establishes “contributing cause” causation—has been present between Plaintiff and

PRMI since their first contract back in 1997. (See Nesser Decl., Ex. 3 (AlterNet Guide)

§ 251-1 (MM) (using “incurred . . . as a result of” and “resulting from” language).) That

language has remained consistent since 1997 and has only been expanded upon through

the later-applicable Client Guide. (See Nesser Decl., Ex. 4 (Client Guide, Version 1-03-

G01) §§ A202(JJ), 274; Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide

Provisions) § A202(II), A212.) As the Court noted in its Common SJ Order, parties to a

contract may contract to create “duties that differ or extend beyond those established by

general principles of law” and the “[t]erms of those contract provisions must be given their

ordinary meaning, as well as the interpretations adopted in prior cases.” Common SJ

Order, 332 F. Supp. 3d at 1163 (citations omitted) (internal quotation marks omitted).

ResCap and PRMI have, through the applicable Guides, contracted for a “contributing

cause” standard of causation and the Court is bound to enforce the contract’s plain

language. Id. at 1165.

       With respect to PRMI’s argument about First Mortgage, and its “increased risk of

loss” language, the Court clarifies the context in which that language is used. PRMI is

                                            79
correct in that the language appears in the section of the First Mortgage order discussing

defendants’ assertion that a disputed fact issue exists over whether its breaches of its R&Ws

were “material” to RFC’s losses and liabilities, see First Mortg., 2018 WL 6727065, at

*14, but incorrect in its contention that consideration of “increased risk of loss” is not

relevant to causation. Indeed, the “materiality” section containing the language at issue

deals with whether breaches are material, and therefore, capable of having contributed to

RFC’s exposure to the Trust and Monoline Insurers. Id. ResCap was always required to

show that PRMI’s breaches “increased RFC’s risk of loss to the RMBS Trusts and

Monolines” because otherwise PRMI’s breaches would not be material to the issues in this

litigation, and could not meet even a “contributing cause” standard. Id. Put simply, the

language at issue neither expanded nor narrowed the “contributing cause” standard set forth

by this Court in its Common SJ Order, 332 F. Supp. 3d at 1165.

       Accordingly, ResCap’s request for summary judgment as to “contributing cause”

causation is, to the extent noted above, granted. Pursuant to the applicable Guide’s

provisions and consistent with the Court’s prior orders on this subject, ResCap need only

show that PRMI’s breaches of any R&Ws were a contributing cause of the liabilities and

losses settled in the Bankruptcy Settlements. See Common SJ Order, 332 F. Supp. 3d. at

1165; First Mortg., 2018 WL 6727065, at *10.

       2. ResCap’s Reliance on Proxy MLS Provided by Mr. Dudney

       ResCap moves for summary judgment that the methods its expert, Mr. Dudney, used

to obtain missing MLS information were reliable, and that basing a determination of a

R&W breach on such “proxy data” from a third-party source is permissible. (Pl.’s Mem.

                                             80
at 8.) In support, ResCap cites two prior decisions by this Court. First, it points to this

Court’s Common Daubert Order, in which the Court held that Mr. Dudney’s use of third-

party sources—namely, the SEC EDGAR database, and two different private companies

that held information related to RMBS securities—to obtain information that went missing

from the original mortgage loan schedules in some of the At-Issue loans was reliable

because the sources were reliable, contained the exact same data as the original MLSs, and

Mr. Dudney tested and compared overlapping data to ensure he corroborated his research.

In re RFC & ResCap Liquidating Tr. Litig. (“Common Daubert Order”), Nos. 13-cv-3451

(SRN/HB, 14-cv-1716 (SRN/HB), 2018 WL 4489685, at *18 (D. Minn. Sept. 19, 2018).

Second, ResCap points to this Court’s HLC JMOL Order, 399 F. Supp. 3d at 822, in which

this Court held that “basing an R&W breach on ‘proxy data’ from a third-party source was

entirely permissible because it supplied the exact same data that was included in the

original [MLSs].”

       PRMI responds that the issue is not whether Mr. Dudney’s schedules are reliable

proxies for MLSs that existed at the time of securitization; rather, PRMI asserts that the

issue is whether, at the time of the May 2013 Bankruptcy Settlements, the bankruptcy

parties possessed the missing MLSs. (Def.’s Opp’n at 32.) Because ResCap has not

provided any evidence that the bankruptcy parties had that information, PRMI argues, Mr.

Dudney’s analysis does not provide a valid basis for asserting breach claims under

UnitedHealth. (Id.) Further, PRMI argues that ResCap cannot establish causation for

claims based on proxy MLSs because there is “no evidence that [the Trust and Monolines

asserted breach claims] based on ‘proxies’ for missing MLSs.” (Id.) Accordingly, PRMI

                                            81
asserts that there is no connection between ResCap’s proxy MLS claims and the claims

actually asserted in the bankruptcy. (Id.)

       The Court grants ResCap summary judgment on this issue. First, as ResCap notes,

it does not appear that PRMI opposes summary judgment that Mr. Dudney used reliable

sources to obtain missing MLS information and data; it offers no evidence or argument to

the contrary and, as noted above, the Court’s prior orders have adequately summarized the

reliable nature of Mr. Dudney’s data collection methods. See Common Daubert Order,

2018 WL 4489685, at *18; HLC JMOL Order, 399 F. Supp. 3d at 822; (Def.’s Opp’n at

31–32.)

       Second, PRMI’s argument that the bankruptcy parties did not have the proxy MLS

documents at the time of the 2013 Bankruptcy Settlement ignores the whole reason Mr.

Dudney provided the proxy data in the first place. It was an identical substitute for

information that was originally in the MLSs but had subsequently gone missing. Indeed,

the Court noted that Mr. Dudney’s proxy data “supplied the exact same data that was

included in the original MLS schedules for the RFC securitizations,” and that his proxy

MLS data was extremely accurate. See Common Daubert Order, 2018 WL 4489685, at

*18. Mr. Dudney’s cross-reference of the proxy data between three third-party sources

yielded only one mismatch in data out of 68,121 unique data points. Id. PRMI’s argument

that the absence of proxy data at the time of settlement somehow implicates ResCap’s

attempt to recover for breaches now simply ignores the fact that the proxy data’s only

purpose was to recover data that existed at the time of the settlement, but was subsequently

lost. It is not the case—as this Court’s prior orders have established—that the data never

                                             82
existed at all, or somehow did not form a basis for the claims asserted against RFC in its

bankruptcy proceeding.

       Third and finally, PRMI’s causation argument—that there is no evidence that the

Trusts and Monoline Insurers asserted breach claims against RFC in bankruptcy based on

proxy MLSs, and therefore no connection exists between ResCap’s proxy MLS claims and

the claims asserted in the bankruptcy—merely takes too literal of an approach as to the

nature of proxy MLS data. As ResCap notes, the relevant inquiry is not whether Mr.

Dudney’s actual proxy documents were used to assert claims against RFC in bankruptcy;

it is whether the proxy data (i.e., the actual information obtained by Mr. Dudney as a

substitute for information that had gone missing) increased RFC’s exposure in bankruptcy.

(Pl.’s Reply [Doc. No. 5337] at 7.) Because the proxy MLS data was identical to the

original MLSs, see Common Daubert Order, 2018 WL 4489685, at *18, and the claims

brought against RFC were based on the original MLSs, id., PRMI’s claim has no merit.

       In summary, ResCap motion for summary judgment that Mr. Dudney used reliable

methods to obtain missing MLS information, and that basing an R&W breach on such

“proxy data” from a third-party source is permissible, is granted.

       3. Trust Representations

       ResCap seeks summary judgment on two categories of breaches that it asserts were

or could be considered breaches of trust representations, which it argues, increased its risk

of loss and contributed to its liability: (1) RFC’s “MLS Rep” to Trusts; and (2) RFC’s

“Default Rep” to Trusts. (Pl.’s Mem. at 12–16.)



                                             83
          a. MLS Representation to Trusts

       RFC asserts that when it issued RMBS to the Trusts, it provided detailed loan-by-

loan information in the MLSs. (Id. at 13.) Among other things, RFC represented to the

Trusts that the information in the MLSs were “true and correct in all material respects.”

(Nesser Decl., Ex. 14 (MLS Rpt.) § 4(xiv).) Plaintiff notes that other courts have construed

the plain language of this type of representation, or “MLS Rep,” to guarantee the accuracy

of the MLSs’ loan-level information. (Pl.’s Mem. at 13 (citing Deutsche Bank Nat’l Tr.

Co. for Morgan Stanley Structured Tr. I 2007-1 v. Morgan Stanley Mortg. Capital

Holdings LLC, 289 F. Supp. 3d 484, 509–10 (S.D.N.Y. 2018) (“Like the majority of courts

to have considered this exact issue, this Court agrees with [plaintiff’s] interpretation.”);

U.S. Bank, Nat’l Ass’n v. UBS Real Estate Sec. Inc., 205 F. Supp. 3d 386, 429 (S.D.N.Y.

2016) (“MLS Warranty imposes a form of strict or absolute liability for a materially untrue

or incorrect statement on the MLS.”); Bank of N.Y. Mellon v. WMC Mortg., LLC, No.

654464/2012, 2013 WL 6153207, at *3 (N.Y. Sup. Ct. Nov. 21, 2013) (MLS Rep “is

effectively warranting the truth of the specific facts behind the loan”), aff’d, 136 A.D.3d 1,

8 (N.Y. App. Div. 2015) (MLS Rep guaranteed the “veracity of information”), aff’d, 65

N.E.3d 1275 (N.Y. 2016); MBIA Ins. Corp. v. Countrywide Home Loans, Inc., No.

602825/08, 2013 WL 1845588, at *27–29 (N.Y. Sup. Ct. Apr. 29, 2013) (granting

summary judgment to plaintiff that loan-level inaccuracies on 1,414 loans violated MLS

Rep breaches, but finding issue of fact remained in dispute as to whether the inaccuracies

were material)).)



                                             84
       ResCap thus requests that the Court hold as a matter of law “that because RFC’s

MLS Reps could be construed as guaranteeing the accuracy of information in the MLS,

inaccurate MLS information attributable to PRMI increased RFC’s risk of loss and thereby

contributed to RFC’s indemnifiable liability.” (Id. at 13–14.) It contends that the Court

need not determine that the MLS Rep unambiguously guaranteed loan-level accuracy. (Id.

at 14.) Rather, ResCap argues that “it is sufficient for a party in RFC’s position during the

Settlement period to have reasonably perceived an increased risk of liability on such a

theory.” (Id.) It argues that the Court need not go beyond the plain language of the MLS

Rep, supported by the case law noted above, in finding that the language of the MLS Rep

created risk to RFC.

       In response, PRMI contends that ResCap conflates materiality and causation, and

wrongly argues that it need only show that an MLS Rep could be construed in a particular

manner “by some unidentified person” in order to show that it increased RFC’s risk of loss.

(Def.’s Opp’n at 27.) It argues that instead, under UnitedHealth, ResCap must prove how

a “reasonable party” in RFC’s position would have interpreted the representations at the

time of the Settlements in May 2013. (Id. (citing 870 F.3d at 863).) To that end, it notes

that some of Plaintiff’s legal authority interpreting the MLS Rep post-dates the Settlements.

(Id. at 29.) PRMI also contends that there is a genuine dispute of material fact as to how a

reasonable party in RFC’s position in May 2013 would have interpreted the representation.

(Id. at 28.) It asserts that its experts understood the MLS Rep to simply warrant that the

MLS accurately reflected information set forth in the underlying files, as opposed to

whether the loan files themselves were objectively free of fraud or misrepresentation. (Id.

                                             85
(citing Smallwood Decl., Exs. DX-44 (Burnaman Rpt.) ¶¶ 83–88; DX-45 (Schwarcz Rpt.)

¶¶ 97–100); DX-42 (Keith Rpt.) ¶¶ 85, 99).)

       Moreover, PRMI points to “no fraud or misrepresentation” representations and

disclaimers present in a certain loans’ origination. (Id.) It asserts that for Plaintiff to

construe an MLS Rep as the equivalent of a “no fraud” representation “would be contrary

to the ‘purpose and industry understanding’ of the MLS representation, as well as ‘basic

principles of commercial drafting.’ ” (Id. (citing Smallwood Decl., DX-45 (Schwarcz Rpt.)

¶¶ 85, 98–99).) And as to 324 trusts to which RFC affirmatively disclaimed fraud, PRMI

contends that even if borrower fraud triggered a breach of the MLS representation, “a

reasonable party in RFC’s position would have understood the disclaimers to negate any

liability.” (Id. at 28–29; see also Smallwood Decl., DX-44 (Burnaman Rpt.) ¶ 86.)

       ResCap counters that resort to extrinsic evidence is unnecessary, and that

UnitedHealth, which concerns allocation, not causation, is inapplicable in this context.

(Pl.’s Reply at 14–15.) As to causation, it argues that because the Global Settlement settled

RFC’s risk, ResCap need only show that RFC believed it faced a viable claim—not that

the claim would have actually succeeded if it were tried. (Dec. 2, 2019 Hr’g Tr. [Doc. No.

5352] at 138–39.)

       Even applying PRMI’s standard of how a reasonable party in RFC’s position at the

time would have interpreted the representations, ResCap points to testimony and

documents showing that investors had asserted this theory and RFC believed it was liable.

(Nesser Decl., Ex. 17 (HLC Trial Tr.) at 1089–90 (Lundsten testifying that inaccurate loan-

level information would be a breach of the MLS Rep); id., Ex. 7 (Butler Suppl. Rpt.) at 4

                                             86
(“RFC was subject to investor repurchase demands alleging that objectively inaccurate

information on the [MLS] breached the MLS R&W, even in the absence of a No Fraud

R&W. This demonstrates that industry participants understood that objectively inaccurate

information, even if the result of a misrepresentation, breached, or could be construed to

breach, the MLS R&W.”); id., Exs. 21, 23 (repurchase evidence referenced in Butler Suppl.

Rpt. at 4 n. 17).)

       Further, ResCap asserts that PRMI’s experts have failed to rebut the opinion of

Plaintiff’s reunderwriting expert, Dr. Butler, that certain “underwriting defects . . . could

be construed to constitute” MLS Rep breaches. (Id., Ex. 22 (Butler Rpt.) at 114–17.)

Rather, PRMI’s experts have testified that they did not consider “whether a reasonable

person could construe the MLS [Rep] as being breached by borrower misrepresentations,”

(Alden Decl., Ex. C (Burnaman Dep.) at 37), were not offering an opinion as to RFC’s

potential legal liability at the time of the settlements for breaches of various Trust Reps,

(id., Ex. N (Keith Dep. [Rough Tr.]) at 293–94), and conceded that they did not consider

whether there was a risk of liability to RFC based on “plaintiff’s expert’s interpretation of

th [Trust Reps].” (Id., Exs. H (Schwarcz Dec. 2017 Dep.) at 109–10); I (Schwarcz Oct.

2019 Dep.) at 110–12.)

       As to the impact of a fraud disclaimer or no-fraud representation on RFC’s risk,

ResCap asserts that no evidence supports PRMI’s position. (Pl.’s Reply at 16 n.8 (citing

Alden Decl., Ex. E (Farley Dep.) at 52–53; 61–63; 90–91 (stating that fraud disclaimer was

not a “silver bullet” and did not supersede Trust Reps); Nesser Decl., Ex. 18 (Lundsten

Dep.) at 95–96; Alden Decl., Ex. NN (Steinhagen Dep.) at 116 (repurchase could be

                                             87
required if there was a misrepresentation, despite fraud disclaimer); Alden Decl., Ex. T

(Hawthorne Rpt.) ¶ 284 n.345 (fraud disclaimer “would have been a risky and unattractive”

defense strategy); Nesser Decl., Ex. 7 (Butler Suppl. Rpt.) at 7–8 (fraud disclaimer would

not have eliminated risk); Alden Decl., Ex. O (Woll Rpt.) ¶ 10 (opining only that a party

in RFC’s position “would have ascribed a lower settlement value” to deals with fraud

disclaimers); Alden Decl., Ex. I (Schwarcz Dep.) at 55–57; 61 (offering no opinion on

whether a fraud disclaimer would eliminate risk).)

       The Court finds that PRMI’s reliance on UnitedHealth is misplaced. UnitedHealth

concerned the allocation of damages as between indemnifiable claims and non-

indemnifiable claims.     870 F. 3d at 863 (“The allocation inquiry examines how a

reasonable party in [the plaintiff’s] position would have valued the covered and non-

covered claims.” (emphasis added)). The ruling that ResCap seeks concerns causation, not

allocation.

       PRMI further argues that the legal authority on which Plaintiff relies, in which

courts interpreted the MLS Rep to clearly vouch for the accuracy of the information within

the MLS, is not probative of what the parties understood at the time of the settlement

because some of these cases post-date the Settlement period. (Def.’s Opp’n at 29.) While

the Court declines to find the language of the MLS Rep determinative as a matter of law,

it nevertheless finds that these opinions provide useful guidance concerning RFC’s

potential liability, as they involve the same contractual language. 30


30
      In UnitedHealth, the Eighth Circuit acknowledged that post-settlement events
provide some relevant information, stating, “Events and circumstances happening after
                                             88
       The parties’ experts, however, clearly dispute the import of the MLS Reps,

including whether they were understood to vouch for the accuracy of the loan files

themselves or whether they merely guaranteed accurately transcribed information in the

loan files, or whether they were understood as such by RFC, or industry participants

generally. Given the experts’ diverging opinions on this subject, the Court finds that a

genuine issue of material fact is in dispute and therefore precludes summary judgment on

this issue. As such, Plaintiff’s motion for partial summary judgment on this basis is denied.

          b. Default Representations to the Trusts

       Among the R&Ws that RFC made to the Trusts was a “Default Rep,” stating that

“there is no material default, breach, violation or event of acceleration existing under any

Mortgage Note or Mortgage.” (See, e.g., Nesser Decl., Ex. 15 (Assignment & Assumption

Agmt. for RFMSII 2007-HSA2 Tr.) § 4(s).) Plaintiff asserts that, in other cases, courts

have found that Default Reps warranted against borrower fraud or misrepresentation,

which are defined as events of default in underlying mortgage documents. (Pl.’s Mem. at

15 (citing Countrywide Home Loans, Inc., 2013 WL 1845588, at *23–26 (granting

summary judgment regarding the existence of Default Rep breaches based on borrower

misrepresentations in 610 loans); Trust for Certificate Holders of Merrill Lynch Mortg.

Passthrough Certificates Series 1999-C1 v. Love Funding Corp., No. 04 Civ. 9890 (SAS),

2005 WL 2582177, at *6 (S.D.N.Y. Oct. 11, 2005) (finding defendant strictly liable under

Default Rep due to borrower fraud); MBIA Ins. Corp. v. Credit Suisse Sec. (USA) LLC, 165


settlement are relevant only insofar as they inform how a reasonable party would have
valued and allocated the claims at the time of settlement.” 870 F.3d at 864.
                                             89
A.D. 3d 108, 115 (N.Y. App. Div. 2018) (rejecting argument that Default Rep relates only

to payment defaults, and finding it a question for the jury to decide)).)

       ResCap seeks a ruling on summary judgment that, as a matter of law, because the

Default Reps could be construed as warranting against defaults caused by borrower fraud

or misrepresentation, PRMI’s R&W breaches based on such fraud or misrepresentations

increased RFC’s risk of loss and thus were a contributing cause of RFC’s indemnifiable

liability. (Id. at 15.) In addition to the legal authority noted above, Plaintiff argues that

uncontradicted evidence shows that investors had asserted this theory, and RFC believed

it was liable under it. (Nesser Decl., Ex. 17 (HLC Trial Tr.) at 1090–92 (witness Lundsten

stating that Default Rep meant “that under the terms of the Note or the Mortgage, none of

the events that would result in a default or a breach or a violation . . . occurred . . . [F]or

example, fraud or misrepresentation . . . would make this rep untrue); id., Ex. 7 (Butler

Suppl. Rpt.) at 6) (stating that “RFC was subject to investor repurchase demands alleging

that loans with misrepresentations breached the No Default R&W, even in the absence of

a No Fraud R&W and the presence of a “fraud disclaimer.” This demonstrates that

industry participants understood that misrepresentation defects breached, or could be

construed to breach, the No Default R&W.” (emphasis in original)).

       Also, ResCap argues that while its expert opines that certain “underwriting

defects . . . could be construed to constitute” Default Rep breaches, (id., Nesser Decl., Ex.

22 (Butler Rpt.) at 111–12), Defendant’s experts fail to rebut that opinion. (Pl.’s Mem. at

16 (citing Alden Decl., Ex. C (Burnaman Dep.) at 33 (stating that he did not consider

whether a reasonable person would construe the Default Rep as being breached by

                                              90
borrower misrepresentations); id., Ex. N (Keith Dep.) at 87 (agreeing that she was not

offering an opinion on whether a reasonable person could construe the Default Reps as

being breached by borrower misrepresentations).)

       In response, PRMI argues that a genuine dispute of fact exists as to whether a

reasonable party in RFC’s position would have interpreted the Default Rep to warrant

against borrower fraud or misrepresentation if the underlying mortgage documents defined

such misconduct as a default. (Def.’s Opp’n at 35.) It points to the opinions of its experts

that reasonable industry participants did not understand the Default Rep to be a general

warranty against borrower fraud or misrepresentation. (Id. (citing Smallwood Decl., Exs.

DX-44 (Burnaman Rpt.) ¶¶ 88–92; DX-45 (Schwarcz Rpt.) ¶¶ 92–96; DX-42 (Keith Rpt.)

¶¶ 123–27).)   And, as with its arguments concerning MLS Reps, it argues that the

subjective opinions of RFC or its investors are not relevant to the analysis. (Id. at 31.) In

addition, it argues that one of the cases on which Plaintiff relies postdates the May 2013

settlement, see MBIA Ins. Corp., 165 A.D.3d at 108, and in another, the defendant did not

raise whether borrower fraud constituted a default, Trust for Certificate Holders of Merrill

Lynch, 2005 WL 2582117, at *5. Moreover, PRMI argues that this case, unlike those on

which ResCap relies, involved express fraud disclaimers. (Def.’s Opp’n at 31 (citing

Smallwood Decl., DX-45 (Schwarcz Rpt.) n.90).)

       The Court finds that genuine issues of material fact are in dispute, precluding

summary judgment here. The parties’ experts disagree about the import of the Default

Rep, as well as the impact of the fraud disclaimer, which appeared in certain deals. (See



                                             91
Pl.’s Reply at 16 n.8.) Accordingly, Plaintiff’s motion for partial summary judgment on

this basis is denied.

   F. PRMI’s Defenses

       PRMI asserts several defenses in response to ResCap’s claims, many of which are

the subject of various motions for summary judgment. These defenses include bad faith,

“sole cause,” knowledge and reliance, statute of limitations, estoppel and waiver for

Assetwise- and Countrywide-based loans, and mitigation. Each is discussed below.

       1. PRMI’s “Bad Faith” Defense

       ResCap moves for summary judgment that PRMI’s twentieth affirmative defense,

which asserts that ResCap’s Complaint is barred in whole or in part by RFC’s breach of

the covenant of good faith and fair dealing, should be dismissed as a matter of law because

there is no evidence of subjective bad faith on RFC’s part. (Pl.’s Mem. at 18–19.) That

defense, as set forth in PRMI’s Answer, states:

                                    Twentieth Defense

       The Complaint is barred, in whole or in part, by Plaintiff’s breach of the
       covenant of good faith and fair dealing in that Plaintiff, among other things,
       (i) failed to timely notify Defendant of any defaults or defects and/or because
       Plaintiff chose to pay entities seeking recovery on Defendant’s loans more
       than Plaintiff was obligated to pay; (ii) did not declare Events of Default in
       good faith; (iii) declared events of default and took other actions concerning
       the loans in a manner inconsistent with the parties’ prior course of dealing;
       (iv) demanded repurchase loans without a legitimate basis; and (v) demanded
       repurchase of loans that were paid in full.

(PRMI Answer [Doc. No. 2156] at 25.)

       ResCap argues that this “grab bag of assertions”—purportedly supported by the

expert testimony of Ms. Kori Keith and her allegations that some of Mr. Butler’s breach

                                             92
allegations are made in bad faith (see Pl.’s Mem. at 19–20)—should be dismissed as

inconsistent with Minnesota law pertaining to the implied covenant of good faith and fair

dealing, as well as this Court’s prior orders. (Id.) More specifically, ResCap argues that

in order to show a breach of the implied covenant of good faith and fair dealing under

Minnesota law, as reflected in this Court’s prior orders, PRMI must have evidence that

RFC acted dishonestly, maliciously, or in subjective bad faith in exercising its discretion

to declare breaches of the Client Guide. (Id. at 20.) Because no such evidence exists,

ResCap argues, PRMI’s twentieth affirmative defense should be dismissed. (Id.)

       ResCap’s position is consistent with this Court’s prior holding in the Common SJ

Order, in which the Court rejected consolidated defendants’ bad faith defense and noted

that while every contract in Minnesota contains an implied covenant of good faith and fair

dealing, “actions are done in bad faith” only where “a party’s refusal to fulfill some duty

or contractual obligation [is] based on an ulterior motive, not an honest mistake regarding

one’s rights or duties.” 332 F. Supp. 3d at 1184 (citing Sterling Capital Advisors, Inc. v.

Herzog, 575 N.W.2d 121, 125 (Minn. Ct. App. 1998)) (internal quotation marks omitted).

The Court further noted that “ ‘the substantial weight of authority is that the covenant is

breached only by conduct that is dishonest or malicious or otherwise in subjective bad

faith.’ ” Id. (quoting BP Prods. N. Am. Inc. v. Twin Cities Stores, Inc., 534 F. Supp. 2d

959, 965 (D. Minn. 2007)) (emphasis added). And while the covenant continues to apply

in contracts where one party bargains for contractual discretion, “it is only ‘where

contractual discretion is being enforced or construed to deny a party the benefit of the

bargain or render the contract illusory, that courts will, as a gap filler, require that the

                                            93
discretion be exercised reasonably.’ ” Id. (quoting RBC Dain Rauscher, Inc. v. Fed. Ins.

Co., No. 03-cv-2609 (DSD/SRN), 2003 WL 25836278, at *9 (D. Minn. Dec. 2, 2003)).

Because there was “no evidence that in bringing [its] lawsuit, exercising its sole discretion,

and engaging in extensive re-underwriting of the at-issue loans, [ResCap] acted

‘dishonestly, maliciously, or otherwise in subjective bad faith,’ ” the Court rejected

consolidated defendants’ assertions of bad faith. Id. at 1185.

       PRMI raises several counterarguments. It first contends that this Court’s prior order

as to the legal standard for the implied covenant of good faith and fair dealing is incorrect,

and that a “commercial reasonableness” standard should govern. In support, it relies on

several cases from various judges of this court, as well as a recent Minnesota Court of

Appeals decision. (Def.’s Opp’n at 22.) It also argues that the Client Guide itself requires

RFC to act reasonably when applying underwriting judgment. (Id. at 23–24.) Next, PRMI

contends that the Court’s adoption of a purely objective good-faith test when ruling on

RFC’s settlements, but its use of a subjective good-faith test for evaluating the implied

covenant of good faith and fair dealing, constitutes an inconsistent use of good faith

standards. (Id. at 24.) Finally, PRMI asserts that Ms. Kori Keith’s opinions raise triable

issues of fact as to whether Mr. Butler’s re-underwriting was in good faith. It contends that

even under a subjective standard of good faith, Ms. Keith’s testimony provides a basis for

a reasonable fact finder to rule in PRMI’s favor. (Id. at 24–26.) The Court addresses each

point in turn.

       First, PRMI argues that the Court’s Common SJ Order misstates the standard under

Minnesota law, and that the duty of good faith and fair dealing instead “requires a

                                             94
contracting party to observe reasonable commercial standards.” (Def.’s Opp’n at 22–23.)

The Court is unpersuaded by PRMI’s argument and declines to depart from its prior

holding. PRMI’s citations to several cases purportedly supporting its position do nothing

to alter the Court’s prior holding because the cases cited either interpret different states’

contract law, are consistent with this Court’s prior order, or apply Uniform Commercial

Code (UCC) standards of good faith (and not common law). For example, PRMI cites to

H Enterprises International, Inc. v. General Electric Capital Corp., for the proposition that

the “duty of good faith requires that [plaintiff] exercise its [contractual] discretion

reasonably.” 833 F. Supp. 1405, 1421 (D. Minn. 1993) (citing Beraha v. Baxter Health

Care Corp., 956 F.2d 1436, 1444 (7th Cir. 1992)). But aside from being a relatively

perfunctory statement of the legal standard at issue, that case was applying Illinois law—

indeed, the Beraha decision cited within contains a lengthy discussion of Illinois appellate

courts’ discussions on the meaning of the implied covenant of good faith and fair dealing,

see Beraha, 956 F.2d at 1443–44 (citations omitted)—and is therefore inapplicable to this

Minnesota-law contract dispute.       Similarly, PRMI’s citation to Jesberg v. Baxter

Healthcare Corp. is equally inapposite, as the good faith standard of commercial

reasonableness set forth in that case relies on Minnesota’s UCC, which contains a different

definition of good faith for contracts to which the UCC applies. No. 97-1062 (PAM/RLE),

2006 WL 228872, at *5 (D. Minn. Jan. 30, 2006) (citing Minn. Stat. § 336.1-201(20)

(2006) (defining “good faith” as “honesty in fact and the observance of reasonable

commercial standards of fair dealing”)).



                                             95
       PRMI also points to i-Systems, Inc. v. Softwares, Inc. to support its position, yet the

as ResCap points out in its reply (see Pl.’s Reply at 18), that case recites essentially the

same standard that the Court set forth in its Common SJ Order, and even uses the same

language: “actions in bad faith” occur when “ ‘a party’s refusal to fulfill some duty or

contractual obligation [is] based on an ulterior motive, not an honest mistake regarding

one’s rights or duties.’ ” No. 02-cv-1951 (JRT/FLN), 2004 WL 742082, at *12–13 (D.

Minn. Mar. 29, 2004) (citations omitted). The Court sees no inconsistency between its

prior order and the language of Softwares, Inc. Additionally, PRMI’s citation to LeMond

Cycling, Inc. v. PTI Holding, Inc., from which it appears PRMI drew the “commercial

reasonableness” language, ignores the fact that the court’s use of the phrase “commercially

reasonable efforts” in that opinion stemmed from a unique contract provision in the parties’

contract that required one of the parties to “ ‘use its commercially reasonable efforts to

develop, produce, market and distribute a good quality representative [product] line[.]’ ”

No. 03-cv-5441 (PAM/RLE), 2005 WL 102969, at *1, *7 (D. Minn. Jan. 14, 2005). There

is no such provision in the Client Guide binding RFC. Of course, as PRMI points out, a

2005 version of the Client Guide states that RFC is “committed to standards of

reasonableness” in underwriting. (Smallwood Decl., DX-35 (Client Guide, Version 1-05-

G04) § 402.) However, contrary to PRMI’s assertion, that section’s plain language by no

means imposes an express obligation on RFC to follow PRMI’s asserted definition of

commercial standards of reasonableness. (Id.)

       At the heart of PRMI’s argument is its citation to Western National Mutual

Insurance Company v. Prospect Foundry, an unreported decision from the Minnesota

                                             96
Court of Appeals. A17-0992, 2018 WL 1787687 (Minn. Ct. App. Apr. 16, 2018). In that

case, the court noted in a footnote that “Minnesota’s appellate courts have not settled

whether the state’s common law limits an implied-covenant claim only to the unjustifiable

hindrance of performance or if this claim could include the behaviors in Section 205,

comment d, of the Restatement (Second) of Contracts[.]” Id. at *4 n.3. Still, the Court

noted that it found comment d of the Restatement to be “persuasive.” Id. Comment d of

Section 205 states that “[s]ubterfuges and evasions violate the obligation of good faith in

performance even though the actor believes his conduct to be justified” and that “the

obligation goes further: bad faith may be overt or may consist of inaction, and fair dealing

may require more than honesty.” Restatement (Second) of Contracts § 205 cmt. d (Am.

Law Inst. 1981). Furthermore, comment d notes that while “[a] complete catalogue of

types of bad faith is impossible” several examples such as “evasion of the spirit of the

bargain, lack of diligence and slacking off, willful rendering of imperfect performance,

abuse of a power to specify terms, and interference with or failure to cooperate in the other

party’s performance” can all constitute bad faith. Id. Beyond pointing to Prospect

Foundry’s discussion of the expanded standard of bad faith in the Restatement as evidence

that this Court’s prior order is incorrect, PRMI also notes that a recent opinion from a

different judge on this Court, Judge Schiltz, stated that the Prospect Foundry decision

“might impose broad obligations of the type described in the Restatement.” Selective Ins.

Co. of S.C v. Sela, ___ F. Supp. 3d ___, No. 16-CV-4077 (PJS/SER), 2019 WL 3858701,

at *3 (D. Minn. Aug. 16, 2019).



                                             97
       The Court finds that this authority supports its prior ruling. Prospect Foundry’s

language did not alter Minnesota’s standard as to the implied covenant of good faith and

fair dealing. Prospect Foundry’s panel affirmed a jury instruction setting forth the standard

for applying the covenant of good faith and fair dealing. 2018 WL 1787687, at *4.

Notably, the instruction at issue did not contain the phrase “ulterior motive” or the term

“subjective.” Id. However, the panel’s affirmation of a jury instruction does not equate to

an alteration of Minnesota’s longstanding precedent on the implied covenant of good faith

and fair dealing. Indeed, the panel noted that its standard of review for the jury instruction’s

content was for an abuse of discretion, which occurs when the instruction “destroys the

substantial correctness of the charge as a whole, causes a miscarriage of justice, or results

in substantial prejudice.” Id. (citation omitted). The jury instruction stated that the implied

duty of good faith and fair dealing required that the entity subject to the duty “act[] honestly

in performing [its] part of the contract, whether it be negligently or not,” which the panel

concluded “preserved the substantial correctness of the charge and did not result in a

miscarriage of justice[.]” Id. Under the deferential abuse-of-discretion standard of review,

the court’s affirmation of a jury instruction as substantially correct does not create

precedent departing from other Minnesota case law on the implied covenant of good faith

and fair dealing.

       Moreover, as ResCap points out in its reply brief (see Pl.’s Reply at 19), PRMI’s

reliance on Judge Schiltz’s decision in Sela as evidence that Prospect Foundry marks a

shift in Minnesota law entirely ignores the remainder of what Judge Schiltz said about the

case. In his opinion, Judge Schiltz acknowledged Prospect Foundry’s footnote, then

                                              98
promptly concluded the panel’s reliance on the Restatement was not persuasive or

authoritative for several reasons. Sela, 2019 WL 3858701, at *3. He noted that the

language relied upon by PRMI is dicta because the panel in Prospect Foundry had already

found that one of the parties had unjustifiably hindered the contracts at issue in the case;

consequently, there was no need to decide whether the implied covenant contained any

other obligation that the party had breached. Id. He also pointed out that the precise

message Prospect Foundry was trying to convey is muddied by the fact that comment d of

Section 205 of the Restatement contains numerous examples of potential violations of the

implied covenant of good faith and fair dealing, yet the court declined to state whether it

found every duty, some of the duties, or only the duty on which the trial court instructed

on to be persuasive or authoritative. Id. at *4. Finally, Judge Schiltz noted that the

Prospect Foundry panel declined to provide any guidance or explanation as to why the

guidance of comment d was persuasive, and did not “explain why over a century of

common law should be upended” by the Restatement. Id. The Court finds Judge Schiltz’s

opinion to be well reasoned and agrees with his conclusions on the matter.

       PRMI’s next argument—without citation to any authority—is that the Court’s

adoption of a purely objective good-faith test when ruling on the reasonableness of RFC’s

bankruptcy settlements, but its use of a subjective good-faith test for evaluating the implied

covenant of good faith and fair dealing, are inconsistent and unfair to PRMI. (Def.’s Opp’n

at 24.) The Court disagrees. PRMI’s argument ignores the fact that the subjective good-

faith standard used for the implied covenant of good faith rests on policy concerns that are

markedly different than the policy concerns underlying the objective good-faith standard

                                             99
used in evaluating the reasonableness of settlements. Compare Common SJ Order, 332 F.

Supp. 3d at 1184 (“ ‘[T]he substantial weight of [Minnesota] authority is that the covenant

[of good faith and fair dealing] is breached only by conduct that is dishonest or malicious

or otherwise in subjective bad faith.’ ” (quoting BP Prods. N. Am. Inc., 534 F. Supp. 3d at

965)), with HLC JMOL Order, 399 F. Supp. 3d at 813 (noting that “[g]iven [the] policy

concern [about collusion in Miller-Shugart settlements], Minnesota law requires objective

proof of good faith and reasonableness” in order to establish a settlement was proper). It

would be improper for the Court to conflate two legal standards designed to address two

different legal issues where the standards used for each issue reflect distinct policy

concerns.

       Ultimately, in order to survive summary judgment, the legal standard applicable to

PRMI’s bad faith defense requires that PRMI raise a genuine dispute of material fact as to

whether RFC acted dishonestly, maliciously, or otherwise in subjective bad faith. Common

SJ Order, 332 F. Supp. 3d at 1185. The Court now turns to the evidence presented by

PRMI attempting to establish a dispute of material fact.

       PRMI offers the testimony of Ms. Keith in an attempt to show that Mr. Butler’s re-

underwriting on behalf of ResCap was done in bad faith. (See Alden Decl., Ex. L (Keith

Rpt.) at 33–51.) However, for the reasons noted below, each of Ms. Keith’s assertions fail

to raise a genuine dispute of material fact, and accordingly PRMI’s bad faith defense fails

a matter of law.

       Ms. Keith opines that one of Mr. Butler’s opinions—that certain loans breached the

RFC Client Guide due to missing documents in the loan files—cannot be maintained in

                                           100
good faith because Mr. Butler fails to differentiate between different types of loan files that

would contain different documents, and because in her opinion, “many of [the missing]

documents almost certainly were present in the files at the time the loans were sold,”

although she offers nothing beyond her opinion as to that fact for most of the breach

allegations raised by Mr. Butler. (Id. at ¶¶ 72, 74.) Beyond her own opinion that Mr.

Butler’s breach allegations are likely inaccurate, she also opines that in a few instances, the

documents at issue were in fact present in the loan file (see id. at ¶¶ 78–79 (citing one

example)), RFC’s records indicated the document was present at origination although the

document itself is not in the loan file, (see id. at ¶¶ 80–81 (citing one example)), or Mr.

Butler failed to consider documents contained in first lien files where he reviewed only

second lien files, (see id. at ¶¶ 82 (citing one example)).

       Ms. Keith also opines that because Mr. Butler’s breach allegations rest on inaccurate

facts, clear misapplication of RFC’s Client Guide guidelines, and misinterpretations of the

documents contained in various loan files, his continued claim that the breach allegations

remain valid is evidence of bad faith. (Id. at ¶¶ 83, 90) In support, Ms. Keith cites to one

example where Mr. Butler asserts a breach based on a purported prior sale of the property

within 180 days of the acquisition by the home-seller. (Id.) However, Ms. Keith notes,

the document relied on by Mr. Butler lacks a chain of title indicating when the seller

obtained the property, and only shows that the seller took out a mortgage within the prior

180 days, “which may have been a refinance.” (Id. (emphasis added).) Ms. Keith also

notes that the appraisal in the loan file stated that “MLS indicates no prior sale within 1

yr.” and that consequently “no reasonable underwriter would maintain a breach finding

                                             101
based on such a misinterpretation of the loan file.” (Id.) Moreover, Ms. Keith contends

that Mr. Butler misapplied basic underwriting standards (see id. at ¶ 84), misapplied the

RFC Client Guide’s guidelines regarding document exceptions and credit upgrades (see id.

at ¶¶ 86–87), and in some cases applied the wrong Client Guide standards, (see id. at ¶¶ 88–

89). Each of these, Ms. Keith opines, could be the product of mistake or a lack of due

diligence, but in any event Mr. Butler’s continued assertion of breaches in those situations

is evidence of bad faith. (Id. at ¶¶ 87–89.)

       In response, ResCap argues that in this Court’s prior ruling on motions in limine in

the HLC case, the Court held that its conclusion that RFC possesses the sole discretion to

declare a breach—reaffirmed in this order, see supra § III(D)(4)(a)—rendered “any re-

underwriting evidence disputing RFC’s exercise of its sole discretion to identify [] breaches

of its [R&Ws] called for in the Client Guide . . . irrelevant under Fed. R. Evid. 401[.]” In

re RFC & ResCap Liquidating Trust (“HLC MIL Order”), Nos. 13-cv-3451 (SRN/HB),

14-cv-1716 (SRN/HB), 2018 WL 4863597, at *9 (D. Minn. Oct. 8, 2018). It also contends

that Mr. Butler’s purported mistakes, misapplication of Client Guide guidelines, and

misinterpretation of loan documents constitute at most honest mistakes, negligence, or an

unreasonable exercise of discretion, all of which do not amount to bad faith. (Pl.’s Mem.

at 19 (citing Common SJ Order, 332 F. Supp. 3d at 1184).)

       The Court agrees with ResCap on these points. As an initial matter, in light of

RFC’s sole discretion to declare breaches, Ms. Keith’s opinions disputing re-underwriting

evidence (whether in the form of an opinion, dispute over what the guidelines mean, or

how RFC would underwrite loans, etc.) is irrelevant as a matter of law. HLC MIL Order,

                                               102
2018 WL 4863597, at *9. But even if it were relevant, it does nothing to establish any

dishonesty, maliciousness, or subjective bad faith on RFC’s part in declaring a breach. At

most, it shows mistakes, or an unreasonable use of RFC’s sole discretion. Yet honest

mistakes and negligence do not equal maliciousness or subjective bad faith. See Common

SJ Order, 332 F. Supp. 3d at 1184. Moreover, even if RFC’s exercise of its sole discretion

under the Client Guide is “objectively unreasonable” it still is not in bad faith unless “those

decisions were made dishonestly, maliciously, or otherwise in subjective bad faith.” See

BP Prods. N. Am., Inc., 534 F. Supp. 2d at 968. Ms. Keith’s examples of the occasional

potential error by Mr. Butler simply fail as a matter of law to establish any malicious motive

by ResCap in pursuing indemnity for R&W breaches based on violations of RFC’s Client

Guide. To the contrary, as this Court has previously noted, ResCap is motivated by its

“fiduciary duty to pursue remedies on breaching loans, for unitholders’ benefit.” Common

SJ Order, 332 F. Supp. 3d at 1185 (citation omitted) (internal quotation marks omitted).

       Ms. Keith also contends that Mr. Butler erroneously alleges breaches on 22 of the

PRMI Allegedly Breaching Loans based on recalculated values taken from “retrospective

AVM” run by another of ResCap’s experts, Dr. Kilpatrick. (Alden Decl., Ex. L (Keith

Rpt.) at ¶ 91.)   Ms. Keith states that “[i]n [her] opinion, given the unreliability of

retrospective AVMs, [she] disagrees generally with Mr. Butler’s use of these retrospective

AVM to recalculate the LTV ratios of a loan and allege breaches on that basis.” (Id.)

However, Ms. Keith limits her opinion to situations where she felt that the loan files

contained contemporaneous evidence of valuation such that the use of AVMs would be

inappropriate or in bad faith. (Id.) She asserts—without any citations other than her own

                                             103
experience—that the industry generally does not rely on retrospective AVMs. (Id. at ¶ 92.)

Ms. Keith then cites to one example where Mr. Butler relied on a retrospective AVM

despite the presence of a contemporaneous AVM in the loan file, and argues that doing so

constitutes bad faith re-underwriting. (Id. at ¶ 97.) In response, ResCap argues that Ms.

Keith’s opinion—that the use of retrospective AVMs is unreliable, especially where

contemporaneous AVMs exist in the loan file—simply does nothing to establish subjective

bad faith on RFC’s part, and accordingly fails to raise a genuine dispute of material fact.

(Pl.’s Mem. at 19.) The Court again agrees with ResCap as to these contentions by Ms.

Keith. Given the fact that RFC had sole discretion to determine breaches, even if the use

of a retrospective AVM was objectively unreasonable, it still does not establish dishonesty,

maliciousness, or subjective bad faith. See BP Prods. N. Am., Inc., 534 F. Supp. 2d at 968.

       Ms. Keith posits that Mr. Butler’s breach allegations based on breaches of R&Ws

that RFC purportedly identified at the time of origination, but nevertheless accepted, show

he engaged in bad faith re-underwriting. (Alden Decl., Ex. L (Keith Rpt.) at ¶ 98.) She

notes that RFC’s pre-funding diligence included loan review by RFC personnel, who

flagged any issues or defects with the loans; in some cases, RFC then accepted the loan

anyway after changes were made to the loan file or the issue was resolved. (Id. at ¶ 99.)

She then points to two examples where Mr. Butler alleges breach findings based on issues

with the loan that RFC identified prior to funding, but that RFC accepted based on either a

modification to the loan file or a resolution of the issue, and asserts that no reasonable

underwriter would maintain breaches under those circumstances. (Id. at ¶ 100–101.) For

its part, ResCap argues that this point cannot constitute bad faith because the Client Guide

                                            104
expressly gives ResCap the right to declare breaches even if RFC conducts a review of the

loan file and is aware of any defects in origination. (Pl.’s Mem. at 20); see Common SJ

Order, 332 F. Supp. 3d at 1182 (“The plain language of [the Client Guide] is clear: under

the parties’ bargain, whether RFC actually relied on the R & Ws or had knowledge of any

potential defects is wholly irrelevant.”).

       The Court agrees with ResCap. Section A200 of the Client Guide is, as the Court

has explained, a risk-shifting scheme. By agreeing to the provision, PRMI expressly

acknowledged that “PRMI’s R & W’s [to RFC] were not affected by any investigation or

review made by RFC unless expressly waived in writing” and that “whether RFC . . . had

knowledge of any potential defects is wholly irrelevant.” Common SJ Order, 332 F. Supp.

3d at 1182 (emphasis added). Accordingly, RFC’s assertion of breaches based on issues it

previously identified and cleared could not possibly constitute bad faith because the

parties’ contract expressly permits RFC to exercise its sole discretion to do exactly that.

Indeed, as this Court previously noted, “the implied covenant of good faith and fair dealing

simply cannot preclude enforcement of the terms of the contract.” Id. at 1185 (citing RBC

Dain Rauscher, Inc., 2003 WL 25836278, at *9).

       Finally, Ms. Keith contends that Mr. Butler’s breach allegations based on “plainly

immaterial deviations” from the RFC Client Guide are in bad faith because no reasonable

re-underwriter would maintain such breaches over such immaterial deviations. (Alden

Decl., Ex. L (Keith Rpt.) at ¶ 102.) Rather, Ms. Keith states, it is her opinion “that not

every issue—even if a technical violation of an underwriting guidelines—increases a loan’s

credit risk.” (Id.) Moreover, she argues, Mr. Butler’s own materiality assessments differ

                                             105
from RFC’s materiality assessments at the time of origination. (Id. at ¶ 105.) And, for at

least two loans, Mr. Butler’s alleged breach was so immaterial (differences of, for example,

fractions of a percent in terms of compliance with a stated guideline) that, in Ms. Keith’s

opinion, no reasonable underwriter would maintain a breach in good faith based on the

alleged defect. (Id. at ¶¶ 107–108.) In response, ResCap argues that Ms. Keith’s opinion

as to materiality is irrelevant because, once again, RFC is entitled to determine materiality

at its sole discretion. (Pl.’s Mem. at 20.)

       ResCap is correct. Per this Court’s ruling in First Mortgage, RFC possessed the

sole discretion to determine materiality as to breaches. 2018 WL 6727065, at *14 (“While

[RFC] is simply required to show that First Mortgage’s breaches increased RFC’s risk of

loss to the RMBS Trusts and Monoline, Plaintiff’s analysis accounts for materiality, and is

part of the exercise of RFC’s sole discretion to determine breaches.”). Accordingly, Ms.

Keith’s opinion as to materiality is irrelevant. But even if it were relevant, it shows at most

an arguably unreasonable exercise of RFC’s discretion to declare breaches because Ms.

Keith admits that the loans to which her objection applies still constitute “technical

violations” of the Client Guide’s underwriting guidelines. (Alden Decl., Ex. L (Keith Rpt.)

at ¶ 102.) Accordingly, even if RFC’s determination that a loan origination breached the

Client Guide’s R&Ws is objectively unreasonable, it still does not constitute bad faith. See

BP Prods. N. Am. Inc., 534 F. Supp. 3d at 965.

       Ultimately, the Court declines to depart from its prior holding as to the subjective

standard of bad faith applicable to PRMI’s bad faith defense. Moreover, as noted above,

none of PRMI’s arguments, nor any of Ms. Keith’s opinions, raise a genuine dispute of

                                              106
material fact sufficient to permit PRMI’s bad faith defense to survive summary judgment.

Accordingly, ResCap’s motion for summary judgment as to PRMI’s twentieth affirmative

defense of bad faith is granted, and PRMI is barred from pursuing it at trial.

       2. PRMI’s “Sole Cause” Defense

       ResCap also requests summary judgment that because there is no evidence that RFC

was the “sole cause” of any liability, PRMI should be precluded from arguing as much

during trial. (Pl.’s Mem. at 8.) In support, ResCap cites to this Court’s October 22, 2018

Order explicitly addressing HLC’s argument that RFC was the “sole cause” or “solely

responsible” for its harm or damages with respect to some or all of the loans. See In re

RFC & ResCap Liquidating Tr. (“Oct. 22, 2018 HLC Order”), 2018 WL 5257641, at *1

(D. Minn. Oct. 22, 2018). Quoting another prior order from the HLC case, the Court noted

that although ResCap bears the burden of establishing its damages and allocation, if HLC

wished to cross-examine ResCap’s expert on RFC-only liability due to a “gap” or

“mismatch” between HLC’s R&Ws to RFC and RFC’s R&Ws to the Trusts and Monoline

Insurers, it had to present some “non-speculative, admissible evidence in support of [the]

defense.”   Id. at *3.   Because HLC’s only expert on the issue—Professor Steven

Schwarcz—could not identify any actual RFC-only R&W breaches, and consequently,

because any such evidence or arguments made on that subject would be utterly speculative

and carry a substantial risk of unfair prejudice and juror confusion that far outweighed its




                                            107
probative value, the Court denied HLC’s request to present a “sole cause” defense. 31 Id.

at *6.

         PRMI responds—and even appears to request summary judgment to the contrary,

(Def.’s Opp’n at 40 (noting that ResCap’s failure on this issue “mandate[es] entry of

judgment for PRMI” on the issue))—that the Court should deny this request by ResCap

and incorporates its prior arguments on the issue, including its reference to the expert report

of Professor Schwarcz. (Id. at 38 n.19 (incorporating prior arguments), 39 (incorporating

Schwarcz report).)     It contends that under UnitedHealth, 870 F.3d at 863, it is solely

Plaintiff’s burden to value non-indemnifiable breach claims and because it has not done

so, it is not entitled to summary judgment on the issue. (Def.’s Mem. at 38.) Moreover,

PRMI argues, its own expert Professor Schwarcz has “explained there were multiple ways

RFC could breach its trust-level representations without the breach resulting from an

originator breach.” (Id. at 39 (citations omitted) (emphasis added).) And, PRMI asserts,

ResCap’s own expert, Dr. Snow, acknowledges that loans in certain trusts made up of loans

that were underwritten using non-Client Guide criteria could have breached RFC’s R&Ws

to the Trusts or Monoline Insurers without any originator breach. (Id. (citations omitted).)

Because ResCap has not provided evidence that there were no loans for which RFC was

the sole cause of RFC’s breach of any R&Ws to the Trusts and Monoline Insurers, and

because it never allocated any portion of RFC’s settlements to non-indemnifiable (i.e.,

breaches “solely caused” by RFC) claims, PRMI asserts that any claim to the contrary


31
      The Court barred the “sole cause” theory regardless whether labeled an “affirmative
defense . . . or a rebuttal[.]” Oct. 22, 2018 HLC Order, 2018 WL 5257641, at *6.
                                             108
would be mere speculation. (Id.) PRMI also argues that it has no obligation to present

“any evidence” on allocation, and remains free to “point[] out the flaws” in ResCap’s

approach. (Id. at 39–40 (citation omitted).)

       The Court disagrees with PRMI’s arguments and reaffirms its holding in the Oct.

22, 2018 HLC Order, 2018 WL 5257641, at *6. 32 To the extent PRMI incorporates prior

briefing, the Court has already ruled on those arguments and will not pass on them again.

With respect to its current contentions, PRMI continues with the same argument that the

Court has rejected on this question for quite some time. It is certainly true that ResCap

bears the burden of proof on establishing its damages and allocation, see id. at *3, just as

it is true that PRMI is not required to prove anything related to allocation, see UnitedHealth

Grp. Inc. v. Columbia Cas. Co., 47 F. Supp. 3d 863, 882 n.15 (D. Minn. 2014), affirmed,

870 F.3d 856. However, without some non-speculative hypothetical basis for the defense,

those two truths do not simultaneously grant PRMI license to argue that there are RFC-

only breaches that PRMI should not be required to indemnify. See Oct. 22, 2018 HLC

Order, 2018 WL 5257641, at * 7–8 (noting that HLC’s “sole responsibility” evidence

merely invited the jury to speculate that ResCap failed to meet its burden on allocation and

damages based on alleged fraudulent behavior and not based on any actual problems with

ResCap’s Allocated Breaching Loss Methodology)).


32
       The Court also affirmed this ruling in First Mortgage, 2018 WL 6727065, at *13,
where it acknowledged the prior Oct. 22, 2018 HLC Order and held that First Mortgage’s
“sole cause” defense—substantively identical to PRMI’s here—failed because First
Mortgage offered “no fact evidence []or expert evidence in support of its sole-cause
defense, [and had not] identified any [R&Ws] that RFC allegedly breached that do not
overlap with First Mortgage’s breaches.”
                                             109
       Yet even here, PRMI points to nothing other than “purely hypothetical” expert

opinion—which is insufficient—that RFC could have possibly made R&Ws to the Trusts

and Monolines that were independent from any R&Ws made by PRMI to RFC. Indeed,

the testimony PRMI cites from Professor Schwarcz’s expert report—its only expert on the

subject—merely states that RFC’s R&Ws to the Trusts and Monolines were “broader” than

some of PRMI’s R&Ws such that it was possible that RFC could have breached R&Ws to

those trusts and insurers even without a breach by PRMI. (See Smallwood Decl., DX-45

(Schwarcz Expert Rpt.) ¶¶ 112–125 (noting several times that RFC “could” have breached

without a PRMI breach, but not once demonstrating any evidence that RFC did in fact

breach an R&W to a trust or insurer that was independent from a breach of PRMI’s

R&Ws).) PRMI’s citation to the deposition of ResCap’s expert, Dr. Snow, is equally

unavailing; all Dr. Snow stated was that it was possible that an RFC-only breach could

have occurred, but he explicitly notes that he could not “give anything more than [‘]it’s

possible[’]” because he had “not seen any evidence” indicating it was in fact true. (See id.,

Ex. 53 (Snow Dep.) at 239.) PRMI essentially argues that ResCap has failed to prove a

negative, but offers only speculation as to any “evidence” of RFC-only liability. That is

simply insufficient to overcome ResCap’s request for summary judgment; after all, “[t]he

moving party’s burden cannot be enhanced to require his proof of a negative; that is, not

only is there no evidence in the record, but [defendant’s] evidence need not be disproved.”

See Windon Third Oil & Gas Drilling P’ship v. Fed. Deposit Ins. Corp., 805 F.2d 342, 346

(10th Cir. 1986), cert. denied, 480 U.S. 947 (1987), overruling on other grounds

recognized by Parker Excavating, Inc. v. Lafarge West, Inc., 863 F.3d 1213, 1223 (10th

                                            110
Cir. 2017); see also Grady v. Becker, 907 F. Supp. 3d 975, 982 (D. Minn. 2012) (noting

that where a defendant requests a plaintiff to prove a negative for summary judgment

purposes, “[w]hat better proof could [the plaintiff] offer than the fact he [has no

evidence]?”). Indeed, summary judgment requires more than unsupported assertions; that

rule applies to defenses just as much as it applies to claims. See Celotex Corp., 477 U.S.

at 323–24 (“One of the principal purposes of the summary judgment rule is to isolate and

dispose of factually unsupported claims or defenses, and we think it should be interpreted

in a way that allows it to accomplish this purpose.” (emphasis added)).

       The Eighth Circuit’s UnitedHealth decision does not alter this result. In that case,

the Eighth Circuit noted that all a plaintiff need do to survive summary judgment with

respect to settlement allocation was offer “a non-speculative basis to allocate a settlement

between covered and non-covered [here, indemnifiable and non-indemnifiable] claims.”

870 F.3d at 856. As noted in the Court’s discussion of ResCap’s Allocated Breaching Loss

Methodology, ResCap has done so here. See infra § III(G)(3). To paraphrase this Court’s

prior ruling, “[PRMI] cannot make up for the fact that it never developed a factual record

to support Professor Schwarcz’s assertion that ‘sole responsibility’ claims constituted a

‘significant potential source of non-indemnifiable liability,’ by ‘handing’ dozens of

[documents] ‘to the jury’ in a complex securitization case and ‘asking the jury to perform

the [allocation] analysis that it failed to ask [its experts] to perform.” Oct. 22, 2018 HLC

Order, 2018 WL 5257641, at *7 (quoting UnitedHealth, 47 F. Supp. 3d at 881).

Accordingly, while ResCap must still bear its burden to establish its damages and

allocation at trial, it has established that is has a non-speculative basis to do so, and PRMI

                                             111
is not permitted to present purely hypothetical and utterly speculative expert testimony

arguing that RFC-sole responsibility claims constitute a significant potential source of non-

indemnifiable liability. Therefore, ResCap is granted summary judgment on this point.

       3. PRMI’s Knowledge and Reliance Defenses

       ResCap seeks summary judgment that the Client Guide’s language precludes

PRMI’s knowledge- and reliance-based defenses, and that accordingly the Court should

dismiss five of PRMI’s defenses: Nos. 16 (reliance), 17 (knowledge), 28 (acquiescence),

29 (ratification), and 33 (diligence). (Pl.’s Mem. at 6.) Those defenses, per PRMI’s

answer, are as follows:

                                    Sixteenth Defense
       The Complaint is barred, in whole or in part, because Plaintiff did not rely
       on the representations and warranties on which Plaintiff is suing, and to the
       extent Plaintiff did rely on such representations and warranties, Plaintiff’s
       reliance was not reasonable or justified.

                                 Seventeenth Defense
       The Complaint is barred . . . because any alleged defects in the loans
       purchased from Defendant were not material, and Plaintiff would have
       purchased the loans from Defendant even if it had known about such defects.
                                         ....

                                Twenty-Eighth Defense
       The Complaint is barred . . . under the doctrine of acquiescence.

                                 Twenty-Ninth Defense
       The Complaint is barred . . . under the doctrine of ratification.
                                            ....

                                 Thirty-Third Defense:
       The Complaint is barred . . . because Plaintiff failed to perform adequate due
       diligence regarding the underlying mortgage loan sales.

(PRMI Answer [Doc. No. 2156] at 24, 26–27.)


                                             112
      In support of its argument, ResCap points to this Court’s Common SJ Order in

which the Court granted ResCap summary judgment dismissing the consolidated

defendants’ knowledge- and reliance-based defenses for ResCap’s breach of contract and

indemnity claims based on the language of Section A200 in the Client Guide. 332 F. Supp.

3d at 1180–83. Specifically, ResCap was granted summary judgment on four defenses: (1)

that RFC did not rely on the R&Ws on which it was suing; (2) to the extent it did rely,

RFC’s reliance was not reasonable or justified; (3) RFC would have purchased the loans

from defendants even if it had known about defects; and (4) RFC knew of defects prior to

sale and purchased the loans anyway. Id. at 1179.

      PRMI opposes the present motion, arguing that the Client Guide’s language in

Section A200 does not bar knowledge- or reliance-based defenses. (Def.’s Opp’n at 21–

22.) Specifically, PRMI asserts that Section A200 “says only that the client is liable

‘regardless of whether it or [RFC] actually had, or reasonably could have been expected to

obtain, knowledge of the facts giving rise to such misrepresentation or breach of

warranty.’ ” (Id. at 22 (citing Smallwood Decl, Ex. 35).) PRMI contends that language

means RFC is not precluded from asserting a breach where it knew or could have known

“the underlying facts giving rise to the breach” but argues that RFC is precluded from

asserting a breach where RFC “actually identified the alleged breach itself, concluded it

was not material, and bought the loan anyway.” (Id.at 22.) It also takes the position that

Section A200’s language stating that any “investigation or review” by RFC does not affect

the originator’s R&Ws still does not preclude PRMI from putting on evidence that RFC’s



                                           113
review found that the loan did not materially breach. (Id.) Finally, PRMI incorporates

prior briefing used for the Common SJ Order as well. (Id. at 22 n.13.)

       The Court grants ResCap’s request for summary judgment on this issue and

dismisses PRMI’s 16th (reliance), 17th (knowledge), 28th (acquiescence), 29th

(ratification), and 33rd (diligence) defenses. Relevant here, Section A200 of the Client

Guide—which has bound PRMI and RFC since their 1997 AlterNet Guide using identical

language, (see Pl. App’x 1 (Spreadsheet Comparing Client & AlterNet Guide Provisions)

§ A200 (noting that in § 250 of the AlterNet Guide, the same language used in the later

Section A200 was present))—states as follows:

       The Client acknowledges that []RFC purchases Loans in reliance upon the
       accuracy and truth of the Client's warranties and representations and upon
       the Client's compliance with the agreements, requirements, terms and
       conditions set forth in the Client Contract and this Client Guide.

       All such representations and warranties are absolute, and the Client is fully
       liable for any misrepresentation or breach of warranty regardless of whether
       it or []RFC actually had, or reasonably could have been expected to obtain,
       knowledge of the facts giving rise to such misrepresentation or breach of
       warranty.

       The representations and warranties pertaining to each Loan purchased by
       []RFC . . . are not affected by any investigation or review made by, or on
       behalf of, []RFC except when expressly waived in writing by []RFC.

(Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § A200 (emphasis added).) The

Court has already held—and declines to revisit its holding—that “the plain

language . . . especially when read in context of the entire contract, precludes Defendants’

knowledge- and reliance-based defenses.” Common SJ Order, 332 F. Supp. 3d at 1181.

Where the Client Guide applies—and, as noted above, either it or a predecessor version


                                            114
applied to PRMI—“Defendants are precluded, as a matter of law, from asserting the

reliance- and knowledge-based defenses at issue here.” Id.

       The Court noted that Section A200 functioned as a risk-shifting scheme, and that by

agreeing to the provision, PRMI

       expressly acknowledged the following: (1) that [RFC] [was] buying loans in
       reliance upon the accuracy of their R & Ws; (2) that [PRMI] [was] fully liable
       for any misrepresentation of or breach of warranty regardless of whether
       RFC had any knowledge of the misrepresentation or breach; and (3) that
       [PRMI’s] R & Ws were not affected by any investigation or review made by
       RFC unless expressly waived in writing. The plain language of these
       provisions is clear: under the parties' bargain, whether RFC actually relied
       on the R & Ws or had knowledge of any potential defects is wholly irrelevant.

Id. at 1182.    PRMI’s current attempt to distinguish between having knowledge of

“underlying facts giving rise to a breach” and knowledge of the “alleged breach itself”

places far too narrow a construction on the plain language of the Client Guide, and

accordingly does nothing to alter this conclusion. 33

       Moreover, contrary to PRMI’s argument, even if RFC reviewed and accepted a loan

despite knowing that the loan was not in compliance with the Client Guide, unless RFC

expressly waived the Client Guide’s R&Ws in writing, the plain language of Section

A200’s risk-shifting scheme preserved RFC’s right to pursue remedies for R&W breaches.

(See Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § A200 (requiring written


33
       The Court sees little difference between having knowledge of the underlying facts
of a breach and having knowledge of a breach. Indeed, in this context, it is difficult to
imagine a scenario where RFC would know the underlying facts of a breach and not also
know about the breach itself, and PRMI acknowledges that “RFC is not precluded from
[pursuing relief] where it knew or could have known the underlying facts giving rise to the
breach.” (Def.’s Opp’n at 22.) PRMI’s attempt to get around the plain language of Section
A200 is simply unavailing.
                                            115
waiver of Client Guide’s terms).) Indeed, as the Court previously noted, “ ‘[e]ven if RFC

bought loans knowing they did not comply with the Guide and without relying on

Defendants R & Ws, doing so would not waive A200 or estop RFC from enforcing it.

Indeed, the very purpose of A200 was to enable RFC to buy loans under those

circumstances.’ ” Common SJ Order, 332 F. Supp. 3d at 1183 (citation omitted).

      In light of the plain language of Section A200 of the Client Guide, and in accordance

with this Court’s prior ruling, PRMI’s 16th and 17th defenses—which contain identical

language to the defenses the Court explicitly addressed in its Common SJ Order—are

dismissed. Compare 332 F. Supp. 3d at 1179 (discussing four defenses at issue), with

(PRMI Answer [Doc. No. 2156] at 24.)

      PRMI’s other knowledge- and reliance-based defenses not explicitly addressed in

the Court’s prior order are also dismissed for the same reasons. To show the applicability

of the doctrine of acquiescence (PRMI’s 28th defense) or the doctrine of ratification

(PRMI’s 29th defense), PRMI would have to show RFC’s full knowledge of a loan’s

breach; this Court has previously noted that fact. See In re RFC & ResCap Liquidating

Trust Litig., 2015 WL 2451254, at *8 (D. Minn. 2015) (noting that the doctrines of

“acquiescence[] and ratification” require “the element of full knowledge of the party

against whom the doctrines are to be applied”). Yet, even assuming RFC had full

knowledge, such knowledge is expressly and entirely made irrelevant under Section A200.

(See Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01) § A200.) Similarly, the fact

that RFC may have failed to perform adequate due diligence on the underlying mortgage

loan sales (PRMI’s 33rd defense) is equally barred by Section A200, which expressly states

                                           116
that PRMI’s R&Ws are “absolute” and apply “regardless of whether [PRMI] or []RFC

actually had, or reasonably could have been expected to obtain, knowledge of the facts

giving rise to such misrepresentation or breach of warranty.” (Id. (emphasis added).) 34

Summary judgment in favor of ResCap on this issue is therefore warranted; PRMI is

precluded from presenting the above reliance- or knowledge-based defenses at trial.

       4. PRMI’s Statute-of-Limitations Defense

       ResCap next seeks summary judgment that its indemnity claim is timely, and that

accordingly any statute-of-limitations defense is barred. (Pl.’s Mem. at 7.) In support,

ResCap cites to this Court’s prior Common SJ Order, in which the Court held that “the

accrual date for indemnification claims based on loans sold to RFC prior to May 14, 2006

is not the date of sale, but rather, the date on which RFC’s liability became finally fixed

and ascertained.” 332 F. Supp. 3d at 1191 (citations omitted). RFC’s liability therefore

became “fixed in December 2013 when the [Bankruptcy] Settlements were approved by

the Bankruptcy Court,” and as such “the statute of limitations for loans sold to RFC before

May 14, 2006 accrued as of December 2013 and . . . are therefore timely.” Id. PRMI’s

response consists of summarily incorporating prior arguments that this Court has already

rejected. (See Def.’s Opp’n at 44.) Accordingly, the Court grants ResCap’s motion for

summary judgment on this issue and holds that ResCap’s indemnity claim against PRMI

is timely and may proceed.




34
       To the extent PRMI incorporates prior briefing on the issue of its knowledge- and
reliance-based defenses, this Court has addressed those arguments in its Common SJ Order.
                                           117
       5. PRMI’s Estoppel and Waiver Defenses for Assetwise- and Countrywide-
          based Loans

       PRMI asserts that the quality- and credit-related R&Ws in the Guides did not apply

to loans underwritten through Assetwise or pursuant to Countrywide underwriting

parameters, based on the parties’ course of conduct and verbal representations.

Conversely, ResCap argues that the Guides’ R&Ws applied to all of the At-Issue Loans,

including those underwritten to Assetwise and Countrywide underwriting guidelines, and

therefore PRMI fails to raise triable issues of fact with respect to its defenses of waiver and

estoppel.

       As the Court held earlier, see supra § III(D)(3)(a), except for the potential defenses

of waiver and estoppel, the R&Ws set forth in the Guides apply to all At-Issue loans.

Regardless of the language in the Guides, however, PRMI contends that the parties’ course

of conduct regarding Assetwise- and Countrywide-approved loans required it to comply

with only a reduced set of R&Ws.

       “A party seeking to invoke the doctrine of equitable estoppel has the burden of

proving three elements: (1) that promises or inducements were made; (2) that it reasonably

relied upon the promises; and, (3) that it will be harmed if estoppel is not applied.” Hydra-

Mac, Inc. v. Onan Corp., 450 N.W.2d 913, 919 (Minn. 1990). As the Court noted in the

HLC JMOL Order, 399 F. Supp. 3d at 826 n.19, Minnesota case law suggests that a party

to a contract may support an estoppel defense with a counter party’s “silence[,] negative

omission to act when it was [their] duty to speak or act,” or suggestive “course of conduct.”




                                             118
See, e.g., Pollard v. Southdale Gardens of Edina Condo. Ass’n, Inc., 698 N.W.2d 449, 454

(Minn. Ct. App. 2005)

       “Waiver is the intentional relinquishment of a known right.” Frandsen v. Ford

Motor Co., 801 N.W.2d 177, 182 (Minn. 2011). The burden of proving waiver rests on the

party asserting waiver. Id. To show a valid waiver, that party must prove two elements:

“(1) knowledge of the right, and (2) an intent to waive the right.” Id. “Waiver may be

express or implied—‘knowledge may be actual or constructive and the intent to waive may

be inferred from conduct.’ ” Id. (quoting Valspar Refinish, Inc. v. Gaylord’s Inc., 764

N.W.2d 359, 367 (Minn. 2009)); see also St. ex rel. Swanson v. 3M Co., 845 N.W.2d 808,

819 (Minn. 2014) (stating, “intent to waive [a contractual provision] may be inferred from

conduct.”). “Although waiver can be express or implied, both types of waiver require an

expression of intent to relinquish the right at issue.” Frandsen, 801 N.W.2d at 182 (citation

omitted). Mere inaction is insufficient to establish waiver. Id.

       The application of waiver and estoppel is generally fact dependent, and thus, the

defenses typically involve questions of fact. Swanson, 845 N.W.2d at 819 (discussing

waiver); N. Petrochemical Co. v. U. S. Fire Ins. Co., 277 N.W.2d 408, 410 (Minn. 1979)

(discussing estoppel). The mere presence of a non-waiver clause alone does not preclude

the defenses of waiver and estoppel. Pollard, 698 N.W.2d at 453–54 (Minn. 2005).

Applying these precepts in the Common SJ Order, the Court analyzed all of the evidence

in the record, including the defendants’ anecdotal evidence, as well as the Client Guide’s

non-waiver provision, and found that defendants had failed to raise a triable issue of fact

that RFC’s use of Assetwise constituted a blanket waiver of all of the requirements of the

                                            119
Client Guide. 332 F. Supp. 3d at 1177–78. As discussed earlier, PRMI does not advance

a blanket waiver argument here. Rather, it argues that particular loans were subject to a

more limited set of quality- and credit-related R&Ws, but were otherwise subject to the

Guides’ R&Ws.

       ResCap raises several arguments related to these defenses. First, ResCap seeks

summary judgment that PRMI, in attempting to prove its estoppel defense, may not seek

to introduce “anecdotal, hearsay evidence” that simply reflects “generalized variances from

RFC’s underwriting criteria” and must instead offer evidence “of a stated departure from

the provisions and remedies of the” Client Guide as to specific PRMI loans or bulk

transactions, made by a “person of authority” at RFC. (Pl.’s Mem. at 7.) Second, unlike

in the Court’s prior orders (and as noted above), ResCap also seeks an affirmative ruling

that the Guides’ R&Ws govern all At-Issue loans, including Assetwise-approved loans and

a single sample loan that was originated to underwriting criteria of Countrywide. (Id. at

9.) Finally, ResCap seeks summary judgment that the Guides’ provisions require that any

waiver of its terms be in writing. (Id. at 7.) The Court addresses these arguments in turn.

          a. Anecdotal Evidence

       In support of its argument that PRMI may not attempt to prove its waiver and

estoppel defenses based on anecdotal evidence, ResCap points to this Court’s prior October

1, 2018 pre-trial order, in which the Court addressed evidence that HLC sought to admit to

prove its equitable estoppel defense. (See HLC Oct. 1, 2018 Order at 4.) Again, in the

First Wave, the defendants argued that the parties’ use of Assetwise constituted a wholesale

waiver of the Client Guide’s R&Ws and estopped ResCap from enforcing those terms. The

                                            120
Court noted that several categories of evidence that HLC sought to introduce—the

agreement between itself and RFC regarding the use of Assetwise, RFC’s purported

business strategy to acquire non-Client Guide compliant loans, and RFC’s purchase of bulk

loan packages—were not sufficient evidence supporting “the very limited circumstances

under which estoppel evidence might be relevant at trial.” (Id. at 6.) Despite holding as

much, the Court stated that there still may “be specific instances in which a high-ranking

person at RFC stated that the provisions and remedies of the Client Guide were

inapplicable” such that estoppel was not completely barred. (Id. at 6, 7.) However, the

Court held that “HLC may not seek to introduce anecdotal, hearsay evidence that simply

reflects generalized variances from RFC’s underwriting criteria” and must instead “offer

evidence of a stated departure from the provisions and remedies as to specific HLC loans

or specific bulk transactions, made by a person with authority at RFC.” (Id. (emphasis

added).)

      PRMI responds by arguing that the record here readily supports inferences that RFC

induced PRMI to sell loans on non-Client Guide underwriting terms, and that PRMI relied

in good faith on RFC’s inducements. (Def.’s Opp’n at 19.) It contends that ResCap

misstates the standard for equitable estoppel in Minnesota and argues that all it needs to

show is that PRMI altered its position for the worse in “‘good faith reliance upon the

conduct of the party seeking to enforce the contract.’” (Id. (quoting Multi-Tech Sys., Inc.

v. Floreat, Inc., 2002 WL 432016, at *4 (D. Minn. Mar. 18, 2002).) The silent negative

omission of a party when that party was under a duty to speak or act can, PRMI notes,

constitute a course of conduct for purposes of estoppel; no stated departure by a high-

                                           121
ranking person at RFC is required. (Id. at 19–20 (citing HLC JMOL Order, 399 F. Supp.

3d at 826 n.19).) Moreover, PRMI argues that there is ample evidence—“both general and

loan-specific”—showing that individuals at RFC with actual or apparent authority engaged

in conduct that estops RFC from asserting certain breaches. (Id. at 20.) Specifically, PRMI

points to statements made by RFC that purportedly demonstrate that Assetwise provided

“full” credit underwriting, “automatic upgrades,” and “reduced documentation”

requirements. (Id. at 20 (citing Smallwood Decl., DX-2 (Richardson Dep.) at 22; id., DX-

3 (Jan. 10, 2001 Letter from Richardson to Flitton) at Bates 0009; id., DX-7 (Maki Dep.)

at 120, 131).) PRMI also asserts that RFC “regularly” instructed PRMI to rely on written

loan approval certificates issued by Assetwise even if they departed from Client Guide

requirements, (see id.) and in some cases required PRMI to use Assetwise, (id. (citing

Smallwood Decl., DX-15 (Dec. 28, 2001 Master Commitment Letter); DX-16 (July 7, 2003

Master Commitment Letter); DX-22 (Sept. 18, 2006 Master Commitment and Variance

Letter).)

       Given that the defendants in the First Wave, including HLC, asserted blanket

waiver/blanket estoppel defenses based on the mere use of Assetwise, the Court required

the defendants to present some evidence from a person in authority at RFC demonstrating

such a wholesale departure from the Client Guide’s requirements. Here, however, PRMI

advances a narrower defense, specific to Assetwise and Countrywide loans, arguing that

they were subject to the credit- and quality-related R&Ws in the Assetwise Agreement or

Countrywide R&Ws, but were otherwise subject to all other provisions of the Guides.



                                           122
       However, much like in the prior HLC decisions, PRMI confuses specific variances

from underwriting criteria in the Guides with variances from the Guides’ R&Ws and

remedies; the two are not one and the same. In order to prove that ResCap waived the

Guides’ quality- and credit-related R&Ws or should be estopped from enforcing all of the

Guides’ R&Ws and remedies, even as applied to loans made under different underwriting

criteria, PRMI must show that an RFC agent with at least apparent authority 35 to bind RFC

either represented or promised that certain provisions of the Guides’ R&Ws or remedies

did not apply, or failed to speak up and ensure that that was the understanding when under

a duty to do so, and that PRMI relied to its detriment on those representations. See Common

SJ Order, 332 F. Supp. 3d at 1174 (citation omitted).

       Anecdotal evidence showing only generalized variances related to underwriting

criteria does not satisfy the evidentiary burden required to show estoppel, and the

admissibility of all evidence is subject to exclusion under the hearsay rule. Whether or not

it proves sufficient ultimately to meet its burden of proof, PRMI may submit relevant and

clear anecdotal evidence, subject to these requirements and the applicable evidentiary rules.

Plaintiff’s motion is therefore denied in this regard. The Court now turns to the evidence

provided by PRMI for Assetwise- and Countrywide-based loans.




35
        Notably, apparent authority “is usually based on an affirmative act of the principal,”
such as a “manifestation by the principal that another is its agent . . . [and] the person who
deals with the supposed agent must know of these manifestations at the time of dealing[,]
and . . . the manifestation of apparent authority must be by the principal’s actions, not the
agent’s.” Roof Depot, Inc. v. Ohman, 638 N.W.2d 782, 787 (Minn. Ct. App. 2002)
(citations omitted).
                                             123
          b. Assetwise-Approved Loans

       In support of its estoppel and waiver defenses, PRMI cites to testimony from its

Rule 30(b)(6) witness, Dave Zitting, in which he discussed the R&Ws applicable to

Assetwise-approved loans. (See, e.g., Nesser Decl., Ex. 11 (Zitting Dep.) at 181–82.)

Zitting was one of PRMI’s co-founders in 1998, and also served as its President and CEO

until his departure in 2018. (Id. at 16–17.) He continues to serve as a general advisor on

PRMI’s governing board. (Id. at 21–22.) He testified to his understanding that PRMI’s

Assetwise-approved loans were governed by the applicable quality- and credit-related

R&Ws in the Assetwise Agreement, in lieu of the broader quality- and credit-related

R&Ws in the Guides. (Id. at 181–82; see also id. at 140–41).) However, he acknowledged

that other Guide R&Ws, unrelated to the credit and quality of the loans, applied to the

Assetwise-approved loans. (Id. at 181–82) (“If it was underwritten through AssetWise, we

were to follow AssetWise. And were there other things in the Client Guide that were

outside the credit decisioning, as you clearly pointed out? Yes. We need to follow those.

Those were common and customary business conduct reps and warrants, as you pointed

out. As it related to the quality of the mortgage transaction, all of that, our understanding,

was within AssetWise.”), but see id. at 505 (“All the guidelines, plus some, were in

AssetWise.”), 180 (“[T]he Client Guide was in AssetWise, and it was a living, breathing,

evolving thing within AssetWise.”), 118 (“[Assetwise] had all of the rules and guidelines

built into it.”). In fact, at his deposition, Zitting looked through the Client Guide and

identified at least a dozen R&Ws that were not in the Assetwise agreement, but, he

believed, remained PRMI’s responsibility because they were beyond Assetwise’s

                                             124
verification abilities. (Id. at 150–60, 169–71, 181–82.) Zitting conceded that he did not

know whether RFC and PRMI had ever entered into a written agreement providing that

Assetwise-approved loans were deemed compliant with all of the requirements of the

Guides. (Id. at 183.)

       PRMI also points to the testimony of one of its employees, Yvonne Flitton, who

stated that language in the Master Commitment documents between RFC and PRMI

requiring that “[a]ll loans must comply with the loan eligibility and all other loan

requirements contained in the Client Guide,” was simply nonsensical because, in her

opinion, PRMI believed that an approval from Assetwise on a loan was “tantamount to

compliance with any RFC requirements and criteria.” (Smallwood Decl., DX-1 (Flitton

Dep.) at 270–71.) Yet Mrs. Flitton also testified that when relying on Assetwise reports,

she would “use the Client Guide . . . as a resource.” (Id. at 34.) Even where “the

[Assetwise] conditions were quite clear . . . [if, for example] it said to verify two years of

self employment . . . [because t]here can be a variety of ways that that can be

verified . . . we would go to the Client Guide to see what was an acceptable way to verify.”

(Id.) Put another way, Mrs. Flitton agreed that she would “use the Client Guide to provide

context to conditions on the AssetWise findings report.” (Id. (emphasis added).) Indeed,

the example cited by Mrs. Flitton as to when she would look to the Client Guide is mirrored

in the first bullet point of the Assetwise Agreement—Accurate Calculation of Income and

Assets—that does not explicitly reference the Client Guide. (See Smallwood Decl., DX-3

(Assetlock Amendment) at 00020.)



                                             125
       PRMI also points to statements made by ResCap’s 30(b)(6) deponent—Renee

Bangerter—in which she noted that the seven listed items in the Assetwise Agreement

“continued to be PRMI’s responsibility.” (Id. at Ex. 4 (Bangerter Dep.) at 88.) However,

PRMI cites her testimony out of context; she also stated that the “characteristics in

Assetwise Direct . . . are just bullet points . . . . You would still have to refer back to [the

Guides to] understand what a misrep (sic) meant” and that PRMI would still be responsible

under the Guides’ R&Ws if, for example, it “knew something was on the [borrower’s]

credit report or – and it didn’t disclose it – if they knew of additional financing and [] didn’t

disclose it . . . .” (Id. at 88–89.) Ms. Bangerter further explained that the seven “bullet

points” listed in the Assetwise Agreement were merely bullet points that needed to be

defined elsewhere; citing the accurate income R&W as an example, she noted that “there’s

different ways of calculating income” and that “[j]ust [] making that statement” in the

Assetwise Agreement was insufficient because “[PRMI] could come up with a different

methodology for doing that than we did.” (Id. at 99.) Indeed, when pressed as to whether

the seven bullet points in the Assetwise Agreement were the only R&Ws applicable to

PRMI after it agreed to use Assetwise, Ms. Bangerter had this to say:

       Q:     So am I correct that it – it’s your understanding in your testimony as
              a ResCap Liquidating Trust corporate witness that the [R&W]s in the
              AssetWise Direct Criteria Agreement, as defined by RFC in fuller
              detail, were the [R&W]s that applied to loans PRMI sold to RFC that
              were approved by AssetWise []?

       A:     They could. Some of them. That was some of them.

       Q:     What do you mean “some of them”?



                                              126
      A:     There’s entire section (sic) in the guide section 2A that outlines
             [R&W]s in detail.

(Id. at 99–100 (emphasis added).) At no point did Ms. Bangerter ever state that only the

R&Ws listed in the Assetwise Agreement applied to PRMI; indeed, her testimony indicates

that the contrary is true, as she referenced Section 2A of the Client Guide. Moreover, as

this Court noted previously, Ms. Bangerter had “personal experience” with these

documents because she was the one “responsible for sending th[e] agreement” to

originators. HLC JMOL Order, 399 F. Supp. 3d at *824.

      Next, PRMI contends that the testimony of one of its managers, Kathlene Meadows,

and an RFC employee, Sharon Maki, supports its waiver and estoppel arguments. (Def.’s

Opp’n at 4, 5 n.4). Ms. Meadows stated that her understanding was that the “Client Guide

was incorporated in Assetwise and we could follow our Assetwise findings.” (Smallwood

Decl., DX-6 (Meadows Dep.) at 112.)           She also testified that she obtained that

understanding from PRMI’s “management team” but does not know how PRMI’s

management team obtained that understanding. (Id.) However, she admitted that she was

never made aware of the Client Guide’s provision that stated that any client using

Assetwise was “still bound by the [R&W]’s as set forth in th[e] Client Guide.” (Id. at 115–

16 (referencing Section A401(B) of the Client Guide).) In the same vein, PRMI notes that

an RFC employee, Sharon Maki, testified that “for Assetwise-approved loans, the

Assetwise Findings Report would be the basis for the [loan’s] underwrite, not a full

underwrite to the Client Guide” because it was a “different way to get to the same spot.”

(Id., DX-7 (Maki Dep.) at 237–39.) However, Ms. Maki’s testimony appears to refer only


                                           127
to underwriting a loan, and she qualified her statement, testifying that “regardless of

whether or not a particular client used Assetwise, it was still bound by the [R&W]s of the

Client Guide.” (Id. at 239–40.)

       Finally, PRMI points to the testimony of its expert Kori Keith, a loan specialist who

opined that PRMI “would never have [used Assetwise] if they felt like they were held to

all the criteria within the RFC Client Guide” and that “logically speaking, that cannot be

the case and it doesn’t match my experience.” (Id., DX-14 (Keith Dep.) at 226–27.)

However, when asked whether one would have to “review the client guide to interpret the

seven bullet points listed under ‘[R&Ws]’,” she stated “[t]hat, I do have to assume because

it doesn’t explicitly say that. I think it would be a better document if it did say that. I did

ponder why only the appraisal requirements referred back to the []RFC Client Guide and

really couldn’t determine any reason why just [the appraisal requirements specifically

referencing the Client Guide] was specifically going back.” (Id. at 189–90.) Indeed, when

asked whether the “Title Requirements” bullet point—which does not explicitly reference

the Client Guide—required reference to the Guide for clarity, she stated “[t]hat would be

my assumption based on my working knowledge of – you know, in the industry. Although,

like I said, it doesn’t say that here.” (Id. at 190.) Similarly, when asked whether the “Non-

Arm’s Length Transactions” bullet point—also devoid of any reference to the Client

Guide—required reference to the Guide for clarity, she stated, “[y]ou wouldn’t have to

look at that to know what an arm’s length transaction is, but you would have to look at it




                                             128
to know what to do with them.” (Id. at 190–91.) 36 Put succinctly, Ms. Keith admits that

her own industry experience would lead her to assume that even the Assetwise Agreement

bullet points that do not explicitly reference the Client Guide constitute a reference to, and

would require review of, the Client Guide itself for the bullet points to make sense.

         As to documentary evidence, PRMI has produced no written waiver between PRMI

and RFC, as the Guides require. (See Pl.’s App’x 1 (Spreadsheet Comparing Client &

AlterNet Guide Provisions) § A200; Nesser Decl., Ex. 3 (AlterNet Guide) § 250; Id., Ex. 4

(Client Guide, Version 1-03-G01) § A200.) And while PRMI is correct that nonwaiver

clauses in contracts can be waived by conduct, see Pollard, 698 N.W.2d at 454, even where

the purported conduct would only waive the underlying at-issue provision of the contract,

see Slidell, Inc. v. Millennium Inorganic Chemicals, Inc., 460 F.3d 1047, 1054–55 (8th Cir

2006) (interpreting Minnesota law), PRMI conflates RFC’s acceptance of loans

underwritten to different underwriting criteria—which RFC appears to have provided in a

few instances, (see Smallwood Decl., DX-15 (Dec. 28, 2001 Master Commitment Letter);

id., DX-16 (July 7, 2003 Master Commitment Letter); DX-22 (Sept. 18, 2006 Master

Commitment and Variance Letter))—with RFC written approvals for variations in the

Client Guide’s R&Ws, of which PRMI cites no examples and the Court finds none. Indeed,

PRMI’s own cited evidence—an Assetwise Informational Brochure—clearly states that

Assetwise “automates the underwriting process,” and is “an underwriting tool” designed

to quickly analyze a loan and determine whether it complies with “[]RFC’s underwriting


36
         Ms. Keith was not asked about other bullet points that do not reference the Client
Guide.
                                             129
parameters[.]” (Id., DX-43 (Assetwise Informational Brochure) at RC23253255 (emphasis

added).) And a cursory review of any variances from its Client Guide underwriting criteria

(see id., DX-15, DX-16, DX-22) demonstrates that RFC’s approval expressly contemplated

continued application of the Guides, and only permitted variances to the extent the

document was inconsistent with Guide parameters, (id., Exs. 15 (Dec. 28, 2001 Master

Commitment Letter) at 086801 (noting that the commitment to purchase the loans at issue

in the document was “in accordance with the provisions of this Master Commitment and

subject to the terms and conditions set forth in the . . . Client Guide” and that the Master

Commitment only controlled where it conflicted with the Client Guide’s provisions); 16

(July 7, 2003 Master Commitment Letter) at 0230836 (same language regarding Client

Guide applicability); 22 (Sept. 18, 2006 Master Commitment and Variance Letter) at

04567458 (same language regarding Client Guide applicability).) Each of those documents

varies only in their underwriting requirements; they say nothing about a variation in R&Ws

contained in the Guides.

       As to the use of Assetwise to support an estoppel defense, PRMI refers to much of

the same evidence, discussed above. In the Court’s HLC JMOL Order, it noted that the

only witness to provide any substantive testimony on the issue at the HLC trial was Renee

Bangerter. 399 F. Supp. 3d at 824. Bangerter testified that the Assetwise Agreement did

not supersede the Client Guide. Id. She stated that the seven-point R&Ws listed in the

Assetwise Agreement were not meant to replace the 20 to 30 pages of R&Ws in the Guides,

but were merely additional requirements. Id. She could not recall ever telling anyone at

HLC that the Assetwise Agreement modified the Client Guide, or that she even possessed

                                            130
the authority to do so. Id. Mr. Zitting, a person of authority at PRMI, has testified to his

understanding that the quality- and credit-related R&Ws of the Guides were essentially

superseded by the “streamlined” R&Ws of the Assetwise Agreement. (Nesser Decl., Ex.

11 (Zitting Dep.) at 181–82; see also id. at 140–41).) However, it is unclear whether there

is admissible evidence that an agent of RFC stated that the provisions and remedies of the

Guides were inapplicable to Assetwise-approved loans. At best, Zitting testified that

RFC’s unnamed staff in sales and training told PRMI to “follow” Assetwise. (Id. at 214–

16.) While PRMI refers to RFC’s form letter that accompanied the Assetwise Agreement,

(see Smallwood Decl., DX-3 (Letter forwarding Assetwise Agmt.) at 00009), the letter

discusses underwriting guideline variances and does not address the Guides’ provisions or

remedies. Similarly, “approval certificates” that PRMI cites do not address departures

from the Guides’ provisions or remedies, and again, appear to address only underwriting

guideline variances. (See Pl.’s Opp’n at 20.)

       Moreover, PRMI must identify the loans to which its Assetwise-based waiver and

estoppel defenses apply. (HLC 10/1/2018 Order at 7.)            Embedded within another

memorandum, PRMI identifies one loan. In its opposition memorandum, it cites a footnote

in its Daubert opposition memorandum, purportedly containing “an example” of a specific

loan subject to its estoppel defense. (Def.’s Opp’n at 21 (citing Def.’s Daubert Opp’n at

21 n.13).) 37 The loan referenced in the footnote is Loan 10381337. (Def.’s Daubert Opp’n

at 21 n.12.) Loan 10381337 bears an Assetwise evaluation date of December 22, 2005.


37
        Even so, PRMI cites to footnote 13, when the loan in question appears to be
identified in footnote 12. (Def.’s Daubert Opp’n at 21.)
                                            131
(Smallwood Decl., DX-J (Excerpt from Loan File, No. 10381337).) As such, it was subject

to the Client Guide’s Assetwise-specific language, in place since 2003, that “[a]pproved

[Assetwise] Clients are still bound by the [R&Ws] as detailed in this Guide,” and the “use

of Assetwise does not relieve [PRMI] of Loan eligibility and underwriting requirements

set forth in this Guide.” (Nesser Decl., Ex. 4 (Client Guide, Version 1-03-G01).)

      In general, the Court finds ResCap’s evidence persuasive on the question of whether

the Guides applied to all Assetwise-approved loans, and is skeptical that PRMI has

sufficient factual evidence concerning specifically-identified Assetwise-approved At-Issue

Loans that support its waiver and estoppel defenses. 38 Nonetheless, it will permit PRMI to

offer evidence concerning specifically-identified Assetwise-approved loans on this basis.




38
       Indeed, the evidence cited by PRMI in its opposition brief suggests that the Guides’
provisions related to R&Ws and remedies remained in full effect even where the
purportedly differing underwriting criteria was accepted by RFC. (See Smallwood Decl.,
DX-2 (Richardson Dep.) at 22 (noting Assetwise’s use was encouraged by RFC), 30
(noting Assetwise automates the “credit underwriting portion”); DX-3 (Jan. 10, 2001 Letter
from Richardson to Flitton) at Bates 0009 (noting that Assetwise provides a “full credit
underwrite”); DX-7 (Maki Dep.) at 120 (noting RFC had great confidence in the Assetwise
system), 131 (noting that Assetwise was an “automated underwriting system” that often
went “over and above” what is usually required for underwriting (emphasis added)); DX-
15 (Dec. 28, 2001 Master Commitment Letter) at 086801 (noting that the commitment to
purchase the loans at issue in the document was “in accordance with the provisions of this
Master Commitment and subject to the terms and conditions set forth in the . . . Client
Guide” and that the Master Commitment only controlled where it conflicted with the Client
Guide’s provisions); DX-16 (July 7, 2003 Master Commitment Letter) at 0230836 (same
language regarding Client Guide applicability); DX-22 (Sept. 18, 2006 Master
Commitment and Variance Letter) at 04567458 (same language regarding Client Guide
applicability).)

                                           132
       Accordingly, Plaintiff’s motion is denied as to the application of the Guides to the

Assetwise-approved Loans, and as to the dismissal of Defendant’s waiver and estoppel

defenses based on Assetwise.

          c. Countrywide-Approved Loans

       ResCap also seeks a ruling on summary judgment that the Guides apply to a single

sample loan pool originated to Countrywide’s underwriting criteria, and that PRMI’s

waiver and estoppel defenses based on this loan fail. (Pl.’s Mem. at 9.)

       In August 2005, RFC sought to capture PRMI’s business that was instead going to

Countrywide. (Smallwood Decl.,DX-24 (RFC email chain).) In October 2005, PRMI

offered RFC the opportunity to bid on a $7 million loan pool “underwritten to

Countrywide’s guidelines.” (Id., DX-25 (Crawford Email to Zaloumis).) RFC won the

bid. (See id., DX-27 (Overgard Email to Gehrke).) On summary judgment, ResCap argues

that there is no evidence showing that when RFC agreed to purchase a Countrywide-

underwritten loan, “it was thereby agreeing to displace the Client Contract and incorporated

Guides altogether.” (Pl.’s Mem. at 9–10.)

       In October 2005, when RFC purchased the Countrywide loan, Section A200 of the

Client Guide was in force, stating that the Client Guide’s R&Ws survived the Funding Date

and were not affected by any investigation or review made by RFC, except when expressly

waived in writing by RFC. (See Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet

Guide Provisions) § A200.) PRMI has identified no such writing in which RFC expressly

waived the Client Guide’s R&Ws.



                                            133
        PRMI’s 30(b)(6) witness, Zitting, could not recall a conversation in which anyone

at RFC told him that RFC’s purchase of the Countrywide-underwritten loans included

Countrywide’s R&Ws, to the exclusion of the Guides’ R&Ws. In the HLC case, the Court

denied JMOL to ResCap on a similar issue where HLC’s witness recalled particular

discussions with RFC concerning their purchase of bulk loans to the Countrywide “guide,”

and that when HLC sold loans to RFC based on bid tapes, HLC “was relying on RFC’s

agreement to purchase the loans based upon the disclosed characteristics.” (HLC Trial Tr.

[Doc. No. 4724] at 3102); see also HLC JMOL Order, 399 F. Supp. 3d at 823. Here, Zitting

testified to his understanding that when RFC purchased loans that had been underwritten

to Countrywide’s requirements, it was also accepting Countrywide’s R&Ws. (Nesser

Decl., Ex. 11 (Zitting Dep.) at 350–53.) While Zitting could not recall if RFC ever stated

as much to PRMI, he testified, “By taking them, they did. They had to have. There’s no

other—it’s just common sense. There’s no possible way they could have not.” (Id. at 353,

see also id. at 360.)

       Although PRMI’s evidence is thin, as with the Assetwise loans, the Court will

permit PRMI to offer evidence in support of its waiver and estoppel defenses with respect

to the R&Ws applicable to the Countrywide loan. 39 Accordingly, Plaintiff’s motion is

denied as to the application of the Guides to the Countrywide loan, and with respect to

PRMI’s waiver and estoppel defenses based on that loan.




39
       It is unclear whether PRMI asserts both waiver and estoppel defenses with respect
to the Countrywide loan, or merely waiver. (See Def.’s Opp’n at 19.)
                                           134
       6. PRMI’s Mitigation Defense

       Finally, ResCap moves for summary judgment that PRMI’s mitigation defense—

that RFC, “in its role as servicer, failed to mitigate losses on the loans . . . for which it seeks

indemnity”—fails as a matter of law. (Pl.’s Mem. at 8.) In support, ResCap points to this

Court’s prior discussion in First Mortgage (which cited the Common SJ Order), where the

Court explicitly stated that the Bankruptcy settlement “specifically allocated as between

servicing and other claims.” First Mortg., 2018 WL 6727065, at *12 (citing Common SJ

Order, 332 F. Supp. 3d at 1126, 1202). Moreover, ResCap cites to this Court’s minute

order in the First Mortgage case in which it precluded First Mortgage from bringing a

substantively identical mitigation defense. (See Minute Entry Order, Residential Funding

Co., LLC v. First Mortg. Corp., 13-cv-3490 [Doc. No. 225]; see also Jan. 31, 2019 Hr’g

Tr., First Mortg., 13-cv-3490 [Doc. No. 298], at 71 (“There is simply no competent factual

evidence to support [a mitigation] defense even if it were legally permitted”).)

       PRMI contends there is a fact issue with respect to mitigation. As to the Trust

Settlements, and Dr. Snow’s 1% ($73 million) allocation of trust servicing claims, it asserts

that number is far too low because (1) Dr. Snow improperly weighted the value of servicing

claims; and (2) Mr. Hawthorne’s testimony that servicing claims held a de minimis value

during the settlement ignores the maximum possible damages exposure RFC faced from

such claims. (Def.’s Opp’n at 41–42.) As to the Monoline Settlements, PRMI contends

that (1) Dr. Snow’s 0% allocation relies on the wrong information; (2) ignores the

aggressive manner in which the Monolines pursued RFC; (3) ignores that other Monolines

received servicing cure claim settlements in various amounts; and (4) ignores that MBIA

                                               135
in particular actually litigated servicing claims against RFC and asserted $76 million in

damages. (Id. at 43–44.) It also argues that “the bankruptcy court did not perform” any

“allocation for the MBIA and FGIC Settlements[.]” (Id. at 44 n.25.)

       The Court agrees with ResCap, grants its motion, and precludes PRMI from

presenting a mitigation defense at trial. The only competent evidence before the Court

with respect to servicing claims is Mr. Hawthorne’s still-uncontroverted opinion that

servicing claims brought by the Trust and Monoline Insurers against RFC were “not a

significant driver of the overall settlement amounts for” either the Trust or Monoline

Settlements because such claims were entitled to “little, if any, weight” given their

questionable viability at the time of settlement. (Alden Decl., Ex. T (Hawthorne Rpt.) at

¶ 257; see also id. at ¶ 271 (finding Dr. Snow’s 0% Monoline servicing claim allocation

reasonable).) PRMI’s only expert on the subject, Mr. Burnaman, expressly disqualified

himself from opining on this issue. 40 As such, PRMI offers no evidence in support of their

mitigation defense. 41   Accordingly, the Court grants ResCap’s motion for summary

judgment on this issue, and bars PRMI from presenting a mitigation defense at trial.




40
       In the HLC trial, Burnaman noted he could not opine on the legal viability of the
servicing claims asserted by the Monolines against RFC, and has since confirmed he would
not change that testimony. See HLC JMOL Order, 399 F. Supp. 3d at 820; (Smallwood
Decl., DX-48 (Burnaman Dep.) at 16–18).)
41
        As noted elsewhere in this order, PRMI’s arguments regarding the reasonableness
of the bankruptcy settlement (see supra at § III(D)(1)) and RFC’s minimal value allocation
to servicing claims (see infra at § III(G)(2)) have been rejected.
                                           136
     G. Damages

       The parties have advanced various arguments surrounding the appropriate measure

of damages in this case. Each is addressed in turn. 42

       1. Use of Statistical Sampling

       ResCap moves for summary judgment that it may use statistical sampling as a

method of proof for its claims. (Pl.’s Mem. at 7.) In support, ResCap cites this Court’s

Common SJ Order, in which the Court granted a motion for summary judgment by

ResCap—and denied consolidated defendants’ motion to the contrary—holding that the

use of statistical sampling as a form of proof was appropriate. 332 F. Supp. 3d at 1151.

The Court noted that “[a]s a general matter, statistical sampling is a commonly used and

accepted means of assembling and analyzing data, particularly in complex litigation,” and

that both the United States Supreme Court and the Eighth Circuit had approved the use of

sampling methodologies as a means of establishing breach and causation in various cases.

Id. at 1146 (citing Tyson Foods, Inc. v. Bouaphakeo, ___ U.S. ___, 136 S. Ct. 1036, 1046

(2016) (“A representative or statistical sample, like all evidence, is a means to establish or

defend against liability[.]”); Marvin Lumber & Cedar Co. v. PPG Indus., Inc., 401 F.3d


42
        PRMI moves for partial summary judgment precluding ResCap from seeking
damages for “attorney’s fees incurred by RFC in bankruptcy and pre-bankruptcy
litigation.” (Def.’s Mem. at 33; see also Compl. ¶ 83.) ResCap does not contest the
dismissal of such incurred fees. (Pl.’s Opp’n at 29–30.) In light of this conclusion, PRMI’s
motion is denied as moot.

        However, ResCap’s claim for (i) other fees and interest, including the fees and
interest incurred in pursuing recovery from PRMI, is not dismissed by this Court’s ruling;
and (ii) indemnification for a portion of the RMBS Trusts’ recovery that went to counsel
for the Institutional Investors in RFC’s bankruptcy is discussed infra § III(G)(3)(b)(3)(b).
                                             137
901, 916 (8th Cir. 2005) (approving use of sampling methodology for breach and causation

in breach of contract litigation)).

       In the order, the Court disagreed with the consolidated defendants’ assertion of a

“clear trend” moving away from statistical sampling in RMBS cases, noting that “the

question of whether sampling is permitted frequently turns on the scope of remedies

available under the parties’ governing agreement.” Id. at 1146–47 (collecting cases).

Numerous cases involving a large number of mortgage loans have used statistical sampling

as a method of proof, the Court noted, with the distinction between when it is permitted

and when it is not usually turning on whether the governing agreement “includes a sole

remedy provision.” Id. at 1148–49 (collecting cases). Here, the Client Guide’s language

(1) did not require RFC to provide notice to an originator of litigation potentially

implicating the originator’s indemnity obligations; (2) did not require RFC to demand

repurchase where a breach of the originator’s R&Ws has occurred; and (3) “perhaps most

importantly . . . does not limit [RFC’s] remedies to a single type.” Id. at 1149. Indeed, the

Client Guide permits RFC—and by extension, ResCap—to exercise any remedy outlined

in the Guide or as allowed by law or in equity. Id. (citing Client Guide § A209)). Indeed,

the language also provided that RFC’s exercise of one or more remedies did not place any

limits or otherwise prevent RFC from exercising any other remedies or rights it may have

at law or in equity either. Id.

       The Client Guide’s use of the occasional singular noun when discussing loans—

language like “[e]ach of the loans,” discussing information “related to each loan,” or

ensuring “that each loan is in compliance”—also does not undermine the appropriateness

                                            138
of statistical sampling. Id. at 1149 (quoting Client Guide § A202)). Indeed, the Court

previously noted that the “each loan” language—or any language in the Client Guide for

that matter—“does not state that [RFC] must prove breaches loan by loan,” but rather only

requires that originators “make their representations loan by loan.” Id. (citing Deutsche

Bank Nat’l Tr. Co., 289 F. Supp. 3d at 506 (rejecting singular noun language argument

where the governing agreement did not require plaintiff to identify and offer proof as to

each loan at issue)). And in any event, the Court noted, “[t]he use of sampling evidence

here is particularly important for another reason,” namely, that “[e]stablishing liability and

damages in this case without the use of sampling would be unmanageable.” Id. at 1150.

       Ultimately, the Court held that the use of statistical sampling was appropriate,

noting that “statistical sampling is not guesswork . . . [nor] a shot in the dark.” Id. at 1151

(citation omitted) (internal quotation marks omitted). Rather, it is a “well-established and

scientifically sound method of inferring (to varying degrees of certainty) how many

individual loans in the pool contain material breaches.” Id. (citation omitted) (internal

quotation marks omitted) (emphasis in original).

       PRMI opposes ResCap’s motion on this issue but in support of its position only

incorporates prior briefing—rejected in the Common SJ Order—on the subject. (See Def.’s

Opp’n at 49.) Accordingly, PRMI’s arguments on this issue have been addressed in the

Court’s prior Common SJ Order, and the Court affirms its prior decision granting ResCap

the right to use sampling as a method of proof. Indeed, the same provisions of the Client

Guide discussed in the Common SJ Order—Sections A202 and A212—are present in

materially identical provisions of the AlterNet Guide and succeeding versions of the Client

                                             139
Guide that have bound RFC and PRMI since 1997. (See Nesser Decl., Ex. 3 (AlterNet

Guide) §§ 251-1(A), (B), (E), (F) (predecessor section to § A202); 274 (predecessor

section to A212); see also Pl.’s App’x 1 (Spreadsheet Comparing Client & AlterNet Guide

Provisions) §§ A202 & A212.) Therefore, ResCap’s motion for summary judgment as to

its right to use statistical sampling as a method of proof is granted.

       2. Value Attributable to Servicing Claims

       ResCap moves for summary judgment that Plaintiff’s allocation of servicing claims

of (1) $73 million for the RMBS Trust Settlement and (2) no amount for the Monoline

Settlements was reasonable. (Pl.’s Mem. at 3.) The Court has so previously ruled. See

HLC JMOL Order, 399 F. Supp. 3d at 819–21; HLC MIL Order, 2018 WL 4863597, at *2.

Plaintiff’s servicing claim allocation relies primarily on Mr. Hawthorne’s unrebutted

opinions on this issue, including his opinion that it is reasonable to allocate “no amount to

servicing claims for the Monoline Settlements[.]” (Alden Decl., Ex. T (Hawthorne Rpt.)

at ¶¶ 255–71.) PRMI offers no new argument or evidence that would cause the Court to

change its prior rulings on this issue. Therefore, ResCap’s motion is granted on this issue.

       3. Allocated Breaching Loss Methodology

          a. General Methodology

       ResCap moves for summary judgment that its methodology for allocating breaching

losses—the “allocated breaching loss approach”—is a reasonably certain, non-speculative

methodology for assessing and allocating damages. (Pl.’s Mem. at 6.) In support of its

position, ResCap cites to this Court’s Common SJ Order, in which the Court held that

ResCap’s “Allocated Breaching Loss Approach offers a reasonably certain basis for

                                             140
assessing and allocating damages that is not ‘speculative, remote, or conjectural.’ ” 332 F.

Supp. 3d at 1203 (citation omitted). 43 ResCap asserts that because it has not changed its

methodology in any relevant way here, the Court should reaffirm and adopt its prior ruling

here. (Pl.’s Mem. at 6.)

       The Allocated Breaching Loss Approach “measures damages in relation to the

liabilities RFC incurred in the Settlements rather than the economic harm caused by

breaching mortgages.” Common SJ Order, 332 F. Supp. 3d at 1198. To do so, RFC

“attempts to divide and allocate RFC’s bankruptcy liabilities associated with the Trust

Claims and Monoline Claims among the loans that [PRMI] and non-defendants sold to

RFC.” Id. RFC then “introduces a ‘Settlement Factor’ to reflect the discount from the

bankruptcy settlement relative to the overall value of claims by investors and insurers.” Id.

Finally, RFC “multiples the Settlement Factor by the [PRMI’s] Trust Breaching Losses to

determine the Defendant’s share of the allowed claims in favor of investors” and “repeats

[the] process for the Monoline Breaching Losses to determine the Defendant’s share of the

allowed claims in favor of each insurer.” Id. The resulting number “is a Defendant’s

purported measure of damages.”         Id. at 1198–99.     The Court determined that this



43
       ResCap also cites to two other decisions. First, it cites to this Court’s prior decision
in First Mortgage, which upheld the Common SJ Order’s determination on this issue. See
2018 WL 6727065, at *8 (noting that First Mortgage failed to present any expert opinion
or other evidence challenging the validity of the Allocated Breaching Loss Approach
model). Second, it cites to Judge Magnuson’s decision in UAMC, which upheld this
Court’s Common SJ Order determination on this issue. See UAMC, 2018 WL 4955237, at
*4 (noting the Allocated Breaching Loss Approach “complies with Minnesota’s
requirement that a plaintiff prove damages to a reasonable certainty that need not be
mathematically precise”).
                                             141
methodology—and not two other methodologies proposed by ResCap, see id. at 1192–98

(rejecting   “Breaching   Loss   Approach”),     1204–05     (rejecting   “Allocated   Loss

Approach”)—used “concrete and verifiable” numbers resulting in a “reliable, non-

speculative basis for calculating damages[.]” Id. at 1204.

       PRMI has moved for summary judgment on this issue as well, arguing that

ResCap’s Allocated Breaching Loss Method is speculative and therefore barred as a matter

of law. (Def.’s Mem. at 8.) PRMI advances several arguments—some of which the Court

has previously addressed—in support of its motion. Specifically, PRMI asserts that: (1)

ResCap’s Allocated Breaching Loss Method fails because it starts from the wrong

settlement amount; (2) ResCap’s allocation fails to account for critical differences in the

relative strength of claims and defenses across trusts, and purportedly bases this argument

on testimony specific to PRMI; and (3) ResCap fails to value certain non-indemnifiable

claims, including ones not addressed in the First Wave. (Id.)

       PRMI’s only challenge to the methodology itself—compared to, say, other damages

models—is based on the fact that the Court’s ruling on the Allocated Breaching Loss

Approach was a denial of the consolidated defendants’ motion for summary judgment, and

not an affirmative grant of summary judgment to the contrary. (Def.’s Opp’n at 35–36.)

Beyond that, PRMI’s arguments focus on ResCap’s application of the damages allocation

methodology to this case. (See Def.’s Mem. at 8–22.) While it is true that “[a] denial of

summary judgment is not a grant of summary judgment on that issue for the other side,”

see Ricci v. Urso, 974 F.2d 5, 6 (1st Cir. 1992), the Court finds that its holding and

reasoning from its Common SJ Order essentially accomplished the same thing: the basis

                                           142
for denying the consolidated defendants’ motion was that the Allocated Breaching Loss

Approach met the reasonableness/non-speculative threshold required under the law.

Common SJ Order, 332 F. Supp. 3d at 1203–04. Accordingly, the Court now grants

summary judgment and holds that the Allocated Breaching Loss Approach is a reasonably

certain, non-speculative methodology for assessing and allocating damages in this case.

          b. Application of the Allocated Breaching Loss Methodology

       Plaintiff seeks a ruling on summary judgment that the RMBS Trust Settlement

allowed a single, unallocated claim. (Pl.’s Mem. at 16–18.) It argues that Judge Glenn

allowed the RMBS Trust claims resulting from the settlement of all RMBS Trust claims in

the aggregate amount of $7.091 billion, and not for separate settlement allocations between

the Original Settling Trusts and the Additional Settling Trusts. (Id.) Plaintiff points to the

Chapter 11 Plan and Judge Glenn’s Confirmation Order and Findings of Fact, all of which

refer to and/or allow the aggregate RMBS Trust Settlement. (Id.)

       Defendant moves for summary judgment on Plaintiff’s allocation methodology

more broadly, on this issue and two others. It asserts that ResCap’s methodology fails

under UnitedHealth because it: (1) fails to account for separate settlement amounts with

respect to the Original Settling Trusts and the Additional Settling Trusts; (2) ignores the

relative strength of claims and defenses; and (3) fails to value non-indemnifiable claims.

(Def.’s Mem. at 8–23.)

       As this Court has previously noted, UnitedHealth stands for the proposition that an

“insured . . . must present a non-speculative basis to allocate a settlement between covered

and non-covered claims,” but “need not prove allocation with precision.” 870 F.3d at 863;

                                             143
see also RSUI Indemn. Co. v. New Horizons Kids Quest, Inc., 933 F.3d 960, 966 (8th Cir.

2019) (directing the district court, on remand, “to allocate ‘as best it can [an] unallocated

jury award between covered and uncovered claims,” without indicating which party bears

burden of allocation).

              (1) Additional Settling Trusts/Single, Unallocated Claim

       PRMI contends that ResCap’s entire damages allocation is impermissibly

speculative because its methodology fails “the most basic requirement for allocation by not

starting from the correct settlement amounts.” 44 (Def.’s Mem. at 8.) It asserts that ResCap

ignores the fact that in Bankruptcy Court, the parties agreed to “radically different”

settlement amounts as between the Original Settling Trusts and the Additional Settling

Trusts. (Id. at 8–10.) Defendant asserts that Plaintiff’s damages expert, Dr. Snow, starts

with the “wrong” total amount of allowed claims by allocating to RFC debtors the

aggregate settlement amount. (Smallwood Decl., Ex. 19 (Snow Dep.) at 19, 26–27.) Then,

after deducting amounts for servicing and NDS trusts, he allocates the remainder ($6.749

billion) based on each originator’s share of total breaching losses across all of the Trusts

that participated in the Global Settlement. (Id.) PRMI argues that Snow’s methodology

fails to account for whether PRMI-attributable breaching losses were in RFC Trusts among

the Original Settling Trusts, or the Additional Settling Trusts, for which the non-

aggregated, component settlement was significantly less. (Def.’s Mem. at 10–11.) PRMI


44
      In support of its position, PRMI offers the Supplemental Report of its expert, Dr.
McCrary. (See Alden Decl., Ex. S (Suppl. McCrary Rpt.).) The Court will address his
supplemental opinion in further detail in the forthcoming order on the parties’ Daubert
motions.
                                            144
maintains that the losses on its at-issue loans were predominantly associated with the

Additional Settling Trusts. (Id. (citing Smallwood Decl., Ex. 19 (Snow Dep.) at 31–32.)

Furthermore, PRMI argues that even if the Court denies its summary judgment motion on

this issue, the Court should deny Plaintiff’s cross motion because of the existence of triable

issues of fact. (Def.’s Opp’n at 36.)

       Plaintiff, however, asserts that nothing in the Chapter 11 Plan, Confirmation Order,

or Findings of Fact allocates $250 million to the Additional Settling Trusts. (Pl.’s Mem.

at 17; Pl.’s Opp’n at 2.) Thus, it argues that the Allocated Breaching Loss Approach,

offered by Dr. Snow, begins with the correct RMBS Trust Settlement Amount: the

aggregate amount that Judge Glenn approved and allowed. (Pl.’s Opp’n at 2.)

       As explained below, the Court finds, as a matter of law, that the RMBS Settlement

allowed a single unallocated claim, and that Plaintiff’s damages methodology is not

impermissibly speculative as a result of calculating damages based on that single,

unallocated claim.

       A general overview of Chapter 11 proceedings and precepts provides important

context for the analysis of this issue. Bankruptcy judges are authorized to “hear and

determine all cases arising under title 11 [the Bankruptcy Code] and all core proceedings

arising under title 11, or arising in a case under title 11[.]” 28 U.S.C. § 157. Among other

things, a “core proceeding” includes the “allowance or disallowance of claims against the

estate . . . and estimation of claims or interests for the purposes of confirming a plan under

chapter 11[.]” Id. § 157(b)(2)(B). Under Section 101(5)(A) of the Bankruptcy Code, a

“claim” is defined as a “right to payment,” 11 U.S.C. § 101(5)(A), and Section 502

                                             145
provides for the allowance and disallowance of claims. While filed claims are generally

deemed allowed, when a party in interest objects, “the court, after notice and a hearing,

shall determine the amount of such claim . . . , and shall allow such claim in such amount.”

11 U.S.C. § 502(a)–(b).

       Section 1123 of the Bankruptcy Code proscribes the mandatory and discretionary

provisions of a Chapter 11 reorganization plan. 11 U.S.C. § 1123. Among the mandatory

provisions, a Chapter 11 plan must designate classes of claims for treatment under the

debtors’ reorganization plan. Id. § 1123(a)(1). Among the discretionary provisions, a

Chapter 11 plan may provide for a settlement of any claim or interest belonging to the

debtor. Id. § 1123(b)(3)(A).

       With respect to bankruptcy settlements, “a settlement or compromise made in

bankruptcy is not enforceable in advance of bankruptcy court approval.” Am. Prairie

Constr. Co. v. Hoich, 594 F.3d 1015, 1024 (8th Cir. 2010) (citations omitted); see also Fed.

R. Bankr. P. 9019(a) (“Upon motion by the trustee and after notice and hearing, the court

may approve a compromise or settlement.”). When a Chapter 11 plan is confirmed by the

Bankruptcy Court, “the provisions of a confirmed plan bind the debtor . . . and any

creditor[.]” 11 U.S.C. § 1141(a); In re Dial Bus. Forms, Inc., 283 B.R. 537, 539 (B.A.P.

8th Cir. 2002) (“Confirmation of a plan ‘acts like a contract.’”).

       Because ResCap seeks indemnity from PRMI for a portion of the Allowed Claims,

the Court consults the December 11, 2013 Confirmation Order and Findings of Fact to

identify the RMBS Trust claims that Judge Glenn allowed. In his Findings of Fact, Judge

Glenn stated, “In the context of the Plan Mediation, the RMBS Trustees contemplated that

                                            146
the resolution of the RMBS Trust Claims should include the RMBS Representation and

Warranty Claims of all RMBS Trusts for which the Trustees acted, and not just the RMBS

Representation and Warranty Claims of the Original Settling RMBS Trusts.” (Nesser

Decl., Ex. 27 (Bankr. Findings of Fact) ¶ 117) (emphasis added). Judge Glenn also

observed that the RMBS Trusts’ servicing claims against RFC were “wrapped into the

RMBS Settlement.” (Id. ¶ 119.)

       In the Confirmation Order, Judge Glenn approved the Chapter 11 Plan and allowed

the claims set forth in the Plan, stating, “Pursuant to [S]ection 502 of the Bankruptcy Code,

the RMBS Trusts shall have Allowed Claims against the Debtor Groups in the amounts

and allocations set forth in Article IV.C.2 of the [Chapter 11] Plan.” (Nesser Decl., Ex. 26

(Bankr. Confirm. Order) at 35, ¶ 9.)

       Turning to the Chapter 11 Plan, it states that upon the Bankruptcy Court’s entry of

a confirmation order, the confirmation order “shall constitute approval of the RMBS

Settlement, on the terms set forth herein.” (Id., Ex. 25 (Second Am. Ch. 11 Plan) § IV.C.2

at 58.) It further states that “[t]he Original RMBS Settlement Agreements are hereby

expanded to include all RMBS Trusts holding RMBS Trust Claims and are otherwise

modified as set forth herein.” (Id. at 59.) As to the amount of the settlement to the RMBS

Trusts, Article IV.C.2 of the Chapter 11 Plan—the provision that the Confirmation Order

expressly references—states that “[e]ntry of the Confirmation Order shall constitute

approval of the Allowed amount of the RMBS Trust Claims . . . in the aggregate amount[]

of . . . $7,091.2 million against the RFC Debtors[.]” (Id.) The Chapter 11 Plan clearly

defines “RMBS Trust Claims” as “all claims . . . of the RMBS Trusts,” and “RMBS Trusts”

                                            147
as “all residential mortgage backed securitization trusts, net interest margin trusts and

similar residential mortgage backed trusts for which the Debtors serve as sponsor,

depositor, servicer, master servicer or in similar capacities, or as Loan Group in such

RMBS Trust, as applicable.” (Id. at 30) (emphasis added). The Chapter 11 Plan does not

refer to two separately allocated RMBS Trust settlements between the Original Settling

Trusts and the Additional Settling Trusts.

        As noted, a confirmed Chapter 11 plan functions like a contract, to which general

rules of contract interpretation apply. In re Schellhorn, 280 B.R. 847, 853 (N.D. Iowa

2002). Some courts have held that a plan should be “analyzed according to the principles

of contract law of the state in which the plan was confirmed.” Id. (citing In re UNR Indus.,

Inc., 212 B.R. 295, 301 (Bankr. N.D. Ill. 1997)). Here, whether the language of the Chapter

11 Plan is analyzed under the laws of New York or Minnesota, both states apply the same

fundamental rules of contract interpretation. One such rule, applicable here, is that where

the language of a contract is clear and unambiguous, the agreement is to be enforced

according to its terms. See, e.g., Riverside S. Planning Corp. v. CRP/Extell Riverside, L.P.,

920 N.E.2d 359, 363–64 (N.Y. Ct. App. 2009); Turner, 276 N.W.2d at 63, 67. The Court

finds that the language in the Chapter 11 Plan is clear and unambiguous. The amount of

the Allowed Claim for all RMBS Trusts is $7.091 billion (Nesser Decl., Ex. 25 (Second

Am. Ch. 11 Plan) § IV.C.2 at 59.) That is the single unallocated amount that Judge Glenn

approved in the Confirmation Order. (Nesser Decl., Ex. 26 (Bankr. Confirm. Order) at 35,

¶ 9.)



                                             148
       Despite this clear, unambiguous language, PRMI maintains that a separate RMBS

Trust claim allocation of $250 million for the Additional Settling Trusts remained part of

the Chapter 11 Plan that was ultimately approved and allowed by Judge Glenn in his

Confirmation Order and Findings of Fact. In support of its position, PRMI relies on: (1)

the Supplemental Term Sheet; (2) the Findings of Fact; (3) the Recovery Analysis annexed

to the Disclosure Statement; and (4) Trustee Declarations.

                 (a) Supplemental Term Sheet

      The Supplemental Term Sheet, dated May 23, 2013, and attached as Exhibit B to

the May 13, 2013 Plan Support Agreement, contains separate allocations for the Original

Settling Trusts and the Additional Settling Trusts. (See Nesser Decl., Ex. 29 (Suppl. Term

Sheet) at 70.) But neither the Supplemental Term Sheet nor the Plan Support Agreement

are the operative documents here, although Judge Glenn approved them in June 2013. (Id.,

Ex. 30 (Order Approving PSA).) The Plan Support Agreement was an agreement that

procedurally bound the parties to support a proposed, definitive Chapter 11 plan in the

future. It did not determine the Allowed Claims. In his June 2013 Order approving the

Plan Support Agreement, Judge Glenn stressed that the Plan Support Agreement, to which

the Supplemental Term Sheet was attached, was an early and limited part of the

confirmation process,

      [I]t is important to keep in mind the limited issues the Court must decide now
      and the context in which the issues arise. The Court is asked to enter an
      interlocutory order approving an agreement between the Debtors and many
      of their key creditor constituencies that . . . have reached an agreement to
      support a reorganization plan consistent with the terms of the PSA and its
      two attached term sheets. The PSA is not a disclosure statement and it is not


                                           149
        a reorganization plan; those are important, indeed critical, steps yet to
        come[.]

(Id. at 2.)

        Judge Glenn was careful to note that his approval of the Plan Support Agreement

did not mean that a plan embodying its terms would ultimately be confirmed, (id. at 3, 13),

making clear that “[a]pproval of the PSA does not bind the objecting parties or the Court

from challenging (in the case of the objectors) or rejecting (in the case of the Court) a plan

substantially on the terms set forth in the PSA.” (Id. at 3) (emphasis in original); see also

Nesser Decl., Ex. 31 (PSA Hr’g Tr.) at 53) (Judge Glenn stating that his upcoming ruling

on the Plan Support Agreement would serve as an interlocutory order, and absent a

confirmed plan that embodies its terms, the PSA “disappears.”). He recognized that while

“the PSA is an important step in the process; it is far from the last step.” (Id. at 13.) Judge

Glenn further distinguished the different legal standards applicable to the Plan Support

Agreement and the forthcoming Chapter 11 Plan, stating “[t]he standards applicable to the

approval of the PSA are not the standards applicable to approval of a disclosure statement

or confirmation of a plan.” (Nesser Decl., Ex. 30 (Order Approving PSA) at 3) (emphasis

in original).

        The May 23 Supplemental Term Sheet, and the fact that the parties reached

agreement in May, did not render the Global Settlement effective in May 2013, much less

did it allow claims based on the Supplemental Term Sheet. As this Court has previously

observed, “It is a recognized principle of bankruptcy law that a bankruptcy court is required

to approve any compromise or settlement proposed in the course of a Chapter 11


                                             150
reorganization before such compromise or settlement can be deemed effective.” HLC MIL

Order, 2018 WL 4863597, at *15 (D. Minn. Oct. 8, 2018) (quoting Am. Prairie Constr.

Co., 594 F.3d at 1024); see also Ritchie Capital Mgmt., L.L.C. v. Kelley, 785 F.3d 273, 279

(8th Cir. 2015) (“Prior to the settlement agreement becoming enforceable, the bankruptcy

court needed to approve the agreement.”). Approval did not occur until Judge Glenn issued

his Findings of Fact and Confirmation Order in December 2013, allowing the claims on

the unambiguous terms that he expressly approved, as set forth in the Chapter 11 Plan.

Those terms did not include separate allocations for the Original Settling Trusts and

Additional Settling Trusts, as PRMI acknowledges. (Def.’s Mem. at 12) (“[T]he plan does

not recite the separate settlement amounts for the Original and Additional Settling

Trusts[.]”). Nor are any such allocations present in the Confirmation Order or Findings of

Fact. 45

                    (b) Judge Glenn’s Findings of Fact

           PRMI asserts that in Judge Glenn’s December 2013 Findings of Fact, he refers to

the terms of the Supplemental Term Sheet as “final,” and to the Chapter 11 Plan as being



45
       At the summary judgment hearing, PRMI argued that ResCap’s current view of
Allowed Claims, limited to those found in the Chapter 11 Plan, Confirmation Order, and
Findings of Fact, is inconsistent with a position that it took in Wave One on servicing-
related claims. (Dec. 2, 2019 Hr’g Tr.) at 82–83.) PRMI contends that in Wave One,
ResCap relied on $96 million of servicing related “RMBS Cure Claims” found in the
Supplemental Term Sheet, but not in the Chapter 11 Plan. (Id.) The Court disagrees with
PRMI’s characterization. Judge Glenn specifically allowed the $96 million servicing-
related claim in his Findings of Fact, which was issued in conjunction with the
Confirmation Order. (Nesser Decl., Ex. 27 (Bankr. Findings of Fact) ¶ 119) (“Under the
Plan, the servicing related claims are settled as “RMBS Cure Claims” and allowed in an
aggregate amount of $96 million.”) Plaintiff’s position is not inconsistent.
                                             151
consistent with the term sheets. (Def.’s Mem. at 11–12.) PRMI further contends that Judge

Glenn refers to the parties as having reached the “final terms” of a settlement “in May

[2013]” as “embodied in the Plan Support Agreement and Plan Term Sheet, each dated

May 13, 2013, and the Supplemental Term Sheet, dated May 23, 2013.” (Def.’s Mem. at

12) (citing Smallwood Ex. 14 (Bankr. Findings of Fact) ¶¶ 5, 79). Even if this were an

accurate characterization of Judge Glenn’s remarks, which it is not, procedurally, the mere

fact of settlement in May 2013 did not render the claims allowed, for the reasons stated

above. 46

       Moreover, PRMI misstates the legal effect of two separate findings from Judge

Glenn. In Paragraph 5, on which PRMI relies, Judge Glenn simply recounts the history of

the parties’ lengthy mediation process, noting that in May 2013, “[a]fter several months of

mediation negotiations, [the parties] reached a settlement embodied in the Plan Support

Agreement and Plan Term Sheet, each dated May 13, 2013, and the Supplemental Term

Sheet, dated May 23, 2013.” (Id. ¶ 5.) Contrary to PRMI’s suggestion, Judge Glenn did

not say that the parties had reached the “final terms” of the settlement on May 23. Rather,

he stated that the “final terms” were reached on May 9, 10, and 13, 2013—well before the



46
       Likewise, the fact that Plaintiff’s expert Donald Hawthorne referred to underlying
testimony from Bankruptcy CRO Krueger that the “final” terms of the Global Settlement
were “hammered out” in May 2013, (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 141),
does not advance PRMI’s position. Again, the claims that Judge Glenn allowed were those
set forth in the Chapter 11 Plan, which does not contain a separate allocation for the
Additional Settling Trusts. Plaintiff’s experts have referenced May 2013 for the starting
point of ResCap’s damages methodology because that is when the parties agreed to the
$7.091 billion in Allowed Claims that the Bankruptcy Court ultimately approved. (See Pl.’s
Reply at 17 n.9.)
                                           152
existence of the Supplemental Term Sheet.        (Id. ¶ 79.) Yet, despite this “finality,” he

observed that the negotiation process was not static. The parties continued to negotiate,

leading to “the execution and filing of the Supplemental Term Sheet (along with the Plan

Support Agreement and Plan Term Sheet) at approximately 9:00 a.m. on May 23, 2013.”

(Id. ¶ 81.) And even after May 2013, Judge Glenn observed that the parties engaged in

“further arm’s-length negotiations” prior to the filing of the Chapter 11 Plan, Disclosure

Statement, and Disclosure Statement Motion. (Id. ¶ 83.)

       PRMI also points to Paragraph 82 in the Findings of Fact in which Judge Glenn

continues his historical narrative, stating, “After those filings, the Plan Proponents, in

consultation with various parties in interest, drafted the [Chapter 11] Plan, which

implemented and was consistent with the terms of the Plan Support Agreement and Term

Sheets, as well as the related Disclosure Statement and motion seeking approval of the

Disclosure Statement and solicitation procedures.” (Id. ¶ 82.) PRMI also notes that one

of the provisions of the Plan Support Agreement called for the parties to file a Chapter 11

Plan “in accordance with” the terms of the Plan Support Agreement and term sheets, and

take no action “inconsistent with” the Plan Support Agreement. (Smallwood Decl., Ex. 48

(Order Approving PSA) at 7.) Defendant argues that for the Chapter 11 Plan to

“implement,” “embody,” and be “consistent with” the Plan Support Agreement, Term

Sheets, and Disclosure Statement, it must have included all of the terms of those earlier

documents. It contends that although the separate allocations were unstated, they remained

in place, explaining, “The bankruptcy plan simply describes the claims in a [different]

way,” leading to the same total. (Def.’s Opp’n at 38.)

                                           153
       The Court disagrees. First, for the Chapter 11 Plan to “embody,” be “consistent

with,” and “in accordance with” the Plan Support Agreement, it was not required to be

identical. It bears repeating that the operative documents here are the Chapter 11 Plan, the

Confirmation Order, and Findings of Fact. They defined and allowed the Allowed Claims

for which ResCap seeks indemnity—they did not simply describe the claims. The fact that

the Chapter 11 Plan, and subsequently, the Confirmation Order and Findings of Fact, lack

a separate allocation for the Original Settling Trusts and the Additional Settling Trusts is

legally significant. As this Court has previously observed, “Indeed, the Settlements would

not have had legally binding effect without Judge Glenn’s Findings of Fact and subsequent

approval.” HLC MIL Order, 2018 WL 4863597 at *15 (citing Am. Prairie Constr. Co.,

594 F.3d at 1024).

       Second, there were, in fact, differences between the Plan Support Agreement and

the Plan. In addition to the Plan not adopting a separate $250 million allocation to the

Additional Settling Trusts, a change occurred with respect to junior secured noteholders.

The Supplemental Term Sheet provided that junior secured noteholders would not receive

post-petition interest on their claims, but the Chapter 11 Plan was amended to adopt a junior

secured noteholder settlement, without any amendment to the Plan Support Agreement.

(Compare Nesser Decl., Ex. 29 (Suppl. Term Sheet) at 69 with Nesser Decl., Ex. 25

(Second Am. Ch. 11 Plan) at 18, § I.A.155.) Another difference between the Plan Support

Agreement and the Chapter 11 Plan concerns the distribution of proceeds for servicing-

related claims, or “RMBS Cure Claims.” The Supplemental Term sheet called for $96

million in servicing-related claims to be paid in cash as a priority distribution. (Nesser

                                            154
Decl., Ex. 29 (PSA) at 5, ¶ 7.) However, after the parties learned that a priority distribution

of cash proceeds would have adverse tax consequences to the RMBS Trusts, (RFC Bankr.,

No. 12-12020-mg, Major Decl. [Doc. No. 5677] ¶ 34), the parties utilized a weighted claim

procedure to calculate and make distributions of the proceeds, as reflected in Article

IV.C.3(c) and (d) of the Plan. (Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan) at 59–60.)

       In addition, Judge Glenn signaled that his approval of the Plan Support Agreement

did not necessarily mean that he would approve a Chapter 11 Plan even on the same terms

as the Plan Support Agreement. (Id., Ex. 30 (Order Approving PSA) at 13.) The Plan

Support Agreement also contemplated that there would be differences as to the content of

the Plan Support Agreement, the Chapter 11 Plan, and other approved Plan documents. It

provided that in the event of conflict, the “the terms and provisions of the Plan shall

control.” (Id., Ex. 29 (PSA) § 10.2.) Also, it stated that any material variations required

only the approval of the parties. (Id. § 2(c).)

       Third, the Chapter 11 Plan was generally consistent with the Plan Support

Agreement, although it was not identical in every respect. As Plaintiff has noted, the

Global Settlement resolved a myriad of complicated issues. The fact that some elements

changed between the filing of the Plan Support Agreement and the Chapter 11 Plan does

not render the Plan inconsistent or in violation of the Plan Support Agreement. The Chapter

11 Plan provided for an aggregate RMBS Trust settlement in the same total amount set

forth in the Supplemental Term Sheet to the Plan Support Agreement.

       While PRMI suggests that the actions underlying any removal of the $250 million

allocation were secretive or surreptitious, it offers no evidence to support its speculation.

                                             155
To the contrary, the Chapter 11 Plan was available for the creditors to review. Judge Glenn

himself noted that while the parties to the Plan Support Agreement agreed to support a

Chapter 11 Plan consistent with the terms of the Plan Support Agreement and

accompanying term sheets, the Plan Support Agreement gave them the right to withdraw

support for a plan under a variety of circumstances.        (Nesser Decl., Ex. 30 (Order

Approving PSA) at 13.) The consenting claimants were free to object on the grounds that

the Plan violated the Supplemental Term Sheet, if they so believed. PRMI argues that the

lack of objections means “nothing,” because the claim amounts against each debtor were

identical on the Plan Support Agreement and Chapter 11 Plan. But again, if the separate

allocation to the Additional Settling Trusts was a bedrock element, then any parties who

were concerned about its absence from the Chapter 11 Plan were free to object to the single,

unallocated RMBS Trust Settlement. They did not do so.

                 (c) Recovery Analysis

       PRMI also points to the Debtors’ Recovery Analysis, (“Recovery Analysis”)

annexed as Exhibit 7 to the Disclosure Statement for the Chapter 11 Plan that was filed on

August 23, 2013. The Recovery Analysis, attached to the filing of the Chapter 11 Plan,

provides creditors with “an estimate of the proceeds that may be generated as a result of

the orderly liquidation of the assets of the debtors.” (Smallwood Decl., Ex. 15 (Recovery

Analysis, Ex. 7 to Aug. 2013 Chapter 11 Plan) ¶ 4.) It also contains a broad disclaimer

about the mutable nature of the Recovery Analysis, stating,

       Underlying the Recovery Analysis are a number of estimates and material
       assumptions that are inherently subject to significant economic, competitive,
       and operational uncertainties and contingencies beyond the control of the
                                            156
       Debtors. In addition, various decisions upon which certain assumptions are
       based are subject to change. Therefore, there can be no assurance that the
       assumptions and estimates employed in determining the recovery value of
       the assets will result in an accurate estimate of the proceeds that will be
       realized. In addition, amounts of Claims against the Estates could vary
       significantly from the estimate set forth herein. Therefore, the actual
       recovery received by creditors of the Debtors could vary materially from the
       estimates provided herein.

(Id.) (emphasis added).

       Noting that the General Unsecured Claims subject to analysis include the RMBS

Trust Claims, the Recovery Analysis states, “The treatment of many of these claims in the

Recovery Analysis is assumed to be subject to the settlement terms agreed upon by the

Consenting Claimants.” (Id. ¶ 38.) Paragraph 40 addresses the RMBS Trust portion of the

Global Settlement and includes the separate allocation of $7.051 billion for the Original

Settling Trusts and $250 million for the Additional Settling Trusts. (Id. ¶ 40.) However,

in the tabular presentation of the Recovery Analysis, there is no $250 million allocation for

the Additional Settling Trusts, but only the aggregate amount of $7.091 billion. (Id. at p.

32 of 159.)

       The Recovery Analysis does not support PRMI’s position. Not only does the

Recovery Analysis table provide the aggregate settlement amount, the Recovery Analysis

is couched in qualifications, stating that its treatment of claims is “assumed” to be subject

to the parties’ settlement terms, it is intended to provide an “estimate” of the settlement

proceeds, and that ultimate recovery by the creditors could vary considerably from the

terms of the Recovery Analysis.




                                            157
                  (d) Trustee Declarations

       PRMI also asserts that “multiple trustees” recognized the separate $250 million

allocation for the Additional Settling Trusts. (Def.’s Reply [Doc. No. 5327] at 4 (citing

Smallwood Decl., Exs. 42–45 (June 10, 2013 Decl. of Trustees).) But as Plaintiff notes,

the Trustee Declarations on which PRMI relies, were authored in June 2013, in support of

the Plan Support Agreement. Unsurprisingly, they reflect the Trustees’ understanding of

the RMBS Trust allocation at that time, as the Supplemental Term Sheet had recently been

filed as an attachment to the Plan Support Agreement. However, five months later, the

same Trustees submitted declarations in support of confirmation. (See Nesser Decl., Ex.

25 (Confirmation Order) at 1–2 & n.2.) In their subsequent declarations, the same Trustees

upon whom PRMI relies for their prior declarations seek entry of a confirmation order,

approving the Allowed Claims of the RMBS Trusts in the aggregate amount of $7.091

billion. (See RFC Bankr., No. 12-12020-mg (Bankr. S.D.N.Y.) [Doc. Nos. 5674, 5677,

5690].)

                  (e) Contemporaneous Evidence

       As to the underlying rationale for PRMI’s allocation argument, i.e., its contention

that ResCap’s damages allocation fails to account for the significantly lower $250 million

allocation to the Additional Settling Trusts, ResCap asserts that the Bankruptcy parties’

own experts concluded that the Additional Settling Trusts were entitled to a much greater

percentage of the total RMBS Trusts’ claim. (Pl.’s Opp’n at 4.) It notes that the RMBS

Trustees’ experts, Duff & Phelps, calculated “roughly a billion dollars of damage for the

[A]dditional [S]ettling [T]rusts.” (Nesser Decl., Ex. 36 (Pfeiffer Dep.) at 190; see also id.,

                                             158
Ex. 34 (RMBS Trust Scheds. 3G & 3R (calculating over $970 million of origination claims

against RFC and GMAC related to the Additional Settling Trusts); id., Ex. 35 (Pfeiffer

Decl.) ¶ 23.)     Further, ResCap states that when “isolating the 155 RFC-sponsored

Additional Settling Trusts (as PRMI does at 9–10), Duff & Phelps attributed to those trusts

$557.7 million in claims against RFC.” (Pl.’s Opp’n at 4 (citing Nesser Decl., Ex. 37

(Spreadsheet derived from Schedule 3R of Ex. 34)).) ResCap also notes that its expert in

Bankruptcy, Frank Sillman, applied a 35.1% breach rate and a 41–47% litigation discount

to the claims of the Additional Settling Trusts, (id. at 5 (citing Nesser Decl., Ex. 38 (Sillman

Decl.) ¶ 59)), which, when applied to the purported losses on the Additional Settling Trusts

as asserted by PRMI, would result in a claim of $518 to $594 million for those trusts. (Id.)

       For all of the foregoing reasons, the Court finds, as a matter of law, that the RMBS

Trust Settlement allowed a single unallocated claim. The operative legal documents—the

Chapter 11 Plan, Confirmation Order, and Findings of Fact—unambiguously allow a single

unallocated claim to the RMBS Trusts. Judge Glenn did not approve the Global Settlement

when he approved the Plan Support Agreement. He only did so through his Confirmation

Order and Findings of Fact. The operative legal documents are clear and unambiguous.

Accordingly, Plaintiff’s summary judgment motion on this issue is granted. The portion

of Defendant’s cross motion on allocation regarding Plaintiff’s purported failure to account

for separate settlement allocations is denied.

                (2) Relative Strength of Claims and Defenses

       PRMI also argues that Plaintiff’s allocation methodology fails because it does not

account for the relative strength of claims and defenses across trusts. (Def.’s Mem. at 13.)

                                             159
It argues that under the district court’s ruling in UnitedHealth, a plaintiff’s allocation must

be based on the “relative value” of settled claims. (Id. (citing 870 F.3d at 865 (emphasis

in original).) It asserts that a plaintiff must offer evidence of not only the maximum

possible damages, “but also the likelihood that the claimant will win those damages.” (Id.

(citing UnitedHealth, 47 F. Supp. 3d at 889).) PRMI contends that Dr. Snow’s allocation

fails because it unreasonably “assumes RFC would have viewed each breach claim as

having the same likelihood of success and thus would have settled on each allegedly

breaching loan for the same percentage of losses.” (Id. (citing Smallwood Decl., Ex. 21

(Feb. 2018 Snow Dep.) at 294)).) By following this approach, PRMI contends that Dr.

Snow ignores that representations varied across trusts, and that older trusts were subject to

a statute-of-limitations defense. (Id. at 13–14.)

       ResCap, however, argues that UnitedHealth does not call for an all-or-nothing

approach, requiring it to “account for every possible strength or weakness of the settled

claims on a loan-by-loan and trust-by-trust basis”—an argument that the Court previously

rejected in Wave One. (Pl.’s Opp’n at 8 (citing Common SJ Order, 332 F. Supp. 3d at

1191, 1203–04).) It contends that the Allocated Breaching Loss Approach properly

allocates based on each defendant’s losses and breach rates, providing the fact finder with

specific damages amounts based on that criteria. (Id. at 8–9.) Moreover, Plaintiff posits

that PRMI fails to address “how one could reasonably isolate and value a single purported

loan-by-loan distinction in a vacuum, or which loan-by-loan distinctions should be

accounted for, and which should not.” (Id. at 9.)



                                             160
       The Court denies summary judgment to PRMI on this issue. As with the defendants

in Wave One, PRMI reads UnitedHealth incorrectly. See Common SJ Order, 332 F. Supp.

3d at 1203–04. UnitedHealth provides that “[t]o survive summary judgment, an insured

need not prove allocation with precision, but it must present a non-speculative basis to

allocate a settlement between covered and non-covered claims.” 870 F.3d at 863; see also

RSUI Indem. Co., 933 F.3d at 966 (directing the district court, on remand, to “allocate ‘as

best it can’ [an] unallocated jury award between covered and uncovered claims”). Plaintiff

need not factor every single difference in trust representations and the strength of certain

defenses into its allocation in order to meet this standard. As the Court has previously

found, the Allocated Breaching Loss Approach “offers a reasonably certain basis for

assessing and allocating damages that is not ‘speculative, remote, or conjectural.’”

Common SJ Order, 332 F. Supp. 3d at 1203–04; see also UAMC, 2018 WL 4955237, at

*4; First Mortg., 2018 WL 6727065, at *7–9. PRMI’s arguments do not provide a basis

for precluding the use of Plaintiff’s allocation methodology.

       There are genuine disputes of material fact, however, as to the significance of certain

differences in trust representations and the strength or weakness of certain defenses,

discussed below, that could bear on the amount of Plaintiff’s damages allocation.

Therefore, the Court will permit the parties to offer non-speculative evidence relevant to

the effect, if any, of the strength and weaknesses of the trust representations and certain

defenses on Plaintiff’s damages allocation, subject to the admissibility of such evidence.




                                            161
                  (a) Strength of Representations

       PRMI asserts that RFC’s trust representations “varied from deal to deal,” (Def.’s

Mem. at 14 (citing Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 73)), focusing on three

specific variations: (1) RFC represented to only 17 trusts that loans were “underwritten in

substantial compliance with the criteria set forth in the [Client Guide]”; (2) RFC

represented to only 61 trusts (all of which closed in 2006 or later) that “[no] fraud or

misrepresentation has taken place in connection with the origination of any Mortgage

Loan”; and (3) for 324 trusts, the majority of which closed in 2005 or earlier, RFC made a

no-fraud representation, but also disclaimed liability for breaches of other representations

that “also constituted fraud in the origination of the mortgage loan.” (Id. (citations

omitted).) Despite PRMI’s contention that its loans “were concentrated in trusts that lacked

no-fraud representations and had fraud disclaimers,” (id. at 16 (citing Smallwood Decl.,

Ex. 19 (Snow Dep.) at 47)), it argues that Dr. Snow’s methodology fails to account for

these differences, requiring entry of judgment for PRMI. (Id.)

       The evidence demonstrates the existence of a genuine dispute of fact regarding

whether there is a material difference in the strength of the trust representations, precluding

summary judgment. For instance, as to whether a trust with a No Default Rep had “less

valuable” repurchase claims than trusts that lacked the representation, Plaintiff’s expert

Mr. Hawthorne testified that it “would have been . . . unreasonable of RFC to have regarded

its potential exposure any differently as between a material default representation and a no

fraud or misrepresentation representation.” (Nesser Decl., Ex. 39 (Dec. 2017 Hawthorne

Dep.) at 128–29.)

                                             162
       ResCap’s expert, Steven Butler, opines that when RFC’s trust representations did

not include a no-fraud representation, other underwriting defects could still be construed

as a breach of different trust representations. (Smallwood Decl., Ex. 25 (Butler Rpt.) at

126, 133–34.) In addition, Plaintiff’s expert Donald Hawthorne has testified that certain

trust reps (the Credit Grade and Doc Program Reps) were “functionally the equivalent of

the guidelines representation.” (Pl.’s Opp’n at 9 (citing Nesser Decl., Ex. 39 (Dec. 2017

Hawthorne Dep.) at 17; Alden Decl., Ex. T (Hawthorne Rpt.) ¶¶ 273–79)).) PRMI offers

the opinion of David Woll, who opines that even if litigants could have based claims on

other representations, “a reasonable defendant in RFC’s position would have attributed less

settlement value to those claims” than to claims based on underwriting or no-fraud

representations. (Def.’s Mem. at 14–15 (citing Smallwood Decl., Ex. 26 (Wall Rpt.) ¶¶ 10,

77, 70).)

       As to RFC’s fraud disclaimers, PRMI’s expert Ms. Kori Keith opines that the

presence of a fraud disclaimer effectively disclaimed RFC’s liability “with respect to fraud

or misrepresentation in the origination of the loan,” rendering other R&Ws that Plaintiff

construes as no-fraud representations essentially moot. (Smallwood Decl., Ex. 17 (Keith

Rpt.) ¶ 117–18.) But Mr. Butler disputes her opinion, asserting that RFC understood that

a fraud disclaimer was not a “silver bullet” that displaced or superseded the trust

representations, “and that a breach of a trust representation—even if caused by fraud or

misrepresentation in a trust with a ‘fraud disclaimer’—could require RFC to repurchase a

loan.” (Id., Ex. 27 (Butler Suppl. Rpt.) at 7.) Likewise, Donald Hawthorne testified that

he did not believe that trusts with fraud disclaimers had weaker repurchase claims than

                                            163
trusts without the disclaimers, and such disclaimers were “not likely to be a great

consequence in this context.” (Nesser Decl., Ex. 39 (Dec. 2017 Hawthorne Dep.) at 104–

05.)

       In sum, the parties offer conflicting evidence regarding the impact of the strength of

trust representations. PRMI fails to demonstrate that Plaintiff’s allocation methodology

must be excluded on this basis as a matter of law. Again, to the extent that PRMI has

admissible evidence relevant to the impact of trust representation differences on Dr.

Snow’s calculations, it may offer it.

                 (b) Strength of Defenses

       Defense expert David Woll opines that even if Mr. Butler were correct in his

construction of the other RFC representations, RFC’s defenses against claims arising from

trusts with fraud disclaimers would have been “significantly stronger” than RFC’s defenses

against claims arising from trusts without such disclaimers. (Smallwood Decl., Ex. 26

(Woll Rpt.) ¶ 92.) PRMI argues that this opinion is unrebutted, asserting that Mr. Butler

fails to address how a reasonable defendant would have assessed the relative strength of

RFC’s defenses, (Def.’s Mem. at 15) (citing Smallwood Decl., Ex. 27 (Butler Rpt.) at 7),

and Mr. Hawthorne merely acknowledges that there may have been disputes over fraud

disclaimers. (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) n.345.) PRMI contends that Mr.

Hawthorne, like Mr. Butler, fails to rebut Mr. Woll’s opinion that a reasonable defendant

would have reviewed its defenses as relatively stronger with respect to claims arising from

trusts with fraud disclaimers. (Def.’s Mem. at 16.)



                                            164
       In addition, PRMI asserts that Plaintiff’s allocation methodology fails to

acknowledge the strength of RFC’s statute-of-limitations defense. (Id.) Plaintiff’s expert

Donald Hawthorne opines that at the time of the May 2013 Global Settlement, both parties

could make “colorable arguments” about the likelihood of success of the statute-of-

limitations defense. (Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 319.) But he contends

that a defendant in RFC’s position “could have had no confidence that any such . . . defense

would be successful,” (id. at ¶ 337), although New York courts ultimately validated the

defense. ACE Sec. Corp. v. DB Struct. Prod., Inc., 977 N.Y.S.2d 229 (N.Y. App. Div.

2013), aff’d, 36 N.E.3d 623 (N.Y. 2015).           Mr. Hawthorne testified that given the

uncertainty of the defense at the time of settlement, “a reasonable litigant would have seen

little difference in the value” between claims involving potentially time-barred trusts versus

those falling within the limitations period. (Nesser Decl., Ex. 39 (Dec. 2017 Hawthorne

Dep.) at 266–67.)

       Mr. Woll opines that even if this defense was viewed as a toss-up at the time, a

reasonable defendant in RFC’s position would have still “assigned a lower settlement value

to claims that were subject to this defense than to other equivalent claims not subject to the

defense.” (Smallwood Decl., Ex. 26 (Woll Rpt.) ¶ 8.) PRMI asserts that Mr. Hawthorne

tacitly agrees with Mr. Woll because, in addressing RFC’s settlements with MBIA and

FGIC, he notes that the bulk of MBIA’s and FGIC’s claims were timely, as they involved

trusts not subject to the statute-of-limitations defense.      (Def.’s Mem. at 17 (citing

Smallwood Decl., Ex. 1 (Hawthorne Rpt.) ¶ 489, 501).) Moreover, PRMI asserts, RFC



                                             165
did, in fact, consider the statute of limitations when reaching the Original Settlement and

the Global Settlement. (Id. (citing Smallwood Decl., Ex. 1 (Hawthorne Rpt.) n.404).)

       ResCap responds that even if a potential statute-of-limitations defense impacted the

Global Settlement, “it was not a basis on which to differentiate on a trust-by-trust basis.”

(Pl.’s Opp’n at 11.) It notes that in allocating the RMBS Settlement among the Trusts, the

Trustees themselves, who served as fiduciaries to their investors, allocated based on

breaching losses, without distinguishing between potentially time-barred trusts and non-

time-barred trusts. (Id.) Mr. Hawthorne observes that this was also true of other mass

trustee settlements before and after the settlement period, including the Countrywide, JP

Morgan, and Citi settlements. (Alden Decl., Ex. T (Hawthorne Rpt.) ¶ 336.)

       PRMI responds that the RMBS Trusts’ allocation is irrelevant because it is a

“plaintiff-side” allocation. (Def.’s Mem. at 18–19.) However, as ResCap notes, PRMI

relies heavily on arguments made by another plaintiff in RFC’s bankruptcy, MBIA. (Id. at

18 n.2; Alden Decl., Ex. O (Woll Rpt.) ¶ 30.) Moreover, Plaintiff observes that experts for

both the RMBS Trusts and RFC did not distinguish among the Trusts based on statute of

limitations in assessing the potential damages. (Pl.’s Opp’n at 12 (citing Nesser Decl., Ex.

38 (Sillman Decl.) ¶¶ 51–52, 59) (applying the same settlement-factor discount to

breaching losses for all RMBS Trusts, without regard to vintage, to account for litigation

defenses and expenses).) But PRMI contends that the mere fact that the RMBS Trusts’

expert, Mr. Sillman, a non-lawyer, did not account for the defense is immaterial, since

RFC’s own counsel testified that RFC would have likely raised the defense in litigation.

(Def.’s Reply at 7 (citing Smallwood Decl., Ex. 47 (Suppl. Lipps Decl.) ¶ 99).)

                                            166
       As with the conflicting evidence concerning the strength of trust reps, the parties

dispute the impact of the strength of defenses on Plaintiffs’ allocation methodology. PRMI

may offer admissible evidence that is relevant to the effect of the defenses on Dr. Snow’s

damages’ calculations. This does not preclude Plaintiff’s use of the Allocated Breaching

Loss methodology, however, and PRMI’s motion is denied on this basis.

              (3) Non-Indemnifiable Claims

       Again relying on UnitedHealth, PRMI argues that Plaintiff’s allocation

methodology fails because it does not value certain non-indemnifiable claims. (Def.’s

Mem. at 19 (citing 870 F.3d at 856).) It cites the district court’s decision in UnitedHealth,

in    which     the     court    noted     that    because      relative    value    is    a

“comparative judgment,” the plaintiff must value both indemnifiable and non-

indemnifiable claims. (Id. (citing 47 F. Supp. 3d at 683).) PRMI incorporates Wave One

summary judgment briefing on this subject, (id. (citing Doc. No. 3251 at 24–49; Doc. No.

3894 at 8–21)), and also “highlights key examples, including some not addressed in the

first wave.” (Id.) The two new examples concern: (1) the value of non-indemnifiable

Trust and Monoline claims against RFC’s corporate parent, Ally; and (2) PRMI’s

contention that through the Allowed Fee Claim, the RMBS Trust Settlement “covered non-

indemnifiable claims for attorney’s fees payable to counsel for the Institutional Investors.”

(Def.’s Mem. at 21.)

       As to PRMI’s arguments incorporated from Wave One, ResCap urges the Court to

apply its prior ruling from the Common SJ Order, and reject PRMI’s arguments concerning

the value of purportedly non-indemnifiable claims asserting fraud or negligence, and the

                                            167
value of purportedly non-indemnifiable breaches arising from RFC’s sole responsibility.

(Pl.’s Opp’n at 13.) ResCap argues that the Court should likewise reject PRMI’s new

arguments. (Id. at 13–15.) It asserts that because Ally was not a “debtor” in Bankruptcy

Court, no claims were allowed against Ally to the RMBS Trusts or Monolines, (id. at 14–

15), and the Allowed Fee Claim was a non-allocated part of the RMBS Trust Settlement

that does not warrant further allocation. (Id. at 15–16.)

       For the reasons set forth in the Common SJ Order, the portion of PRMI’s motion

incorporating Wave One arguments is denied. See 332 F. Supp. 3d at 1203–04. As the

Court previously explained, the Settlements at issue involved related claims in a single

action, in contrast to United Health, which primarily involved unrelated ERISA and

antitrust claims from two separate cases from different jurisdictions. Id. In addition, the

claims here are premised on very similar or identical Trust Agreement contracts, under

which investors raised similar arguments against RFC. Id. Further, RFC has offered

competent testimony concerning fraud or negligence and sole responsibility from its expert

Donald Hawthorne. (See, e.g., Alden Decl., Ex. T (Hawthorne Rpt.) ¶ 22–24, 215–71.)

Subsequently, Dr. Snow incorporated Mr. Hawthorne’s opinions into the Allocated

Breaching Loss methodology.

       PRMI provides no reason to depart from this prior ruling other than its

“respectfully” submitted argument that the Court has “essentially flipped the burden of

proof onto the defendant to value non-indemnifiable claims.” (Def.’s Mem. at 20.) The

Court has done no such thing. As the Eighth Circuit has held, a plaintiff need not prove

allocation with precision. UnitedHealth, 870 F.3d at 863; RSUI Indem. Co., 933 F.3d at

                                            168
966. Plaintiff bears the burden of establishing a non-speculative damages allocation that

allocates a settlement between covered and non-covered claims. ResCap has done so

sufficiently to withstand summary judgment in this regard. Accordingly, with respect to

PRMI’s indemnifiable/non-indemnifiable allocation arguments incorporated from Wave

One, the Court relies on its ruling in the Common SJ Order, 332 F. Supp. 3d at 1203–04,

and denies PRMI’s motion.        The Court turns to PRMI’s newly asserted arguments

concerning Ally and the Allowed Fee Claim.

                 (a) Ally Claims

       PRMI argues that ResCap’s allocation methodology fails to account for the value of

non-indemnifiable Trust and Monoline claims against RFC’s parent, Ally. (Def.’s Mem. at

21 (citing Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) ¶ 91).) PRMI contends that

investors argued that Ally was ultimately responsible for the Trusts’ “repurchase and

servicing claims,” (Smallwood Decl., Ex. 31 (Oct. 2011 Ltr. From Patrick to Solomon)),

“[a]nd MBIA and FGIC actively litigated against Ally.” (Id., Exs. 32 & 33 (Notices of

Removal).)

       In the Global Settlement, the Bankruptcy Estates and third-party claimants agreed

to release claims against Ally in exchange for Ally’s $2.1 billion contribution to the

debtors’ estates. (Id., Ex. 14 (Bankr. Findings of Fact) ¶¶ 91, 93–94.) As Plaintiff’s expert

Donald Hawthorne notes, “[n]either the RMBS Trusts nor the Monolines were allocated a

distinct portion of the Ally Contribution.” (Alden Decl., Ex. T (Hawthorne Rpt.) ¶ 164.)

Defendant acknowledges that Ally was not in bankruptcy, and the Trusts and Monolines

therefore did not receive Allowed Claims against Ally, but it argues that “they received

                                            169
consideration for releasing their claims by way of cash Ally contributed to the debtors’

estates and against which they did receive allowed claims.” (Def.’s Mem. at 22 (citing

Smallwood Decl., Ex. 14 (Bankr. Findings of Fact) ¶ 94) (explaining that Ally contribution

resolves third-party claims against Ally).) PRMI contends that while ResCap correctly

asserts that there were no Allowed Claims against Ally, ResCap’s failure to allocate on this

basis “elevates form over substance,” as the Trusts and Monolines agreed to release claims

against Ally in exchange for Ally’s contribution to the settlement. (Def.’s Reply at 8.)

       Plaintiff asserts that there are no Allowed Claims against Ally to be allocated. (Pl.’s

Opp’n at 14–15.) The RMBS Trust Claims, which the RMBS Trust portion of the Global

Settlement resolved against RFC for $7.091 billion, consist of claims against the “Debtors.”

(Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan) at 59, § IV.C.2.a; id. at 30, § IA.267.) Nor

did the Monolines receive Allowed Claims against Ally, ResCap argues. (See id. at 64–

65, § IV.D.1–4; Scheck Decl., Ex. H [Doc. No. 5824] at ECF p. 12.)

       The Court finds that Plaintiff’s damages methodology does not fail because it does

not account for the “Ally Claims.” Ally was not a debtor in Bankruptcy Court. PRMI’s

summary judgment motion, in this regard, is denied.

                 (b) Allowed Fee Claim

       PRMI also argues that ResCap’s damages methodology fails to account for an

Allowed Fee Claim. (Def.’s Mem. at 21.) Specifically, the RMBS Trust Settlement

“covered non-indemnifiable claims for attorney’s fees payable to counsel for the

Institutional Investors,” and PRMI argues that Plaintiff’s model does not account for it.

(Id.) It contends that because Plaintiff does not identify any provision of the Trust

                                            170
Agreements that required RFC to pay the attorney’s fees, “Plaintiff cannot show that

originator breaches resulted in any duty to pay those fees.” (Id.)

       The Chapter 11 Plan states that the “Allowed Fee Claim” was a portion of the

Allowed RMBS Trust Claims. (See Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan) at 3,

§ IA.12.) As Plaintiff notes, “[t]he RMBS Trusts agreed to distribute a portion of their

own recoveries to counsel for their Institutional Investors.” (Pl.’s Opp’n at 16 (citing

Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan) at 3, § IA.12) (defining “Allowed Fee

Claim” as “5.7% of the Allowed RMBS Trust Claims, which shall be distributed to counsel

to the Institutional Investors as fees via direct allocation to counsel”)); id. at 63, § IV.C.6

(“For the avoidance of doubt, the amount of the Allowed Fee Claim shall reduce the total

Units (and Cash distributed thereon) by the Liquidating Trust on account of RMBS Trust

Claims to the RMBS Claims Trust, and shall have no impact on any other party entitled to

a distribution under this Plan.”).) The Institutional Investors’ fees were not a separate claim

against RFC outside the bounds of indemnification. The Allowed RMBS Trust Claim paid

for the fees.

       PRMI argues that Plaintiff cannot credibly maintain that with the Ally Settlement,

discussed above, “the form of the Allowed Claims controls,” yet be permitted to recover

for the Allowed Fee Claim, which was part of the Allowed RMBS Trust Claim. (Def.’s

Reply at 8.) These two positions are not irreconcilable. As Plaintiff properly notes, “The

fact that the RMBS Trusts agreed to give some of their recovery to attorneys for their

investors has no bearing on RFC’s liability to the RMBS Trusts, nor on PRMI’s obligation

to indemnify RFC for that liability.” (Pl.’s Opp’n at 16.)

                                             171
       Accordingly, the Court finds that PRMI’s argument on the Allowed Fee Claim

allocation does not preclude ResCap’s use of the Allocated Breaching Loss Methodology.

Its motion is therefore denied in this regard.

   H. Liability Overall

       Finally, ResCap moves for summary judgment on liability generally. (Pl.’s Mem.

at 20.) In support, it asserts that PRMI (1) sold loans to RFC subject to the Guides; (2)

breached R&Ws in the Guides; and (3) contributed thereby to RMBS and Monoline Claims

that were the subject of (4) a reasonable, good faith settlement. (Id. (citation omitted).)

ResCap contends that if the Court rules in its favor on its other motions for summary

judgment—specifically, its motions related to the Guides’ applicability, sole discretion,

contributing cause, reasonableness of the bankruptcy settlements, and PRMI’s defenses—

then there are no genuine disputes of fact remaining as to the four elements listed above.

(Id.) In response, PRMI argues that “indemnity generally” is not warranted, and disputes

that Plaintiff has established liability for any loan for all the other reasons discussed in its

motion papers. (Def.’s Opp’n at 26 & n.16.)

       The Court denies ResCap’s request for summary judgment on this issue. As noted

above, the Court will permit PRMI to offer evidence related to its estoppel and waiver

defenses, particularly with regard to the applicability of the Guides’ R&Ws to loans

originated to Assetwise or Countrywide underwriting criteria (see supra at § III(F)(5)), and

declines to rule as a matter of law on the import of RFC’s MLS Rep and Default Rep (see

supra at § III(E)(3)). Accordingly, genuine issues of material fact related to certain aspects

of liability remain, and summary judgment is therefore precluded.

                                              172
IV.    CONCLUSION

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Defendant’s Motion for Summary Judgment [Doc. No. 5221] is deferred in

part, denied in part, and denied in part as moot; and

       2.     Plaintiff’s Partial Motion for Summary Judgment [Doc. No. 5274] is granted

in part and denied in part.



Dated: December 20, 2019                                s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                            173
